Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 1 of 105 PagelID 12

Filing # 97995821 E-Filed 10/28/2019 06:01:32 PM

IN THE CIRCUIT COURT OF THE
SEVENTH JUDICIAL CIRCUIT, IN AND FOR
VOLUSIA COUNTY, FLORIDA

WILLIAM RYAN, CASE NO.:

Plaintiff, Class Action
V.

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,
a foreign insurance company,

Defendant.

 

CLASS ACTION COMPLAINT FOR DAMAGES

The Plaintiff, William Ryan, on behalf of himself and all others similarly situated, files this

Class Action Complaint against Allstate Fire and Casualty Insurance Company (“Allstate”), and
in support thereof states the following:

NATURE OF THE ACTION

1. This is a class action lawsuit by Plaintiff who was the named insured under an Allstate

automobile policy issued for private passenger auto physical damage including

comprehensive and collision coverage, which require payment of “Actual Cash Value” or

ACV.

N

Defendant systematically underpaid not just Plaintiff but thousands of other putative Class
Members amounts Defendant owed its insureds for total loss vehicles insured with
comprehensive and collision coverage.

3. Pursuant to its standard policy form, Defendant is obligation to pay insureds sales tax, title

transfer and registration transfer (sometimes referred to as “tag transfer”) fees in making

2019 11871 CIDL
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 2 of 105 PagelID 13

ACV payment to insureds who suffer a total-loss to an insured vehicle. The amount of sales
tax owed is not based on the value of the total loss vehicle when purchased, nor on the
value actually paid for a replacement vehicle, if any; instead, the amount of sales tax owed
is based on the adjusted vehicle value of the total-loss vehicle at the time of loss “ACV
Sales Tax”). Title transfer and tag transfer fees are owed in the amount of the minimum
fee amount imposed by the State of Florida as a necessarily-incurred cost in replacing the
total-loss vehicle (“Transfer Fees”).

4. If an insured owns or finances their insured vehicle, Allstate includes ACV Sales Tax and
Transfer Fees in paying the ACV of the vehicle, as required by its Policy. However, when
an insured leases their insured vehicle, Allstate underpays ACV Sales Tax and does not
include Transfer Fees at all in paying the ACV of the vehicle, notwithstanding its
contractual obligation to do so, and notwithstanding that the Policy makes no distinction
between owned and leased vehicles, and indeed explicitly treats them the same.

5. This lawsuit is brought by the Plaintiff and all other similarly situated insureds who have
suffered damages due to Defendant’s practice of refusing to pay full ACV Sales Tax and
Transfer Fees to first-party total-loss insureds on physical damage policies containing
comprehensive and collision coverages where the insured vehicle is leased.

6. The failure to pay ACV Sales Tax and Transfer Fees on first-party leased total losses
constitutes a breach of the policy and materially breaches Allstate’s contract with each and
every member of the putative Class of leased-vehicle insureds, including Plaintiff.

JURISDICTION AND VENUE
7. This is an action for breach of contract for damages in excess of $15,000.00, exclusive of

interest, costs, and attomney’s fees
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 3 of 105 PagelD 14

8. This Court has subject matter jurisdiction over this action pursuant to Fla. Stat. § 26.012
and § 86.011.

THE PARTIES

9. At all times material hereto, Plaintiff, William Ryan is and was a person domiciled and
residing in Volusia County, Florida, and is a citizen of the State of Florida.

10. Atall times material hereto, the Defendant Allstate is and was a foreign corporation located
in the State of Illinois, incorporated in Illinois, with its principal place of business in Illinois
and authorized to transact insurance in the State of Florida.

FACTUAL ALLEGATIONS

11. Defendant Allstate’s standardized policy language (Exh. A, or the “Policy”) as to
comprehensive and collision coverage for ACV of total loss vehicles is present in Allstate
auto policies issued by Defendant in Flonda.

12. ACV includes an obligation to pay sales tax in Florida equal to at least six percent! of the
adjusted vehicle value of the insured vehicle at the time of loss (ACV Sales Tax), along
with title transfer fees and tag transfer fees for total loss vehicle comprehensive and
collision coverage.

13. At all times material hereto, Plaintiff Ryan leased and insured a 2015 Kia Sorento EX, VIN
# SXYKU4A75FGG39350.

14. At all times material hereto, Plaintiff insured the 2015 Kia Sorento EX under an insurance

policy issued by Defendant.

 

1 Florida’s sales tax is 6%. Additionally. some counties impose a local sales tax of up to 1.5% on top of the 6% state
salcs tax, applicable to the first $5,000.
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 4 of 105 PagelID 15

15. On or about July 15, 2017, Plaintiff was involved in an accident while operating the Insured
Vehicle. As a result of said accident, Plaintiff filed a claim for property damage with
Defendant, claim number aa

16. Following the filing of said claim, Defendant determined that the Insured Vehicle was a
total loss with a base value of $21,725.00, a condition adjustment of $467.00, and an
adjusted vehicle value of $22,192.00. Exh. B (Market Valuation Report).

17. The base value and adjusted vehicle value were calculated by a third-party vendor (“CCC”)
who bases vehicles valuations on the cost to purchase similar vehicles with similar
conditions and mileage, with adjustments based on the total-loss vehicle condition relative
to the comparable vehicle condition. No amounts for sales tax or tag or title transfer fees
were included in the calculation.

18. Sales tax, title transfer fees, and tag transfer fees are mandatory applicable costs that must
be paid to replace any vehicle in the State of Florida.

19. Florida law requires that all vehicles be properly titled and registered in order to be legally
driven on Florida roadways. Fla. Stat. § 319.34 (title requirements), § 320.02 (registration
requirements).

20. The fee to transfer title to a vehicle is, at minimum, $75.25. The fee to transfer tag to a
vehicle is, at minimum, $4.60.

21. Further, Florida law requires that a minimum of 6% sales tax be paid on every motor
vehicle purchased, The minimum sales tax owed for total-loss claims is 6% of the adjusted
value of the insured vehicle. Additionally, counties within Florida may impose an

additional surtax on the first $5,000 of vehicle value.
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 5 of 105 PagelID 16

22. No private-passenger replacement vehicle in Florida can be procured without payment of
sales tax and minimum mandatory title and tag transfer fees.

23. Plaintiff was owed sales tax in the amount of 6% of the agreed value of her vehicle, local
surtax of 1%, title transfer fees of $75.25, and tag transfer fees of $4.60.

24. In breach of its contract with Plaintiff, Defendant did not include Transfer Fees in making
the ACV payment for Plaintiff’s total loss.

25. While Defendant paid an amount in sales tax, Defendant did not pay 6% of the adjusted
vehicle value and surtax on the first $5,000. Instead, Defendant appears to have paid an
amount based on monthly payments under Plaintiffs lease agreement.

26. Defendant’s Policy does not condition payment on the particulars of an insured’s lease or
purchase agreement. Defendant’s Policy does not require insureds to have paid any amount
at all on the total-loss vehicle. Thus, Defendant’s underpayment of ACV Sales Tax
constitutes a breach of contract.

27. Mr. Ryan paid all premiums owed and otherwise satisfied all conditions precedent such
that his insurance policy was in effect and operational at the time of the accident.

ALLSTATE AUTO INSURANCE COMPANY POLICY

28. The Policy, under the section Part V entitled “Protection Against Loss To the Auto” (p.
21)’, states that “Collision Insurance” means coverage for “loss to your insured auto or a
non-owned auto (including insured loss to an attached trailer) a collision with another
object or by upset of that auto or trailer.”

29. The “insured auto” is defined, infer alia, “any auto described on the Policy Declarations.”

Id. at 23.

 

2 Citations to the policy page numbers are pinpointed to the actual policy page number, rather than to the page number
of the composite exhibit.
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 6 of 105 PagelID 17

30. The Florida Amendatory Endorsement — AFA61-3 “Limits of Liability” (Id. p. 17), states
that in the event of loss, the limit of liability is the “actual cash value of the property at the
time of loss, which may include a deduction for depreciation.”

31. ACV is not defined in the Policy. The Policy includes definitions for certain terms, which
are then bolded throughout the Policy. ACV is not included as a “defined term” and is not
bolded in the Policy.

32. There is no difference, for purposes of the duty to pay ACV on a first-party total loss claim,
between a collision total-loss claim and a comprehensive total-loss claim.

33. Clearly, then, the policy language does not further define ACV as including: (1) any
provision excluding Transfer Fees from ACV; (2) any provision deferring payment of the
ACV Sales Tax and Transfer Fees for any purpose whatsoever; (3) any provision requiring
an insured to obtain a replacement vehicle at all; (4) any provision requiring the insured to
first obtain a replacement vehicle as a condition precedent to receiving ACV Sales Tax or
Transfer Fees; or (5) any provision linking the amount of ACV Sales Tax or Transfer Fees
to a particular replacement vehicle or the amount originally paid for the total-loss vehicle
and the corresponding sales tax or transfer fees paid.

34. The policy language applies to all covered autos irrespective of ownership interests -
whether owned, financed or leased, insured autos are considered “owned” or are treated
and defined identically for purposes of the policy. Id. at 1.

PAYMENT OF SALES TAX AND MANDATORY FEES

 

35. Florida law is clear that courts cannot limit the scope of a term, if it is not defined in the
policy, to a narrow definition that benefits the insurer, in fact, if policy language is

susceptible to more than one reasonable interpretation, it is construed in the light that would
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 7 of 105 PagelID 18

grant coverage, i.e. to the benefit of the insured and against the insurer. Travelers Indem.
Co. v. PCR Inc., 889 So. 24 779 (Fla. 2004).

36. The 11th Circuit interpreted Florida law as requiring payment of sales 1ax in ACV policies
where sales tax is reasonably likely to be incurred upon replacement. Mills v_ foremost
lnsurance Co. 511 F.3d 1300, 1306 (11"" Cir. 2008).

37. The Middle District, interpreting Florida law, has held that where, as here, ACV is not
defined in an auto policy, it means “replacement costs minus depreciation” and includes
the obligation to pay costs reasonably likely to be incurred when replacing property.

38. Market value in Florida is defined and calculated as the cost to replace a vehicle minus
depreciation. Fuchs v_ Robbins, 738 So.2d 338, 342 n 9 Fla. 3d DCA 1999); Trinidad v
Florida Peninsula Insurance Co., 121 So.3d 433, 438 (Fla. 2013),

39. Defendant’s policy promises to provide those costs reasonably likely to be incurred upon
replacement, including ACV sales tax and mandatory title/tag transfer fees. Nevertheless,
Defendant declines to actually include ACV sales tax and title/tag transfer fees in making
payment to leased total-loss insureds, thereby breaching its contracts with insureds.

40. Defendant determines whether the loss to property constitutes a “total” loss by comparing
the value of the vehicle to the cost to repair the damage plus the retained (1.e. salvage) value
of the vehicle. Where the cost to repair plus salvage value exceeds the ACV of the vehicle
prior to the loss, Allstate determines the vehicle to be a “total” loss, thereby capping
Allstate’s liability for the loss at ACV.

41. For Plaintiff's claim (and that of all putative class members), Allstate determined that the
amount of loss exceeded the ACV, thereby capping (or limiting) Allstate’s liability for that

amount to the ACV of the insured vehicle.
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 8 of 105 PagelID 19

42. Plaintiff does not challenge Allstate’s determination that the cost to repair the damage to
his vehicle exceeded the vehicle’s ACV, nor that Allstate’s liability is limited to ACV.

43. On Plaintiffs Market Valuation Report, Allstate put, in the section for Sales Tax and for
DMV Fee (which is how Allstate terms the Transfer Fees), “Lease.”? This case does not
concern any challenge to the “amount of loss” and Plaintiff does not allege Allstate was
obligated to pay the cost to repair nor that Allstate is required to pay the full amount of loss
and not merely its limitation on liability for loss of ACV. Rather, Plaintiff alleges that
Allstate should not have put “Lease” in lieu of paying ACV Sales Tax and Transfer Fees.

44. Plaintiff does not challenge Allstate’s determination of the cost to repair the damage to his
vehicle. Plaintiff does not challenge Allstate’s determination of the adjusted vehicle value.
Plaintiff does not challenge Allstate’s determination of the relevant applicable sales tax
rate and amount.

CLASS ALLEGATIONS

45. Plaintiff brings this action seeking representation of a class pursuant to Fla. R. Civ. P.
1.220(a) and (b)(3).

46. Plaintiff brings this action as class representative, individually and on behalf of all other
persons or entities similarly situated, more specifically detined as follows:

All insureds under a Florida policy issued by Allstate Fire and
Casualty Insurance Company, covering a leased vehicle with
private-passenger auto physical damage coverage, who made
a first-party claim determined by Allstate to be a covered
claim and to constitute a total-loss, whose claim was adjusted
as a total loss, and where the total-loss payment did not
include full ACV Sales Tax and/or Transfer Fees, within the

five year time period prior to the date on which this lawsuit
was filed until the date of any certification order.

 

3 Notably, Defendant even calculated the amount of sales tax that should be owed, i.e. 6.1127%. Applying that rate
to the adjusted vehicle value of $22,192 results in a sales tax amount of $1,356.53. Plaintiff accepts that this amount
is the amount of salcs tax in controversy.
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 9 of 105 PagelD 20

47. The issues related to Plaintiff’s claim do not vary from the issues relating to the claims of
the other members of the classes such that a class action provides a more efficient vehicle
to resolve this claim than through a myriad of separate lawsuits.

48. Certification of the above classes is also supported by the following considerations:

a. Therelatively small amount of damages that members of the
classes have suffered on an individual basis would not justify
the prosecution of separate lawsuits;

b. Counsel in this class action is not aware of any previously
filed litigation against Defendant in which any of the
members of the classes are parties and which any question
of law or fact in the subject action can be adjudicated; and

c. No difficulties would be encountered in the management of
Plaintiff's claim on a class action basis, because the classes
are readily definable and the prosecution of this class action
would reduce the possibility of repetitious litigation.

49. Although the precise number of Class Members are unknown to Plaintiff at this time and
can only be determined through appropriate discovery, the classes of persons affected by
Defendant’s unlawful practice consists of thousands of individuals or the classes of persons
affected are otherwise so numerous that joinder of all class members is impractical. The
unlawful practice alleged herein is a standardized and uniform practice, employed by
Defendant pursuant to standardized insurance policy language, and results in the retention
by Defendant of insurance benefits and monies properly owed to Plaintiff and the class
members. Thus, numerosity is established.

50. The commonality requirement is also satisfied. The central issues in this litigation turn on
interpretation of materially identical policy provisions; thus, this case is well-suited for

classwide adjudication. Defendant and all class members are bound by the same materially

identical policy terms. Common questions include (but are not limited to): (1) whether,
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 10 of 105 PagelD 21

under the Defendant’s standardized policy language, insureds are owed ACV Sales Tax
and Transfer Fees upon the total loss of an insured leased vehicle; (2) whether Defendant
is required to pay ACV Sales Tax and Transfer Fees to insureds who suffer total-losses to
leased vehicles insured under Defendant’s Policies; and (3) the amount, if any, in title
transfer fees and tag transfer fees owed under the Policy.

51. The typicality requirement is satisfied because Plaintiff and Class Members were injured
through Defendant’s uniform misconduct. Further, Plaintiff's and Class Members’ legal
claims arise from the same core practices; namely, the failure to pay the full ACV of
insured vehicles, including sales tax and mandatory transfer fees, for first-party total loss
leased-vehicle claims. Plaintiff’s claims are based upon the same legal theories as those of
the Class Members. Plaintiff suffered the same harm as all the other Class Members: the
coverage for sales tax and transfer fees Defendant failed to pay its insureds. Plaintiff is not
subject to any unique defenses nor does Plaintiff bring any unique claims.

52. The relevant Policy provisions for each Class Member are the same. The relevant law
relating to the interpretation and application of those Policy provisions for each Class
Member is the same. Without a single adjudication as to the application of relevant law to
the relevant policy provisions, different courts may reach different conclusions relating to
the same legal and factual issues.

53. The predominance requirement is satisfied. The previously articulated common issues of
fact and law predominate over any question solely affecting individual Class Members.
The key common question — does Defendant’s promise to pay the actual cash value of the
total-loss vehicle obligate it to include ACV Sales Tax and/or Transfer Fees to leased-

vehicle insureds — is identical for every Class Member and will resolve almost the entire

10
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 11 of 105 PagelD 22

case in a single stroke. The measure of damages, if any, is the same for every Class
Member, and any variances in damages merely reflects variances in underlying vehicle
values, the application of which is a purely ministerial function.

54. The superiority requirement is met here — class treatment is superior to any other alternative
method of adjudication because the damages suffered by individual Class Members is
relatively small, their interests in maintaining separate actions is questionable and the
expense and burden of individual litigation makes it impracticable for Class Members to
seek individual redress for the wrongs done to them. Even if some Class Members could
afford individual litigation, the court system could not. Thousands of individual cases
asserting precisely the same claim that Plaintiff asserts here would be uneconomical and
would strain (indeed, likely overwhelm) judicial resources. Class treatment is superior
because every claim — all based on uniform conduct and a form contract — will be
conclusively determined by answering the single question of whether Defendant’s Policy
obligates payment of ACV Sales tax and Transfer Fees to leased-vehicle insureds. It is
desirable to concentrate the litigation of the Class Members’ claims in one forum, as it will
conserve party and judicial resources and facilitate the consistency of adjudications. No
difficulty would be encountered in the management of this case that would preclude its
maintenance as a class action. To the contrary, several other similar total-loss class actions
against other insurers (not Defendant) were successfully treated as class actions.

55. Plaintiff and his counsel will fairly and adequately protect and represent the interests of
each member of the classes. Plaintiff's claim does not conflict with that of any class

member, and Plaintiff has no financial or any other interest conflicting with those of the

11
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 12 of 105 PagelD 23

Class. Plaintiff fully intends to vigorously protect the interests of Class Members in
prosecuting this claim.

56. Plaintiff is committed to the vigorous prosecution of this action and retained competent
counsel experienced in prosecuting and defending class actions. Plaintiff’s counsel has
successfully litigated other class action cases similar to that here, where insurers breached
contracts with insureds by failing to include sales tax and/or total loss fees after total losses
to leased vehicles.

CLAIM FOR BREACH OF CONTRACT

57. The allegations contained herein are incorporated by reference.

58. This count is brought by Plaintiff Williams Ryan on behalf of himself and the Class
Members.

59. Plaintiff was party to an insurance contract with Defendant as described herein covering a
leased vehicle. All Class Members were parties to an insurance contract with Defendant
containing materially identical terms and which covered a leased vehicle.

60. The interpretation of Plaintiff and all Class Members’ Policies is governed by Florida law.

61. Plaintiff and all Class Members made a claim determined by Defendant to be a first-party
total loss under the insurance policy, and determined by Defendant to be a covered claim.

62. Defendant, by paying the total loss claim, determined that Plaintiff and each Class Member
complied with the terms of their insurance contracts, and fulfilled all duties and conditions
under the Policies for each Plaintiff to be paid on his or her total loss.

63. Pursuant to the aforementioned uniform contractual provisions, upon the total loss of
insured leased vehicles, Plaintiff and every Class Member were owed the actual cash value

of the vehicle, including ACV Sales Tax and Transfer Fees.

12
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 13 of 105 PageID 24

64. Defendant refused to pay ACV Sales Tax and/or Transfer Fees to Plaintiff and every Class
Member.

65. Defendant’s failure to provide coverage for the ACV Sales Tax and/or Transfer Fees
constitutes a material breach of contract with Plaintiff and every Class Member.

66. As aresult of said breaches, Plaintiff and the Class Members are entitled under Defendant’ s
insurance policies to sums representing the benefits owed for ACV Sales Tax, title transfer
fees, and/or tag transfer fees, as well as costs, prejudgment and postjudgment interest,
injunctive relief and other relief as is appropriate.

67. In addition, Plaintiff and the class members are entitled to an award of attorney’s fees and
costs pursuant to § 627,428 Fla. Stat. and all other statutory or contractual provisions
allowing for attorney’s fees and costs.

PRAYER FOR RELIEF
WHEREFORE, the Plaintiff William Ryan, individually and on behalf of the Class,
demands a trial by jury on all triable issues and seeks and prays for relief and judgment as follows:
@ For an Order certifying this action as a Class Action on behalf of the Class described
above;
e Foran award of compensatory damages for Plaintiff and Class Members in amounts
owed under the Policies;
e For all other damages according to proof;
e For an award of attorney’s fees and expenses as appropriate pursuant to applicable
law, including Fla. Stat. § 627.428;
© For costs of suit incurred herein;

@ For pre- and post-judgment interest on any amounts awarded;

13
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 14 of 105 PagelD 25

e For other and further forms of relief as this Court deems just and proper

Dated: October 28, 2019

14

Respectfully submitted,

By: s Jake Phillips

Jacob L. Phillips

FBN: 0120130

Edmund A. Normand

FBN: 865590

Normand PLLC

3165 McCrory Place, Ste. 175
Orlando, FL 32803

Tel: (407) 603-6031

Fax: (888) 974-2175

jacob. phillips@normandpllc.com
service@normandpllc.com
ed@normandpllc.com

Christopher J. Lynch

FBN 331041

Christopher J, Lynch, P.A.

6915 Red Road, Suite 208

Coral Gables, Florida 33143

Tel: (305) 443-6200

Fax: (305) 443-6204
Clynch@hunterlynchlaw.com
Lmartinez@hunterlynchlaw.com
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 15 of 105 PagelD 26

EXHIBIT A

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2

South Florida Casualty
Allstate 4443 LYONS ROAD STE 201A
* COCONUT CREEK FL 33073

You're in good hands.

| qlee +1804 og h yt 105]
NORMAND LAW PLLC

62 W COLONIAL DR APT 209

ORLANDO FL 328011365

August 10, 2017

INSURED: WILLIAM RYAN
DATE OF LOSS: July 15, 2017

CLAIM NUMBER:

YOUR CLIENT(S): WILLIAM RYAN

Dear NORMAND LAW PLLC,

Filed 02/18/20 Page 16 of 105 PagelD 27

PHONE NUMBER: 888-839-6150

FAX NUMBER: 877-619-4580

OFFICE HOURS: Mon - Fri 8:60 am - 5:30 pm,
Sat $:00 am - 2:00 pm

We are in receipt of your letter of representation. Pursuant to your request, I have attached the certified declaration page and
policy disclosing the coverage limits of policy #982941 on 7/15/2017.

Please be advised that our insured carries Uninsured/Underinsured Jimits equal to that of the bodily injury liability limits
(with stacking coverage). Therefore, a UM form selection form does not apply.

Please be advised that we did not obtain your client’s recorded statement. Therefore, we are unable to provide that item at this

time.

Should you wish to discuss any aspect of this case, including the information provided with this letter, 1 can be reached at the

telephone number listed below.

Sincerely,

SCOTT MARTIN

SCOTT MARTIN
888-839-6150 Ext. 9563753
Allstate Fire and Casualty Insurance Company

GENIO01 Peg As

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 17 of 105 PagelD 28

@) Allstate.

You're in good hands.

Information as of May 9, 2017

Greenfield ns ep Policyholder(s) Page 1of3
2445 5 Viusla Av C2
Orange City Ft 32763 William and Kathleen Ryan

Policy number

Your Allstate agency is
Greenfield Ins Grp
1 (386) 774-7711
iy ‘Emits, TGreenfield@allstate.com
WILLIAM AND KATHLEEN RYAN

Continue enjoying great savings and safe driving rewards

We're pleased to offer to renew your automobile policy with the Your Choice Auto® Platinum Protection package
for another 6 months, so you can continue enjoying extra savings and rewards, including’:
* Upto $500 off your collision coverage deductible.
= With safe driving, we'll send you a check for up to 5% of your current premium at the end of each policy
period.
* Enhanced accident forgiveness—Your rates won't go up just because of an accident.
* 3-Year Renewal Offer Guarantee—You can continue to insure your car with us even if certain factors
occur which would typically result in us not offering a renewal.

"This is a brief description and not port of any contract of insurance. Features are optional and subject to terms and
conditions. Safe Driving Bonus is based on eligible premium for prior policy period.

And remember that you're getting these great features on top of Allstate's quality coverage and 24/7 claim
service.

We've also included a guide to what's in this package and answers to some cammon questions.
Save with Allstate® Easy Pay Plan
You can also qualify for a premium discount at your next renewal by having your insurance payments
automatically deducted from your bank account through the Alistate® Easy Pay Plan. Just contact your Allstate
Agent, or go to allstate.com to apply. If you're already enrolled in the Allstate® Easy Pay Plan, the discount has
been applied to this policy.
Renewing your policy is easy

(continued)

Be

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 18 of 105 PagelD 29

Policy number: (aaa 2 931) Page 2 of 3
Policy effective date: June 19, 2017

Keep an eye out for your bill, which should arrive in a couple weeks. Just send your payment by the due date on
your bill. If you're enrolled in the Allstate® Easy Pay Plan, you won't receive a bill—we'll send you a statement
with your payment withdrawal schedule.

How to contact us

The Platinum Protection package is just one of the Your Choice Auto® options available. If you have a question or
would like additional information about any package options, please give your Allstate Agent a call at

(386) t's our job to make sure you're in good hands.

(ed, 2)
Sincerely,
Steven P. Sorenson
President, Allstate Fire and Casualty Insurance Company
RA890-1

1705094004953

027 010 069

EXHIBIT A

31100000A004953027FL00017050923386400T3850010W0I3a50
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 19 of 105 PageID 30

Policy number:

Policy effective date: June 19, 2077

@) Allstate.

You're in good hands.

Page 3 of 3

Your Insurance Coverage Checklist

We're happy to have you as an Allstate customer! This checklist outlines what's in this package and provides answers to some
basic questions, as well as any “next steps” you may need to take.

O What about my bill?
Unless you've already paid your premium in full, we'll send
your bill separately. Next steps: please pay the minimum
amount by the due date listed on it.
You can also pay your bill online at allstate.com or by
calling 1-800-ALLSTATE (1-800-255-7828). Para
espaitol, llamar al 1-800-979-4285. If you're enrolled in

O What's in this package?
See the guide below for the documents that are included.
Next steps: review your Policy Declarations to confirm you
have the coverages, coverage limits, premiums and
savings that you requested and expected. Read any
Endorsements or Important Notices to learn about new
policy changes, topics of special interest, as well as

required communications. Keep all of these documents

with your other important insurance papers.

O AmJ getting all the discounts I should?

Confirm with your Allstate Agent that you're benefiting

from all the discounts you're eligible to receive.

A guide to your renewal package

the Allstate® Easy Pay Plan, we'll send you a statement

detailing your payment withdrawal schedule.

QO What if I have questions?

You can either contact your Allstate Agent or call us 24/7

at 1-800-ALLSTATE (1-800-255-7828) - para espafiol,
Jlamar al 1-800-979-4285 - with questions about your
coverage, or to update your coverages, limits, or
deductibles. Or visit us online at allstate.com.

 

 

 

 

 

 

 

 

 

 

 

 

ie osm Com. esee em Eh Daum. Dee iz
SS ees lS ~
———— Sa = | |e rnade shook
— > | | aoe | | ee Leap
~e= | [Feel | :
— = a: =e dae = =
_—= i — ,— rr.
rat poe
Proof of Policy Policy Important Insurance Made
Insurance Declarations* Endorsements Notices Simple
ID Cards The Policy lf changes are We use these Insurance seem
Yourinsurance Declarations made to your notices to call complicated?
cards are legally lists policy policy, these attention to Our online
required, so details, such as = documents will —_ particularly guides explain
please keep your specific include your new important coverage terms
them in your drivers, vehicles contract coverages, policy and features:
vehicle at all and coverages. language. changes and =
times. discounts. wave
Eunngolallatate.com
étaelldoaplemler

* To make it easier to see where you may have gaps in your protection, we've highlighted any coverages you do not have in the
Coverage Detail section in the enclosed Policy Declarations.

Bs

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 20 of 105 PagelD 31

Thank you for choosing Allstate @) Allstate.

You're in good hands.

Proof of Insurance Card Page 1 of 2

For your convenience, two insurance cards have been included for each vehicle. State law requires that one
of these cards be kept i in each cee eed place them i in your ugiicles by the pliective dates

Alistate. Allstate.

You're in yood hands. You're in gaod hands.

\DFL

Please use the printed Insurance Cards below. i Please use the printed Insurance Cards below.

Allstate. Allstate.

 

 

 

Youte in goodhands. You're in good hands. i
Please use the printed Insurance Cards below. { Please use the printed Insurance Cards below.
4 j
ee - ee ee — |
Florida Automobile : Horida Automobile A | state.
Insurance Identification Card Allstate. Insurance Identification Card You're (n.good hands,
Allstate Fire and Casualty Insurance Company Allstate Fire and Casualty insurance Company
q CoE EFFECTIVE DATE ? | POUCY NUMBER ‘ WY CONE SRECTWE NAT
ae) foyer | ae a
& POU INJURY POE BENEFITS/ — {x1 BODILY INJURY ’ [X] PERSONAL INJURY OTe TON BENEFITS/ 1x) BODILY INJURY
ROPERTY DAMAGE LIAB! LIABILITY ; PROPERTY DAMAGE LIAB! LIABILITY
wae and Kathleen a | Willian and Kathleen Ryan
YEAR / MAKE / MODEL VEHICLE [D NUMBER i YEAR / MARE / MODEL VEIMIGLE 10 NUMBER
2001 Voikswagen Cabrio SVWCC21V61MB02803 4 2001 Valke wages Cabrio IVWCCZIV6IMB02803
NOT VAUIO MORE TRAM RFROS rt 7 He iT On; YI WE PATS
Florida Automobile Al state "Florida Automobite ~ Allstate.
Insurance Identification Card alls state. Insurance Identification Card Youre in goad hands,
pea Fie and Allstate Fire and Casualty Insurance saheea | Allstate Fire and Casualty Insurance Company

Shar INJURY sate 1ON Sy () BODILY INJURY {x] PERSONAL eu FROTECTOON BENEFITS/ = (i) MOOR INJURY
LIABILITY PROPERTY 0 UASTUTY LWaliry

1
PROPERTY DAMAGE LIABILITY
Willlam and Kathleen Ryan : William and Kathleen Ryan
YEAR / MARE! MGDEL VENICUEIO NOMIBEA = YEAR / MAKE / MODEL VEHICLE ID NUMBER
2015 Kia Sorertta SHVHUSATSFO839350 3 2005 Kia Sorento SXVKUSA75FG639350
TO) PALIN MORE YER FROM E 3 ¥. I AT
027 010 069

Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 21 of 105 PagelD 32

Policy number: Page 2 of 2
Policy effective date: June19, 2017

 

 

 

 

Please use the printed Insurance Cards below. Please use the printed Insurance Cards below.
|i-—— —SS=— eee =
|
Please use the printed Insurance Cards below. | Please use the printed Insurance Cards below.
If you have an accident or loss: If you have an accident or loss:
* Get medical attention if needed. Notify the police immediately, * Gel medical attention if needed. Notify the police immediately.
© Obtain rire, maldtiesses, phone rormbers (work & moma) and Nicene | © Obtain names, addietses, phone numbers (work & hose) and liceneet
plate numbers of all getsonis imfalvod, inclueling passengers and Wibresses, palo numbers of ai canons involved, including ppxsangersians Wilwsses.
* Call 1-800-ALLSTATE (1-800-255-7828), logon to allstate.com * Call /800-ALLSTATE (1-800-255-7828), logan to allstalacom
or contact your agent as soon as possible. or contact your agent as soon as possible.
Grownfield Ins Grp Greenfield Ins Grp
(386) 774-7711 (386) 774-7711
2445 5 Vlusia Av C2 2445 $ Viusia Av C2
8 Orange City, FL 32763 Orange City, FL32763
8 = fl yowenny Adto Collison lmnrange: Rental car coverage ix providell © you cory Auth Collision Insurance: Rental car covers /potciviclend,
S 2a outlim of coverage, (This means Auto Collision Insurance will ayply : Ser oullite of coverage; (Thimean Auto Collision insurance will apply
8 too vehicle ranted on a chortterm besit, ppt that youwillbereimbersed == toa vehiele rented ona thor? term basis, not thal yous will ie reimburse)
8 for the cost of renting a substitute vehicle} : for the cost of renting a substitute vehicle}
: Misrepresentation of Insurance is a first degree misdemeanor ; Misrepresentation of insurance is a first degree misdemeanor
& if you have an accident or loss: If you have an accident or loss:
s * Get medical attention if needed. Notify the police immediately. : © Get medical attention if needed. Notify the police immediately.
eS * Ghinin games, adireeses, phone numbers (weet & hame) and Lenses © © Obtain names, addrexses, phone numbers (work & home) and few
3 plate numbers of all poesnes involved, includimg parsempers and witnesses = plate numbers. of all persons involved, inctullrgy prmenygers and witnesses.
S © Calf Gi ALLSTATE (1-A00-255-7R2M, logan to allstate.com {© Call KXON-MLLSTATE (1-800-255-7828), logon to allstatecom
K oF contart your apent as Aman ah presale, 2 or centhivch yuu ayant as soon as pressiltle.
at Greenfield Ins Grp 4 Greenfield tns Grp
Re (386) 774-771) | (386) 774-7701
38 2445 S Viusia Av 2 2445 5 Viusia Av C2
ea Orange City, Fl 32763 \ Orange City, FL 32763
3 8 * Nynoeary Auls Caflichen (euranese Rental rarenverage (s piraviclest, > © Hyow carry Auto Collision insunman Kenta car coverage it prtvited,
os see muting of verge Chis ries Atta Collision Insurance will zppliy , See cutline of coyorage. (Thierens Auto Collision Insurance will apply
“anal lwavelice rented on ashort-term trast net thal you wil befeimbureéd =| sa eeticke rented ona short-term tunis, fat that yn atl hp neimibaiteeal
for the cost of renting a substitute vehicle) for the Gos! of dont. mubstitute wehicto

Misrepresentation of insurance Is a first degree misdemeanor f Misrepresentation of insurance is a first degree misdemeaner

-—— + — —_— “EX AIBIT A

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 22 of 105 PagelD 33

Renewal auto policy declarations

 

 

 

Your policy effective date is June 19, 2017 ne

Total Premium for the Policy Period

Please review your insured vehicles and verify their VINs are correct.

Vehicles covered Identification Number (VIN) Premium
2015 Kia Sorento 5XYKU4A75FG639350 $584.97
2001 Valkswagen Cabrio 3VWCC21V61M802803 426.87
if you pay in installments* _ $1, 011.84

If you pay in full (includes FullPay” Discount) _

$890. 41

 

* Your bill will be mailed separately. Before making a payment, please refer ta your
latest bill, which includes payment options and installment fee information. If you da
not pay in full, you will be charged an installment fee(s).

See Lhe Important payment and coverage information section for details about

installment fees.

Discounts included in your total premium)

 

 

Allstate Easy Pay $32.68 Safe Driving Club? $283,01
Plan
55 and Retired $138.42 Responsible Payer $40.89
Homeowner $117.57 Preferred Package $105.43
Allstate eSmart”’ $32.68 Risk Avoidance $84.44
Alert Driving $148.28 Anti-theft $6.13
Passive Restraint $30.42 Antilock Brakes $29.75
New Car $15.42 Electronic Stability $21.16
Control
[Total discounts $1,086.28 |

  

 

 

 

 

(Potiey discounts 5983.40 )
Allstate Easy Pay $32.68 Preferred Package $105.43
Plan
Safe Driving Club" $283.01 Allstate eSmart™ $32.68
55 and Retired $138.42 Risk Avoidance $84.44
Responsible Payer $40.89 Alert Driving $148.28
Homeowner $117.57
| 2015 Kia Sorento discounts $73.88 |
Anti-theft $4.57 Passive Restraint $15.98
Antilock Brakes $16.75 New Car $15.42
Electronic Stability $21.16
Control
(continued)

aT
(Ko) Alistate.

Youre in good hands.

Page 1of 6
Information as of May 9, 2017

Summary

Named insured(s)
William and Kathleen Ryan

Mailing address

Policy number

Your policy provided by

Allstate Fire and Casualty Insurance
Company

Policy period

Beginning June 19, 2017 through
December 19, 2017 at 12:01 a.m.
standard time

Your Allstate agency is
Greenfield Ins Grp

2445 5 Vlusia Av C2
Orange City FL 32763
(386) 774-7711
TGreenfield@allstate.com

 

Some or all of the information on your
Policy Declarations is used in the rating
of your policy or it could affect your
eligibility for certain coverages. Please
notify us immediately if you believe that
any information on your Policy
Declarations is incorrect. We will make
corrections once you have notified us,
and any resulting rate adjustments, will
be made only for the current policy
period or for future policy periods.
Please also notify us immediately if you
believe any coverages are not listed or
are inaccurately listed.

FLOIORSD

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document1-2 Filed 02/18/20

Renewal auto policy declarations
Policy number:
Policy effective date: June 19, 2017

 

(2001 Volkswagen Cabrio discounts $29.00 |
Antethell 31.56 Passive Restraint 514.44
Antilock Brakes $13.00

Listed drivers on your policy

William Ryan - Married male driver, age 70, Safe Driving Club, 55 and Retired
Kathleen Ryan - Married female driver, age 65, Safe Driving Club, 55 and Retired

 

Are there licensed drivers not |verlabode who either reside in your household (even if
temporarily away from home) or are guests staying in your home for more than 90
days? IF so, please contact us. Even if you have purchased coverage for loss to your
insured auto (for example, Auto Collision Insurance), there are circumstances in
which a loss to that auto (or an attached trailer) might not be covered by the policy
simply because the auto was being operated by ona of those unlisted drivers at the
time of the loss. Details regarding this, and details regarding your policy's exclusion
of any drivers listed below, can be found in your policy documents.

Excluded drivers from yaur policy
None

 

Page 23 of 105 PagelID 34

Page 2 of 6

EXHIBIT A

FLOIORBD

LODO DOAN IWS SSOR IH Dats sot? PAC Ose une}

027 010 069
1705094004953
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 24 of 105 PagelD 35

Renewal auto policy declaratians
Policy number: Page 3 of 6 A j istate |

Policy effective date: June 19, 2017
J You're in good hands

Coverage detail for 2015 Kia Sorento

 

 

Coverage Limits Deductible Premium
Personal Injury Protection £0 $93.00
Death Benefit $5,000 each person
Aggregate Medical Expenses £10,000 each person

(Emergency or Non-Emergency
Medical Condition), Income Loss
(subject to the exclusion listed below),
and Loss of Services

Medical Expenses Limit:
Medical Expenses -
Emergency Medical Condition $10,000 each person
OR
Medical Expenses -
Non-Emergency Medical Condition $2,500 each person

The sum of Medical Expenses, Income Loss (subject to the exclusion listed below), and Loss of Services benefits cannot
exceed the aggregate $10,000 limit.

Income lass does not ajiply to insured or any dependent resident reiative.

 

 

 

 

 

 

 

 

& Auto Collision Insurance Actual cash value $500 $108.41

(Safe Oriving Deductible Reward - deductible reduction amount availableis$400) ——
Auto Comprehensive Insurance Actual cash value $500 $44.74

Automobile Liability Insurance

& Bodily Injury $100,000 each person Not applicable $144.14

$300,000 each occurrence

ey Property Damage $100,000 each occurrence Not applicable $58.75

S Rental Reimbursement Not purchased*

ra) Towing and Labor Costs Not purchased*

Uninsured Motorists Insurance for Bodily $100,000 each person Not applicable $130.98

Injury $300,000 each accident

Uninsured Motorists Insurance limits of insured vehicles may be stacked.
cir) Automobile Medical Payments Not purchased*

 

 

 

 

Lease/Loan Gap 7 Not applicable $4.95
New CarExpandes Protection Not purchaced* ——— — —_——
Sp Sound System Not purchased*

(continued)

FLOIORBO

es

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2

 

 

 

Filed 02/18/20 Page 25 of 105 PagelD 36

 

 

Renewal auto policy declarations Page 4 of 6
Policy number:
Policy effective date: June 19, 2017
Coverage Limits Deductible Premium
Tape Not purchased*
{Total premium for 2015 Kia Sorento $584.97 |
* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.
VIN 5XYKU4A75FG639350 Lienholder
Hyundai Lease Titling Trust
Rating information
» Owns residence
Coverage detail for 2001 Volkswagen Cabrio
Coverage Limits Deductible Premium
Personal Injury Protection $0 $43.21
Death Benefit $5,000 each person
Aggregate Medical Expenses $10,000 each person
(Emergency or Non-Emergency
Medical Condition), Income Loss
(subject to the exclusion listed below),
and Loss of Services
Medical Expenses Limit:
Medical Expenses -
Emergency Medical Condition $10,000 each person

OR
Medical Expenses -
Non-Emergency Medical Condition $2,500 each person

The sum of Medical Expenses, Income Loss (subject to the exclusion listed below), and Loss of Services benefits cannot

exceed the aggregate $10,000 limit.

Income loss does not apply to Insured or any dependent resident relative,

FLOTORBD

 

 

 

 

 

& Auto Collision Insurance Actual cash value $500 $55.82
(Safe Driving Deductible Reward - deductible reduction amount available is $400) B
eS Auto Comprehensive Insurance Actual cash value $500 — = $18.03 8
Automobile Liability Insurance 3
& Bodily Injury $100,000 each person Not applicable $136.70 8
$300,000 each occurrence 6
a Property Damage $100,000 each occurrence Not applicable $55.47 3
BS Rental Reimbursement = Not purchased” = _ - 7 —— a
& Towing and Labor Costs Not purchased’ a &
(continued) g
aw
$38
2 a 8
BES

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 26 of 105 PagelD 37

Renewal auto policy declarations (Ly)
Phe cee Page S of 6 (es) Allstate.

i ti : ' °
Policy effective date June 19, 2017 You're in good hands.

 

Coverage Limits Deductible Premium
Uninsured Motorists Insurance for Bodily $100,000 each person Not applicable $117.64
Injury $300,000 each accident

Uninsured Motorists Insurance limits of insured vehicles may be stacked.

 

 

 

 

 

 

 

é& . Automobile Medical Payments Not purchased™ eee ee
Lease/Loan Gap_ —__Notpurchased™

New Car Exnended Protection _Not purthased* _ = eit
Repair or Replacement Cost Option _ Not purchased™ a 5 - —

fo Ii2] Sound System Not purchased*

Tape Not purchased*

(Total rensium for 2001 Vellswagen Cabrio $426.87 |

 

* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

VIN 3VWCC21V61M802803 Rating information
* Owns residence

Additional coverages

Coverage Limits
Identity Theft Expenses Not purchased*

* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

Your policy documents

Your automobile policy consists of this Policy Declarations and the documents in the following list. Please keep these together.

° Florida Allstate Fire and Casualty Insurance Company Auto « Renewal Offer Guarantee Endorsement - AUI4119
Insurance Policy - AFA51

* Florida Amendatory Endorsement - AFA61-3 * Loan Or Lease Gap Coverage Endorsement - AU14120

* Amendatory Endorsement - AFA86

we

EXHIBIT A

FLOIORBD
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 27 of 105 PagelD 38

Renewal auto policy declarations Page 60f6
Policy number: |
Policy effective date: June 19, 2017

Important payment and coverage information

Here is some additional, helpful information related to your coverage and paying your bill:

 

> Your rate is lower because you are insuring multiple cars.

> Your Platinum Protection package contains the following features:
* Accident Waiver Enhancement Plus feature
* Safe Driving Deductible Reward feature
» Safe Driving Bonus feature
» Renewal Offer Guarantee

PIF you decide to pay your premium in installments, there will be a $3.00 installment fee charge for each payment due. If you
make 6 installment payments during the policy period, and do not change your payment plan method, then the total amount of
installment fees during the policy period will be $18.00.

If you are on the Allstate® Easy Pay Plan, there will be a $1.50 installment fee charge for each payment due. If you make 6
installment payments during the policy period, and remain on the Allstate® Easy Pay Plan, then the total amount of installment
fees during the policy period will be $9.00.

If you change payment plan methods or make additional payments, your installment fee charge for each payment due and the
total amount of installment fees during the policy period may change or even increase,

Please note that the Allstate® Easy Pay Plan allows you to have your insurance payments automatically deducted from your
checking or savings account.

Florida required communications

> If You Have a Question About Your Insurance...
If you wish to present an inquiry or obtain information about coverage, or if you need assistance in resolving a complaint,
please call (386) 774-7711.

 

Allstate Fire and Casualty Insurance Company's Secretary and President have signed this policy with legal authority at
Northbrook, Illinois. This policy is binding with the countersignature of an authorized Allstate Fire and Casualty Insurance
Company agent.

Steven P, Sorenson Susan L. Lees
President Secretary

Policy countersigned by Greenfield Ins Grp

027 010 069
170509A004953

EXHIBIT A

FLOIORBD

1100000A004953027FL000170509233844001385007014013BS1
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 28 of 105 PagelD 39

a Ore aa) Page 1of1 @ Al listate 6

Policy effective date: June 19, 2017 You're in good Hands.

The following endorsement changes your policy.
Please read this document carefully and keep it with
your policy.

Amendatory Endorsement — AFA86
(Ed. 09/16)

In Part V—-Protection Against Loss To The Auto, the following
is added to Exelusions—What Is Not Covered:

« Loss to your insured auto (including loss to an attached
trailer} from a collision with another object ar by upset of
that auto or trailer, if, at the time of the loss, the auto was
being operated by a licensed driver who was not listed on
your Policy Declarations as a driver and who was either:
a) aresident; or
b) aguest temporarily staying in your home.

We will not apply this exclusion under the following

circumstances;

a) The driver operating the auto became a resident, a
guest temporarily staying in your home, or a licensed
driver no more than 90 days prior to the loss;

b) At the time of the loss, the driver was listed as an
insured or ficensed operator under another
automobile insurance policy; or

c) At the time of the loss, the driver was operating the
auto:

i) for the purpose of obtaining emergency medical
treatment for a passenger in the auto; or

i) because of the intoxicated condition of all othar
licensed drivers in the auto, and the driver was
not legally intoxicated. Coverage will not apply
unless a police accident report is obtained at the
scene of the accident or, if a police accident
report is not available at the scene of the accident,
as soon as possible thereafter.

Ali other policy terms and conditions apply.

es

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 29 of 105 PagelD 40

important notices
Policy number: (2 947]

Policy effective date: June 19, 2017

Important Information Concerning Your
Personal Injury Protection Insurance

For personal injury protection insurance, the named insured
may elect a deductible and to exclude coverage for loss of
gross income and loss of earning capacity (“lost wages”).
These elections apply to the named insured alone or to the
named insured and all dependent resident relatives, A
premium reduction will result from these elections, The named
insured is hereby advised not to elect the lost wage exclusion if
the named insured or dependent resident relatives are
employed, since lost wages will not be payable in the event of
an accident.

X7137

Notice of Change in Policy Terms

From time to time Allstate will revise your coverage. We've
included Amendatory Endorsement AFA86 in this mailing
package. Amendatory Endorsement AFA86 changes parts of
your contract. Please read this endorsement and keep it with
your policy.

We're also providing you with the following summary. We
hope you find it informative and useful, but keep in mind that
it's not part of your contract. Always reference your policy
documents for your exact coverage details,

If you have any questions about this notice or your policy
coverage, you can contact your Allstate Agent or
representative at 1-300-ALLSTATE =” (1-800-255-7828), or
visit www.allstate.com. We're here to help!

 

Summary of Changes

In Part V—Protection Against Loss To The Auto, under
Exclusions—What Is Not Covered, we have added an
exclusion. We will not cover loss to your insured auto
(including loss to an attached trailer) from a collision with
another object or by upset of that auto or trailer if, at the time
of the loss, the auto was being operated by a licansed driver
who was not listed on your Policy Declarations as a driver and
who was either a resident of your household or a guest
temporarily staying in your home. We will not apply this
exclusion under certain circumstances described in the

exclusion.
XC3979

Page tof 11

Important Information About Your Auto
Policy

The enclosed Policy Declarations lists important information
about your policy, such as your address, the vehicles you've
insured, the vehicle identification numbers (VIN) assigned to
your insured vehicles, the drivers insured, and the coverages
and coverage limits you've chosen. Your Policy Declarations
also lists any discounts and surcharges applied to your policy.

Because much of the information found on your Policy
Declarations is used to help us determine your premium,
please be sure to review your Policy Declarations carefully
each time you receive one. You may want to add coverage,
delete coverage or change your coverage limits, or you may
want to change the information concerning the vehicles or
drivers your policy insures.

Another thing to keep in mind is that yau may now qualify for
discounts that you were not eligible to receive previously. For
instance, Allstate offers discounts for:

® Unmarried young drivers, including students under the age
of 25

* Drivers who have completed approved driver training
courses

* Drivers who also own a home, townhouse, condominium,
or mobilehome

Please contact your Allstate agent for additional information
about discount qualifications, as well as other discounts that
may be available to you.

Making Changes to Your Policy

If you need to make a change to any of the information listed on
your Policy Declarations, please notify your Allstate agent as
soon as possible. With a few exceptions, any changes will be
effective as of the date you notify us.

If you have any questions about this notice, or if you need to
update any of the information listed on the enclosed Policy
Declarations, please contact your Allstate agent or
1-800-ALLSTATE (1-800-255-7828).

X72910-1

Important Information About Uninsured
Motorists Coverage-Coverage ST

Please refer to the Uninsured Motorists Coverage-Coverage
ST limits on the attached Policy Declarations. And please read

027 O10 069
W70509A004954

EXHIBIT A

1100000,4004953027FL000170509233844001385008014013851
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 30 of 105 PagelD 41

Important notices
Policy number:

Policy effective date: June 19, 2017

the information below regarding Uninsured Motorists
Coverage to determine if you have the type of coverage you
want,

What Does Coverage ST Offer?

Uninsured Motorists Coverage-Coverage ST provides
protection, subject to the terms and conditions of your policy,
for bodily injury sustained in an accident caused by the driver
of an uninsured motor vehicle which includes:

® Motor Vehicles with no liability insurance in effect at the
time of the accident,

® Hit-and-run motor vehicles,

® Motor vehicles insured by insurance companies that deny
coverage,

*® Motor vehicles insured by insurance companies that
become insolvent within 4 years from the date of the
accident (this coverage is excess over any obligations
assumed by the Florida Insurance Guaranty Association to
pay claims),

¢ Aninsured motor vehicle when the liability insurer thereof
excludes liability coverage to a person who is nota
member of your family whose operation of an insured
vehicle results in injuries to you or a resident relative, and

*  Anunderinsured motor vehicle which includes a motor
vehicle whose liability limits are less than the ammount of
the damages the insured person is legally entitled to
recover.

What Are Your Available Coverage ST Options?

1. You may select Uninsured Motorists Coverage in an
amount equal to your limits for Bodily Injury Liability
Coverage-Coverage AA.

2. You may select Uninsured Motorists limits which are lower
than your Bodily Injury Liability limits.

3. Or, you may reject Uninsured Motorists Coverage.

Non-Stacked and Stacked Coverage Options

Your Policy Declarations show whether you have non-stacked
or stacked Uninsured Motorists Coverage.

With non-stacked coverage, your Coverage ST limits (if any)
will not be added together to pay for damages you sustain in an
accident. Therefore, if you are injured in a vehicle insured
under your policy, Coverage ST provides you with protection
only to the extent of your coverage limits shown on your Policy
Declarations for that vehicle. If you are injured in someone
else's vehicle, or you are struck as a pedestrian, you may select
the highest limits for Coverage ST available on any one vehicle

ran (QS) Allstate.

You're in good hands.

insured under your policy. You pay a reduced rate for
non-stacked coverage compared to stacked coverage.

With stacked coverage, your Coverage ST limits for each
vehicle insured under your policy are added together (stacked)
to pay for damages you sustain in an accident. Thus, the
Coverage ST limits available to you would automatically
change during the policy period if you increase or decrease the
number of autos insured under your policy.

Please contact your Allstate agent if you would like to change
any of your coverage options or if you have any questions
about Uninsured Motorists Coverage. Your Allstate agent can
help you determine what coverages are available so you can
select the coverage of your choice.

(ed. 01/2015)
X5402-1v1

State-Required Information Regarding
Mandatory Insurance Coverage

This notice is being provided for your information only. It's
important that you understand what will happen if your auto
policy is cancelled or non-renewed, or if you let your coverage
lapse. If you have any questions after reading this notice,
please do not hesitate to contact your agent.

We are obligated by law to report the cancellation or
non-renewal of any auto policy which provides personal injury
protection benefits to the Florida Department of Highway
Safety and Motor Vehicles. If you fail to maintain personal
injury protection and property damage liability insurance on a
motor vehicle when required by law, you may lose your
registration and driving privileges in the state.

If your registration and driving privileges are suspended, you
may reinstate them by obtaining an auto insurance policy
which includes personal injury protection coverage and
property damage liability insurance, as required by law, and
paying a nonrefundable reinstatement fee of $150.00. This fee
will increase to $250.00 for a second reinstatement, and to
$500.00 for each reinstatement after the second during the
three years following the first reinstatement.

The coverages and the coverage limits currently provided by
your policy are listed on the enclosed Policy Declarations.
Please review your coverage information, and if you have any
questions about your policy or your insurance coverage in

general, please contact your agent.
X6988

se

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 31 of 105 PagelD 42

Important notices
Policy number:
Policy effective date:

June 19, 2017

You May Request That We Reorder
Your Credit Report

Like many insurance companies, when we consider your
eligibility for coverage, we review your credit report and base
your premium partly on this information.

We reorder your credit report(s) every two years, but if you
would like us to use updated credit information fo determine
your premium, you can request that we order it sooner.

The rate for your premium will only decrease or remain the
same if we reorder your credit report. If your credit history has
improved, we will adjust your premium. Please be aware that,
depending on when you request a credit reorder, we may not
be able to apply any premium change to this policy renewal; if
so, it will take effect at your next policy renewal. Several
factors, including any policy changes you might make, can also
affect the amount of your premium.

You can learn more by visiting allstate.com. If you'd like us te
use updated credit information to determine your premium,
please call your agent.

X67520-2

An Outline to the Major Coverages in
Your Alistate Fire and Casualty
Insurance Company Auto Policy

 

We are providing you with this outline which highlights the
principal coverages, optional coverages, limitations and
exclusions of your auto policy, and provides information on
policy cancellation, non-renewal, deductibles and the
discounts that we offer and the surcharges that may be applied
to your policy. Please be aware, however, this is just a guide
and not a legal contract, and that all coverages are subject to
policy tarms and conditions. Please read your auto policy,
endorsements and Policy Declarations for complete
descriptions and details.

TO THE EXTENT THERE IS ANY DIFFERENCE BETWEEN THE
INFORMATION CONTAINED IN THIS NOTICE AND THE
TERMS AND CONDITIONS OF YOUR POLICY, THE POLICY
TERMS AND CONDITIONS SHALL GOVERN.

For your convenience, we have listed all of the principal
coverages, limits, deductibles and the itemized premiums
which apply to each specific coverage that your policy provides
on the enclosed Policy Declarations. Please note that your
current policy provides only those coverages which are

Page 3 of 11

indicated on your Policy Declarations. If you have any
questions, please do not hesitate to call your Allstate Agent.

NOTE: The following outline of coverage is for informational
purposes only. Florida law prohibits this outline from
changing any of the provisions of the insurance contract
which is the subject of this outline, Any endorsement
regarding changes in types of coverage, exclusions,
limitations, reductions, deductibles, coinsurance, renewal
provisions, cancellation provisions, surcharges or credits will
be mailed separately.

Automobile Liability Insurance
Bodily Injury-Coverage AA, and Property

Damage-Coverage BB

These coverages pay for all damages that an insured person is
legally obligated to pay because of bodily injury or property
damage. Your policy also protects an insured person from
claims for accidents arising out of the ownership, maintenance,
use, loading or unloading of an insured auto. Bodily Injury
Liability-Coverage AA is an optional coverage that can be
added to your policy for an additional premium.

Exclusions

These coverages do nat apply to liability for:

® Bodily injury or property damage arising out of the use of
your insured auto while it is being used to carry persons or
property for a charge, or any auto you or your resident
spouse are driving while that auto is available for hire
(shared-expense car pools are covered).

Bodily injury or property damage arising out of auto
business operations. This exclusion does not apply to you,
resident relatives, and certain other specified persons in
the policy when using the insured auto.

Bodily injury or property damage arising out of the use of a
non-owned auto in any business or occupation of an
insured person. This exclusion does not apply to: you, your
resident spouse and certain other persons specified in the
policy when using a private passenger auto or trailer; or to
your non-business, personal use of a law enforcement, fire
fighting or emergency medical auto provided for your
regular use by a federal, state or municipal governmental
body or entity.

Bodily injury to an employee of any insured person, which
arises during the course of employment. This exclusion
does not apply to a domestic employee who is not required
to be covered by a workers’ compensation or similar law.

Bodily injury to a co-worker injured during the course of
employment. This exclusion does not apply to you or your
resident spouse.

¢ Bodily injury to you or any resident of your househotd

a

EXHIBIT A

1100000A004953027FL000170509233844001385009014013851

027 010 069
1705094004953
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 32 of 105 PagelD 43

Important notices
Policy number:
Policy effective date:

June 19, 2017

related to you by blood, marriage or adoption.

© Damage to or destruction of property an insured person
owns, transports, is in charge of, or rents. This exclusion
does not apply to a private residence or garage rented by
that person.

Bodily injury or property damage caused by the:
intentional acts; criminal acts, other than traffic violations;
or omissions; of an insured person, or done at the direction
of an insured person, which are designed to produce loss
or damage.

Bodily injury or property damage which would also be
covered under nuclear energy liability insurance.

Bodily injury or property damage arising out of the use of a
non-owned auto, substitute auto or non-owned utility auto,
being driven by someone other than you or a resident
relative,

Bodily injury or property damage arising out of the insured
person's active participation in any prearranged, organized
or spontaneous: racing contest; speed contest; or use of an
auto at a track or course designed or used for racing or
high performance driving; or in practice or preparation for
any contest or use of this type.

Automobile Medical Payments-Coverage CC

If a premium is shown on the Policy Declarations for
Automobile Medical Payments-Coverage CC, Allstate will pay
to or on behalf of an insured person for medically necessary
treatment actually provided to the insured person within 3
years of a covered auto accident because of bodily injury.
Payments will be made only: when bodily injury is caused by a
motor vehicle accident; for medical, surgical, X ray, dental, and
rehabilitative services, including prosthetic devices, and
ambulance, hospital and nursing services; which are medically
necessary; only if the insured person receives initial services
and care within 14 days after the motor vehicle accident. The
methodology for determining the amount we will pay for such
expenses shall be pursuant to the fee schedule limitations
under the Florida Motor Vehicle No-Fault Law, and shall be
limited to the schedule of maximum charges set forth in the
policy.

Where a medical provider has contracted with an organization
or network to accept payment for services in an amount that is
less than the fee schedule or other limitations established by
the Florida Motor Vehicle No-Fault Law; and Allstate
contracted with that organization or network or one of its
affiliates, either directly or through one or more medical bill
review companies or third-party administrators, to apply and
accept such contractually agreed amounts; then Allstate wilt
pay that provider's bills at the contractually agreed rate.

msn (S) Allstate.

You're in good hands.

Automobile Medical Payments provides reimbursement only
for initial services and care: Ci) that are lawfully provided,
ordered or prescribed by a licensed physician, dentist or
chirepractic physician; or (ii) that are provided in a hospital or
ina facility that owns, or is wholly owned by, a hospital; or (iti)
provided by a licensed person or entity which provides
emergency transportation and treatment.

Upon referral from a provider described in (i) through (iii)
above, follow up services and care consistent with the
underlying medical diagnosis rendered may be provided,
supervised, ordered or prescribed only by a licensed physician,
chiropractic physician or dentist, or to the extent permitted by
applicable law and under the supervision of such physician,
esteopathic physician, chiropractic physician or dentist, by a
licensed physician assistant or a licensed advanced registered
nurse practitioner.

Follaw up services and care may also be provided by any of the

following:

1. alicensed hospital or ambulatory surgical center;

2. an entity wholly owned by one or more licensed physicians,
chiropractic physicians, or dentists; or by such
practitioners and the spouse, parent, child, or sibling of
such practitioners;

3. an entity that owns or is wholly owned, directly or
indirectly, by a hospital or hospitals;

4. alicensed physical therapist, but only upon referral from: a
licensed physician, dentist, or chiropractic physician; a
licensed physician assistant, to the extent permitted by
law and under the supervision of a licensed physician,
dentist, or chiropractic physician; a licensed advanced
registered nurse practitioner, to the extent permitted by
law and under the supervision of a licensed physician,
dentist, or chiropractic physician; or

5, a licensed health care clinic which is accredited by the
Joint Commission on Accreditation of Healthcare
Organizations, the American Osteopathic Association, the
Commission on Accreditation of Rehabilitation Facilities,
or the Accreditation Association for Ambulatory Health
Care, Ine,, or:

a) hasa licensed medical director;

b) has been continuously licensed for more than 3 years
or is a publicly traded corporation; and

c) provides at least four of the following medical
specialties: general medicine; radiography; orthopedic
medicine; physical medicine; physical therapy;
physical rehabilitation; prescribing or dispensing
outpatient prescription medication; or laboratory
services.

ai

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 33 of 105 PagelD 44

Important notices
Policy number:
Policy effective date:

June 19, 2017

Automobile Medical Payments coverage does not include
massage or acupuncture.

We will not pay for medical services, supplies or care that is
not reimbursable under Medicare or workers’ compensation
law. If a healthcare provider takes action against the insured
person to recover for services billed and not paid, we will
defend and, if necessary, indemnify them up to the policy
limits.

Notwithstanding the above limitation, we will pay: expenses
not paid under Part III of the policy because of the eighty
percent limitation for medical expense benefits; expenses not
paid under Part Ill of the policy or under any no-fault benefits in
any other motor vehicle policy because all available medical
expense benefits have been exhausted; or expenses for bodily
injury sustained outside the state of Florida through being
struck while in, on, getting into or out of, or struck while a
pedestrian by a motor vehicle.

There is no coverage under Automobile Medical Payments for
mileage costs for use of a personal vehicle.

Exclusions
This coverage does not apply to bodily harm, sickness, disease
or death:
® Caused by the: intentional acts; criminal acts, other than
traffic violations; or omissions; of an insured person, or
done at the direction of an insured person, which are
designed to produce loss or damage.
® To you ora resident relative while in, on, getting into or out
of an auto owned by you or a resident relative which is not
insured for this coverage.
® To you or a resident relative while in, on, getting into or out
of, or struck as a pedestrian by:
- a vehicle operated on rails or crawler-treads; or
- avehicle or other equipment designed for use
principally off public roads, while the vehicle is not
being driven upon public roads.
® To any person, while in, on, getting into or out of:
- an owned auto available for hire to the public
(shared-expense car pools are covered).
- an auto or trailer being used as a residence or
premises.
- amotor vehicle other than an auto or utility auto.
® To any person, other than you or a resident relative, while
using a non-owned auto which is available for hire by the
public, or in the operation of an auto business. Coverage is
provided for you, your resident spouse and certain other
persons specified in the policy while using an auto or
trailer in any other business or occupation.
® To any person resulting from any act of war, insurrection,

Page 5 of 11

rebellion or revolution.

® To any person or dependent who is entitled to benefits
provided by the U.S. Government under contract of
employment, including past or present military duties.

* Toany person arising out of the insured person's active
participation in any prearranged, organized or
spontaneous: racing contest; speed contest; or use of an
auto at a track or course designed or used for racing or
high performance driving: or in practice or preparation for
any contest or use of this type.

Personal Injury Protection-Coverage VA

Personal Injury Protection pays for certain medical expenses,
income loss, loss of services and death benefits for bodily
harm, sickness, disease or death if it is the result of an accident
arising from the ownership, maintenance or use of a “motor
vehicle" (as defined under this coverage).

For medical expenses, Allstate will pay eighty percent of
reasonable expenses; for medical, surgical, X-ray, dental, and
rehabilitative services, including prosthetic devices, and
ambulance, hospital and nursing services; which are medically
necessary; only if the injured person receives initial services
and care within 14 days after the motor vehicle accident. The
methodology for determining the amount we will pay for such
expenses shall, pursuant to the Florida Motor Vehicle No-Fault
Law, be limited to eighty percent of the schedule of maximum
charges set forth in the policy AND SHALL BE SUBJECT TO
ANY AND ALL LIMITATIONS, AUTHORIZED BY SECTION
627.736 OF THE FLORIDA STATUTES, OR ANY OTHER
PROVISIONS OF THE FLORIDA MOTOR VEHICLE NO-FAULT
LAW, AS ENACTED, AMENDED OR OTHERWISE

CONTINUED IN THE LAW, INCLUDING, BUT NOT LIMITED
TO, ALL FEE SCHEDULES.

Where a medical provider has contracted with an organization
or network to accept payment for services in an amount that is
less than the fee schedule or other limitations established by
the Florida Motor Vehicle No-Fault Law; and Allstate
contracted with that organization or network or one of its
affiliates, either directly or through one or more medical bill
review companies or third-party administrators, to apply and
accept such contractually agreed amounts; then Allstate will
pay that provider's bills at eighty percent (80%) of the
contractually agreed rate.

Medical expense benefits provides reimbursement only for
initial services and care: (i) that are lawfully provided, ordered
or prescribed by a licensed physician, dentist or chiropractic
physician; or (ii) that are provided in a hospital or in a facility
that owns, or is wholly owned by, a hospital; or (iii) provided by

027 010 069
1705094004953

EXHIBIT A

11000004004953027FL000170509233844001985010014013851
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 34 of 105 PagelD 45

Important notices
Policy number:
Policy effective date:

June 19, 2017

a licensed person or entity which provides emergency
transportation and treatment,

Upon referral from a provider described in (i) through (iii)
above, follow up services and care consistent with the
underlying medical diagnosis rendered may be provided,
supervised, ordered or prescribed only by a licensed physician,
chiropractic physician or dentist, or to the extent permitted by
applicable law and under the supervision of such physician,
osteopathic physician, chiropractic physician or dentist, by a
licensed physician assistant or a licensed advanced registered
nurse practitioner,

Follow up services and care may also be provided by any of the

following:

1. alicensed haspital or ambulatory surgical center;

2. an entity wholly owned by one or more licensed physicians,
chiropractic physicians, or dentists; or by such
practitioners and the spouse, parent, child, or sibling of
such practitioners;

3. anentity that owns or is wholly owned, directly or
indirectly, by a hospital or hospitals;

4, alicensed physical therapist, but only upon referral from: a
licensed physician, dentist, or chiropractic physician; a
licensed physician assistant, to the extent permitted by
law and under the supervision of a licensed physician,
dentist, or chiropractic physician; a licensed advanced
registered nurse practitioner, to the extent permitted by
law and under the supervision of a licensed physician,
dentist, or chiropractic physician; or

5. a licensed health care clinic which is accredited by the
Joint Commission on Accreditation of Healthcare
Organizations, the American Osteopathic Association, the
Commission on Accreditation of Rehabilitation Facilities,
or the Accreditation Association for Ambulatory Health
Care, Inc., or:

a) hasa licensed medical director;

b) has been continuously licensed for more than 3 years
or is a publicly traded corporation; and

¢) provides at Jeast four of the following medical
specialties: general medicine; radiography; orthopedic
medicine: physical medicine; physical therapy;
physical rehabilitation; prescribing or dispensing
outpatient prescription medication; or laboratory
services,

Medical expense benefits do not include massage or
acupuncture.

We will not pay for medical services, supplies or care that is
not reimbursable under Medicare or under Florida workers’
compensation law. If a healthcare provider takes action against

msn OS) Allstate.

You're in good hands.

the injured person to recover for services billed and not paid,
we will defend and, if necessary, indemnify the injured person
up to the policy limits.

The applicable Personal Injury Protection limit¢s) shown on the
Policy Declarations for Medical Expenses, Income Loss, Loss of
Services and Death Benefits is the maximum we will pay per
injured person for any one motor vehicle accident, regardless
of the number of vehicles insured under this or other policies. A
$10,000 aggregate per injured person limit applies to Medical
Expenses, Income Loss and Loss of Services.

SUBJECT TO THAT $10,000 AGGREGATE LIMIT, MEDICAL
EXPENSES PER INJURED PERSON FOR ONE ACCIDENT are
ALSO subject to EITHER a $10,000 or a $2,500 per injured
person limit determined as follows:

A 310,000 coverage limit for Medical Expenses applies to an
injured person if:

(a) alicensed physician;

(b) a licensed dentist;

(c) a licensed physician assistant; or

(d) a licensed advanced registered nurse practitioner;
has determined that the injured person had an emergency
medical condition.

However, a $2,500 coverage limit for Medical Expenses
applies to an injured person if:

(1) alicensed physician;

(2) alicensed dentist;

(3) alicensed chiropractic physician;

(4) a person or entity under part III of Florida Statutes
Chapter 401 which provides emergency transportation
and treatment;

(5) a licensed physician assistant;

(6) a licensed advanced registered nurse practitioner; or

(7) a licensed physical therapist, based upon a referral by
a provider described in (1), (2), (3), (5) or (6) above;

has determined that the injured person did not have an
emergency medical condition.

There is a separate $5,000 per injured person limit on death
benefits.

Exclusions

This coverage does not apply to:

© You or any resident relative while in, on, getting into or out
of any motor vehicle you own which is not an "insured
motor vehicle” under the policy.

= Any person while operating the insured motor vehicle
without your permission.

# Any person whose conduct contributed to a self injury:
intentionally caused; or while committing a felony.

SE

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 35 of 105 PagelD 46

Important notices

Policy number: |
Policy effective date: June 19, 2017

© Any person, other than you, whe owns a motor vehicle for
which security is required under the Florida Motor Vehicle
No-Fault Law.

® Any person, other than you or a resident relative, who Is
entitled to no-fault benefits fram the owner or insurer of a
motor vehicle which is not an "insured motor vehicle” as
defined in the policy under this insurance.

® Any person who sustains bodily injury while in, on, getting
inte or out of a motor vehicle while located for use as a
residence or premises.

© You or a resident relative for income loss, if the enclosed
Policy Declarations indicates that Income Loss coverage
does not apply.

Deductibies

Deductibles may apply under Personal Injury Protection.
Please check the enclosed Policy Declarations for specific
information on any deductibles which may apply to Personal
Injury Protection-Coverage VA.

Uninsured Motorists Insurance-Coverage ST
Uninsured Motorists Insurance is provided if a premium is
shown on the Policy Declarations for this coverage. Under this
coverage, Allstate will pay only those damages which an
insured person is legally entitled to recover from the owner or
operator of an uninsured auto because of bodily injury
sustained by an insured person caused by an accident and
arising out of the ownership, maintenance or use of an
uninsured auto. We will not pay any punitive or exemplary
damages under this coverage. In addition, in order for us to pay
for pain, suffering, mental anguish or inconvenience, the injury
or disease must be described in one or more of paragraphs (a)
through (d) of Florida Statute 627.737(2).

Exclusions

We will not pay any damages an insured person is legally

entitled to recover because of:

© Bodily injury to any person who makes a settlement
without our written consent and that settlement is
prejudicial to us.

® Bodily injury, if the payment would directly or indirectly
benefit any workers’ compensation or disability benefits
insurer, including a self-insurer.

® Bodily injury, to any person arising out of the insured
person’s active participation in any prearranged, organized
or spontaneous: racing contest; speed contest; or use of an
auto at a track or course designed or used for racing or
high performance driving; or in practice or preparation for
any contest or use of this type.

In addition, if the Policy Declarations indicates that you did not
elect to stack limits of two or more insured autos together

Page 7 of 11

under Uninsured Motorists Insurance, the following exclusions

will also apply:

® Bodlly injury to any person while in, on, getting into or out
of a vehicle you own which is insured for this coverage
under another policy.

® Bodily injury to you or a resident relative while in, on,

getting into or out of a vehicle owned by you or a resident
relative which is not insured for this coverage under the
policy.

Protection Against Loss to the Auto

The following coverages are two of the optional coverages
which can be added to your policy for an additional premium.
Your current policy provides only those coverages which are
indicated on the enclosed Policy Declarations.

e Auto Collision Insurance-Coverage DD
Auto Collision Insurance pays for loss te your insured auto
or a non-owned auto, including loss to an attached trailer,
which results from a collision with another object, or by an
upset of that auto or trailer.

® Auto Comprehensive Insurance-Coverage HH
Auto Comprehensive Insurance pays for direct and
accidental loss to your insured auto or non-owned auto
which does not result from a collision. Here are some of
the hazards covered: glass breakage, missiles, falling
objects, fire, theft or larceny, explosion, earthquake,
windstorm, hail, water, flood, malicious mischief or
vandalism, riot, civil commotion, and collision with a bird
or animal.

The deductible amount will not be subtracted from the loss
payment for loss to the windshield of your insured auto or
a non-owned auto.

There are several other optional coverages you may purchase,

including:

® Auto Fire, Lightning, Transportation and Theft
Insurance-Coverage HG

* Towing and Labor Costs-Coverage JJ
® Rental Reimbursement Coverage-Coverage UU
Sound System Coverage-Coverage ZA

® Tape Coverage-Coverage ZZ

Please read your policy for a full description of these
coverages,

Exclusions
These coverages do not apply to:
* Property damage caused by the: intentional acts; criminal

027 OW 069
170509A004953

EXHIBIT A

NQO0N00A0049532027FL000170S09233844001385011014013851
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 36 of 105 PagelD 47

Important notices

Policy number: I
Policy effective date: June 19, 2017

acts, other than traffic violations; or omissions; of an
insured person, or done at the direction of an insured
person, which are designed to preduce loss or damage.

= Any auto while it is being used to carry persons or
property for a charge (shared-expense car pools are
covered).

* Any damage or loss which is the result from any act of war,
insurrection, rebellion or revolution.

@ Loss to non-owned autos used in auto business operations.

® Loss due to radioactive contamination.

© Damage which results from wear and tear, freezing, and
mechanical or electrical breakdown unless it is the burning
of wiring used to connect electrical components, or the
result of another covered loss.

* Tires, unless they are stolen or damaged by fire, malicious
mischief or vandalism. This exclusion does not apply if the
damage to the tires occurs at the same time and from the
same cause of another covered loss.

® Loss to any sound system within your auto. This exclusion
applies to any apparatus in or on the auto designed for use
with that system. This exclusion will not apply if you have
purchased Sound System Coverage-Coverage ZA.

* Loss to any tapes or compact discs or similar items, unless
you have purchased Tape Coverage<en>Coverage ZZ.

¢ Loss to a camper unit whether or not mounted, unless
Camper Unit Coverage is shown as applicable on the
Policy Declarations.

Loss to appliances, furniture, equipment and accessories
that are not built into or forming a permanent part of a
motor home or travel-trailer.

© Loss to your motor home or travel-trailer while it is being
rented to anyone else, unless a premium Is shown on the
Policy Declarations for the rented vehicle.

Loss due te seizure, confiscation or taking away by any
means, with or without your cooperation, of any auto by
any police or governmental agency, body, or authority, for
any reason whatsoever. This exclusion applies whether or
not you are or were a bona fide purchaser in good faith of
the auto.

® Loss arising out of the insured person's active participation
in any prearranged or organized racing or speed contest,
including practice or training on any track or course
whether on public roadways or private property, or in
preparation for any contest of this type.

® Loss to any custom parts or equipment designed for racing
which is installed in or upon your insured auto. This
includes, but is not limited to, nitrous oxide systems, roll
cages, and air intake modifications.

® Loss to your insured auto (including loss to an attached

mean () Allstate.

You're in good hands.

trailer) from a coltision with another object or by upset of
that auto or trailer if, at the time of the loss, the auto was
being operated by a licensed driver who was not listed on
your Policy Declarations as a driver and who was either a
resident of your household or a guest temporarily staying
in your home. We will not apply this exclusion under
certain circumstances described in the exclusion.

Deductibles

Deductibles may apply under some of the coverages listed
under Protection Against Loss To The Auto. Please check the
enclosed Policy Declarations for a listing of any of the above
coverages your pelicy provides, and for information about any
applicable deductibles.

Additional Optional Coverages Allstate Offers

The following is a list of the optional coverages which can be

added to your policy if you choose to do so. Please note that

adding any of these optional coverages to your policy requires

an additional premium. Your current policy provides only those

optional coverages which are indicated on your Policy

Declarations. Please note that certain exclusions and

limitations may apply to each specific coverage. Deductibles

may also apply to these coverages.

* Camper Unit Coverage—We will provide coverage for
your camper unit which is designed for use as a temporary
living quarters. You must pay an additional premium for
this coverage, depending on which coverages are provided
by the policy which insures the auto on which the camper
unit is mounted.

= Lease or Loan Gap Coverage-Coverage LG

® Repair or Replacement Cost Coverage-Coverage RC

® New Car Expanded Protection-Coverage NC

Identity Theft Coverage-Coverage IT

* Contents Coverage-Coverage HC

The Cancellation And Non-Renewal Provision of Your Auto

Policy

During the first two months following the date of issuance or

renewal, you may not cancel your policy except:

® upon total destruction of the insured auto;

® upon transfer of ownership of the insured auto;

® after the purchase of another policy or binder covering the
auto which was covered under your policy; or

® inthe event of a military assignment.

If your original policy has been in effect for 60 days or less, we
may cancel for reasons other than nan-payment of premium.
However, during the first 60 days of your original policy, we
may cancel for non-payment of premium if the reason for the
cancellation is the issuance of a check, draft, electronic
transaction, credit card or any remittance other than cash for

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 37 of 105 PagelD 48

Important notices
Policy number:

Policy effective date: June 19, 2017

the premium which is dishonored upon presentation, or
honored and later reversed or dishonored, for any reason.

{f you make an initial premium payment on your original policy
that is dishonored upon presentation, or honored and Jater
reversed or dishonored for any reason, we may deny any claim
and we may void this entire policy, including any and all
coverages hereunder. If we void the policy from its inception

we will not be liable for any claims or damages that would have
otherwise been covered in the absence of the non-payment of
premium.

After your original or renewal policy has been in effect for 60
days, you may cancel your policy by notifying us what future
date you wish to stop coverage.

After your original policy has been in effect for 60 days, or if it

is a renewal policy, Allstate will not cancel your coverage

during the policy period unless:

* the premium is not paid when due;

¢ there is material misrepresentation, fraud or concealment
of material facts;

® yau or any member of your household has had a driver's
license suspended or revoked; or

® we have mailed you notice within the first 60 days that the
original policy has been in effect that we do not intend to
continue the policy.

We may cancel the policy for non-payment of premium when
due if the reason for cancellation is the issuance of a check,
draft, electronic transaction, credit card or any remittance
other than cash for the premium which is dishonored upon
presentation, or honored and later reversed or dishonored for
any reason.

After your original policy has been in effect for 60 days, or if it

is a renewal policy, we will give you notice as follows:

© If we cancel because you did not pay the premium, we will
give you at least ten days notice.

® If we cancel for any reason other than non-payment of
premium, we will give you at least 45 days notice.

Upon expiration of the policy period, we may transfer the
policy to another insurer under the same ownership or
management as Allstate. We will mail you notice at least 45
days before the end of the policy pericd of our intent to
transfer the policy and of the premium, and the specific
reasons for any increase in the premium.

If we do not intend to continue the policy beyond the current
policy period, we will give you notice at least 45 days before
the end of the policy period.

Page 9 of 11

We will not refuse to renew or continue this policy solely

because:

® You were convicted of one or more traffic violations which
did not involve an accident or cause revocation or
suspension of your driving privilege unless you have been
convicted of, or plead guilty to: two such traffic violations
within an 18-month period; three or more such traffic
violations within a 36-month period; or exceeding the
lawful speed limit by more than 15 miles per hour.

® You have had only one accident if we have insured the
auto for a period of at least five years immediately
preceding the renewal date.

We will mail any cancellation or non-renewal notice to you at
your address shown on the Policy Declarations. Our mailing the
notice of cancellation or non-renewal to you will be deemed
proof of notice. A refund, if due, will be proportional to the time
your policy has been in effect, but cancellation will be effective
even though the refund is not made immediately,

@ If you cancel, we will mail the unearned portion of any
premium paid within 30 days after the effective date of
cancellation or receipt of notice or request for cancellation,
whichever is later,

© |f we cancel, we will mail the unearned portion of any
premium paid within 15 days after the effective date of
cancellation.

If we mail a cancellation notice, after your policy has been in
effect for 60 days, because you did not pay the required
premium when due and you then tender payment by check,
draft, electronic transaction, credit card or other remittance
which is not honored upon presentation, your policy will
terminate on the date and time shown on the cancellation
notice and any notice we issue which waives the cancellation
or reinstates coverage is void. This means that Allstate will not
be liable under this policy for claims or damages after the date
and time indicated on the cancellation notice.

Any unearned premium under $5.00 will be refunded only
upon your request.

In the event we determine that you have been charged an

incorrect premium for coverage requested in your application

for insurance, we shal! immediately mail you notice of any

additional premium due us. If within 15 days of the notice of

additional premium due (or a longer time period as specified in

the notice), you fail to either:

® pay the additional premium and maintain this policy in full
force under its original terms; or

® cancel this policy and demand a refund of any unearned
premium;

027 010 069
T70509A004953

EXHIBIT A

11000004G04953027FL000170509233844001385012014013851
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 38 of 105 PagelD 49

Important notices
Policy number:
Policy effective date:

(ammme2 927]
June 19, 2017

then this policy shall be cancelled effective 15 days from the
date of the notice Cor a longer time period as specified in the
notice).

How Auto Policies Are Surcharged

Listed below are the different surcharges we use to calculate

your auto insurance premium in certain special cases:

® Certified Risk Surcharge—We will apply a surcharge
to Bodily Injury Liability, Property Damage Liability, and
Personal Injury Protection coverages because of certain
risks, for which an insured person is required to complete
and file either an “Owner's Certificate to Cover the
Described Automobile Only” or an “Operator's Certificate
to Cover the Operation of Any Automobile.”

These certificates are usually required for risks such as
past convictions of driving under the influence of drugs or
alcohol, leaving the scene of an accident, homicide or
assault with an auto, speeding, or reckless driving.

If you have any question about whether your policy has been
surcharged, or about any surcharges made to your policy,
please contact your Allstate Agent.

Discounts Available With Auto Policies

The following are brief descriptions of the discounts we offer if
you qualify. The enclosed Policy Declarations provides a listing
of all the discounts which have been applied to your policy.

When you originally applied for your policy, your Allstate
Agent took the necessary information from you to give you
both the correct rate and all of the discounts you qualified for.
However, your situation may have changed since then, so you
may want to contact your Allstate Agent to confirm that he or
she has all the correct, updated information concerning you
and your family. This way you can be sure that you are
receiving all of the discounts for which you are eligible.
= Passive Restraint Discount—Y ou may be eligible for
this discount if you insure an auto with airbags or factory
installed automatic motorized seatbelts.
® Defensive Driver Discount—You may be eligible for
this discount for any auto insured under your policy, as
long as the principal operator of that auto is at least 55
years of age, and has voluntarily attended and successfully
completed a motor vehicle accident prevention course
which is approved by the Florida Department of Highway
Safety and Motor Vehicles.
* Anti-Lock Brake Discount—You may be eligible for
this discount if you own and insure an auto which is
equipped with a factory installed anti-lock braking systern.
® Anti-Theft Discount —!f you own and insure an auto

Page 10 of 11 @) A listate ®

You're in good hands.

which is equipped with a qualifying anti-theft device that is
properly installed and maintained in working condition,
you may be eligible for this discount.

55 and Retired Discount —This discount is offered to
drivers who are at least 55 years of age, are not presently
gainfully employed full time or seeking full time
employment, and who meet other specifications.

Farm Discount—You may be eligible for this discount
if you are a farmer.

New Car Discount—You may qualify for this discount
if your vehicle is a current, first prior, or next subsequent
model year and has not been previously titled.

FullPay™ Discount—This discount is offered if you
pay your entire policy premium by your renewal effective
date.

Allstate® Easy Pay Plan Discount—This discount
applies when the policy premium is paid through the
Alistate® Easy Pay Plan.

Multiple Policy Discount —You may qualify for this
discount if you currently have a Renters or Personal
Umbrella (PUP) policy or both with Castle Key or another
Allstate affiliate.

Preferred Package Discount—You may qualify for this
discount if you own a residential property and insure more
than one auto on this policy.

Allstate Auto/Life Discount®“ —You may qualify
for this discount if you are the owner, insured or payor of a
qualifying individual life insurance policy or mortgage term
life insurance certificate written by an Allstate Agent.

Electronic Stability Control Discount —This discount
applies to vehicles equipped with electronic stability
control.

Safe Driving Club Discount —This discount is available
to customers who have not been in an at-fault accident for
a specific period of time.

Homeowner Discount —This discount is available to
our customers who currently own a home, townhouse,
condominium, mobile home or manufactured home.

Smart Student Discount —This discount applies to
young drivers who are unmarried, under the age of 25 and
meet certain academic and other conditions.

Responsible Payer Discount —You may be eligible to
receive this discount simply by paying your premium on
time.

Early Signing Discount—This discount is available to
customers who purchase Allstate insurance seven days
prior to their coverage start date and have prior insurance
with no lapse in coverage at New Business.

Alert Driving Discount—This discount is available to

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document1-2 Filed 02/18/20

Important notices

Policy number: a

Policy effective date: June 19, 2017

customers who have not been in a non-at-fault accident for
a required period of time.

¢ Risk Avoidance Discount—Customers who have not
had a claim under Comprehensive Coverage for a required
period of time are eligible to receive this discount.

* DriveWise"—This discount is available to customers who
participate in the Allstate DriveWise” Program. For more
information regarding the program, please contact your
Allstate Agent.

® eSmart Discount—This discount is available to
customers who participate in the ePolicy program.

Please remember that this outline contains just a brief
summary of many of the provisions of your auto policy and that
all coverages are subject to policy terms, conditions,
limitations and availability. Please consult your policy for
complete descriptions and details. If you have any questions
regarding this outline of coverage, your auto policy or your
other insurance needs, please contact your Allstate Agent.
XC2964-7

Your Vehicle Mileage Information

 

in the future one of the factors that may influence your auto
premium is how many miles you put on your vehicle each year.
From time to time, we may attempt to obtain your vahicle’s
mileage and adjust your premium accordingly. Currently, we're
showing you drive the following annual miles:

2015 Kia Sorento 8,000
2001 Volkswagen Cabrio 8,000

If you need to update the annual mileage on any of the above
vehicles, you can easily do that. Simply contact your Allstate
Agent for a mileage verification form to record two odometer
readings that are at least 90 days apart.

X73655

Page 39 of 105 PagelD 50

Page 1 of 11

EXHIBIT A

NOOCCDAC04953027FL000170509233844001385012014013851

027 010 069
T?70S09A004953
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 40 of 105 PagelD 51

Privacy Statement
Polley number:

Policy effective date: June 19, 2017

Thank you for choosing Allstate. We value you, respect your
privacy and work hard to protect your personal information.

This statement is provided on behalf of Allstate Insurance
Company and the affiliates ("Allstate") listed at the end of this
notice. We would like to explain how we collect, use and share
the information we obtain about you in the course of doing
business.

Our Privacy Assurance

® We do not sell your personal or medical information to
anyone.

* Wedo pot share your information with non-affiliate
companies that would use it to contact you about their
own products and services, unless permitted pursuant to a
joint marketing agreement.

= We require persons or organizations that represent or
assist us in servicing your policy and claims to keep your
information confidential.

= We require our employees to protect your personal
information and keep it confidential.

As you can see, protecting your personal information is
important to us. In addition to the practices described above,
we use a variety of physical, technical and administrative
security measures that help to safeguard your information. For
Social Security Numbers (SSN), this includes restricting access
to our employees, agents and others who use your SSN only as
permitted by law: to comply with the law, to provide you with
products and services, and to handle your claims, Also, our
employees’ and agents’ access to and use of your SSN are
limited by the law, our policies and standards, and our written
agreements.

Our privacy practices continue to apply to your information
even if you cease to be an Allstate customer.

What Personal Information Do We Have and Where
Do We Get It

We gather personal information fram you and from outside
sources for business purposes. Some examples of the
information we collect from you may include your name, phone
number, home and e-mail addresses, driver's license number,
Social Security Number, marital status, family member
information and healthcare information. Also, we maintain
records that include, but are not limited to, policy coverages,
premiums, and payment history. We also collect information
from outside sources including, but not limited to, insurance
support organizations that assemble or collect information
about individuals for the purpose of providing to insurance
companies. This information may include, but is not limited to,

mer @®) Allstate.

You're in good hands

your driving record, claims history, medical information and
credit information.

In addition, Allstate and its business partners gather
information through Internet activity, which may include, for
example, your operating system, links you used to visit
allstate.com, web pages you viewed while visiting our site or
applications, Internet Protocol (IP) addresses, and cookies. We
use cookies, analytics and other technologies to help:

* Evaluate our marketing campaigns

Analyze how customers use our website and applications
Develop new services

Know how many visitors have seen or clicked on our ads

om6fh6m@

Also, our business partners assist us with monitoring
information including, but not limited to, IP addresses, domain
names and browser data, which can help us to better
understand how visitors use allstate.com.

How We Use and Share Your Personal Information
In the course of normal business activities, we use and share
your personal information. We may provide your information
to persons or organizations within and outside of Allstate. This
would be done as required or permitted by law. For example,
we may do this to:

e Fulfill a transaction you requested or service your policy

* Market our products

* Handle your claim

e Prevent fraud

= Comply with requests from regulatory and law

enforcement authorities
* Participate in insurance support organizations

The persons or organizations with whom we may share your

personal information may include, among others:

* Your agent, broker or Allstate-affiliated companies
Companies that perform services, such as marketing,
credit card processing, and performing communication
services on our behalf

* Business partners that assist us with tracking how visitors
use allstate.com

* Other financial institutions with whom we have a joint
marketing agreement

® Other insurance companies that play a role in an insurance
transaction with you

© Independent claims adjusters

A business or businesses that conduct actuarial or

research studies

@ Those who request information pursuant to a subpoena or

court order

Repair shops and recommended claims vendors

The Internet and Your Information Security

es

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 41 of 105 PagelD 52

Privacy Statement
Policy number:
Policy effective date:

June 19, 2017

We use cookies, analytics and other technologies to help us
provide users with better service and a more customized web
experience. Additionally, our business partners use tracking
Services, analytics and other technologies to monitor visits to
allstate.com. The website may also use Web beacons (also
called “clear GIFs” or “pixel tags”) in conjunction with cookies.
\f you prefer, you can choose to not accept cookies by changing
the settings on your web browser. Also, if you would like to
learn about how we gather and protect your information over
the Internet, please see our online privacy statement located at
the bottom of the allstate.com homepage.

To learn more, the allstate.com Privacy Statement provides
information relating to your use of the website. This includes,
for axample, information regarding:

1) How we collect information such as |P address (the
number assigned to your computer when you use the
Internet), browser and platform types, domain names,
access times, referral data, and your activity while using
our site;

2) Who should use our website;

3) The security of information over the Internet; and

4) Links and co-branded sites.

How You Can Review and Correct Your Personal

Information

You can request to review your personal information contained
in our records at any time. To do this, please send a letter to
the address below requesting to see your information for the
previous two years. If you believe that our information is
incomplete or inaccurate, you can request that we correct it.
Please note we may not be able to provide information relating
to Investigations, claims, litigation, and other matters. We will
be happy to make corrections whenever possible.

Please send requests to:

Allstate Insurance Company Customer Privacy Inquiries
PO Box 660598

Dallas, TX 75266-0598

Your Preference for Sharing Personal Information
We would like to share your personal information with one or
more Allstate affiliates in order to make you aware of different
products, services and offers they can provide. However, you
can request that Allstate and its affiliate companies not share
your personal information with our affiliates for marketing
products and services.

To request that we not allow other Allstate affiliates to use
your personal information to market their products and
services, you can contact us by calling 1-800-856-2518
twenty-four hours a day, seven days a week. Please keep in
mind that it may take up to four weeks to process your request.

Page 2 of 2

If you previously contacted us and asked us not to allow other
Allstate affiliates to use your personal information, your
previous choice still applies and you do not need to contact us
again. If you would Jike to change your previous choice please
call the number above at any time.

We Appreciate Your Business

Thank you for choosing Allstate. We understand your concerns
about privacy and confidentiality, and we hope this notice has
been helpful to you. We value our relationship with you and
look forward to keeping you in Good Hands®.

(f you have questions or would like more information, please
don't hesitate to contact your Allstate agent or call the Allstate
Customer Information Center at 1-800-ALLSTATE.

We reserve the right to change our Privacy practices,
procedures, and terms.

Allstate Insurance Company

Allstate entities on which behalf this notice is provided and
amongst which information may be shared:

The Allstate family of companies, LSA Securities, Deerbrock
General Agency, Inc., Deerbrook Insurance Company, North
Light Specialty Insurance Company, Northbrook Indemnity
Company.

Please Note: Allstate affiliates American Heritage Life
Insurance Company, Castle Key Insurance Company and
Castle Key Indemnity Company participate jn information
sharing with the affiliates listed above, but have a separate
privacy notice for their customers.

(ed. 10/2015)
X73180v6

027 010 069
1705094004953

EXHIBIT A

N00000A4004953027FL00017050923384406138501401401385!
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 42 of 105 PagelD 53

 

Allstate Fire and
Casualty Insurance
Company Auto Policy

Effeclive:

 

issued to: ‘By your Alistate agent

 

ETT TTA NAL ETE

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document1-2 Filed 02/18/20

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

 

TABLE OF CONTENTS

GENERAL .. 2
When And Where The Policy Applies ................. 2
insurance Goverage In Mexico .............. eee 2
Definitions Used Teauonout The Pol sad
Premium Changes ... sani — er
Coverage Changes ... siiatiaepistigiymuatetind
Duty To Report Policy Chan ges - rene 3
What To Do Sf There IS A LOSS ...scsuesereererecresneed
Proof Of Claim; Medical Reports .. ete 4

Combining Limits Of Two Or More Autos

Promib ited ooo oes cccccccasesscseeresseenensevessavenscnich
TYANSTOL ...sassetstviveteseeeriantesintseatatiessorstenreiesneavaresd
Medicare Provision .....cccccscccsccsesesesessesnnsnnnnan
Provisional Premium .....csscsessesseressessnnessseennserennt
Payment .. v secre
Concealment, Misrepresentation 0 or Fraud . wed
Cancellation And Non-Renewal . ‘ 68
Mediation snus ounces a8
AGtion Against US ...cccccscsessesessecsessecsesesssasensel
Assistance And Cooperation ....-....ssssers-re—?
What Law Will Apply. ..,-..-c-re-ssreresesretescnnerotente 7
Where Lawsuits May Be Brought ..........----ssere 7
Out of State COVELADE .ecciesssicsscsesesrsenrsiesenrere?

Part |

Automobile Liability Insurance

Bodily tnjury Liability —Coverage AA
Property Damage rel keeles BB

Insuring Agreement , na a
Additional Payments swish Geib oi vines 3448 act SBER 8
Additional Definitions Under Part 1... 8
Exclusions ~ What Is Not Covered. ....cssseresossoees 9
Financial Responsibility .......0sesesesesessssessonsensn 10
Limits OF Liability. ..oc occ cscccssepeseeseaerreemeen IO
ff There Is Other INSUranCe ..resseresreresserenessrsers 11
Assistance And Cooperation oo. ceed T

Additional Interested Parties «.....c:ccsessseieseereee

Part Il

Automobile Medical Payments

Coverage CC

Insuring Agreement .. enpsvaiioeoaivin ttl
Additional Definitions Under Part 1. earilid
Exclusions — What Is Not Covered ............-:0c00- 12
Limits Of Liability .. suits imibsinimasisanminia lO

Unreasonable Or Unnecessary
Medical ExpenSeS —,..rererersereyserereeenresss 14

If There [s Other InSurANGe cee csesensessnwenves
Assistance And COOpe ration .....cccccssessceevennes

14

Subrogation Rights .—.....cserssvesssseavsseneerveveeee 14
Part Ill
Personal Injury Protection
Coverage VA
Insuring Agreement ... sdeblieds ceiecireee 14
Additional Definitions Under Part ill. ven 1S
Exclusions —What Is Not Covered oc. 16
Limits Of Liability oo... cece esesseewsseseeeceaes 16
Unreasonable Or Unnecessary

Medical Expense .....csessvsvssersvespnesrsesvens 17
Action Against Us .. ‘aig eel f
Proof Of Claim; Medical Reports .. wal
Assistance And Cooperation... sattaibagaesaaeenl 2
Reimbursement And Subrogation ... ————... 17
Part IV
Uninsured Motorists Insurance
Coverage ST
Insuring Agreement ... seereateerpaeeee 18
Additional Definitions Under Part VV. venesinenarensite 18
Exclusions —What !s Not Covered .............0 19

Limits Of Liability. 0.0.0.2 csessesessessesnseeeeee
If There Is Other INSurance ooo... cesccsesserees
Assistance And Cooperation, ........-.10ranteeee
Trust AQFE@Ment ..c.scs:cscsisseessescseseesecereseeersneeveves
Payment Of Loss By US o.oo... eeseseseseescaenenen
If We Cannot Agree 2.0... ssessesessessseneseeeee

Part V
Protection Against Loss To The Auto
Coverage DD, HH, HG, JJ, UU, ZA, ZZ

Insuring Agreements For Each Coverage .........21
Additional Payments We Will Make ...............- 23
Additional Definitions Under Part V................... 23
Exclusions —What Is Not Covered ou... 25
Payment Of Loss By US. ,..csessesecsssserrsranrypencen 20
Right To Appraisal ........-rsserersscssenersrentrere reer 20
Limits Of Liability —......-..-0ccs-ccsereceneee “skate 26
lf There is Other InSuranGe —..........cseseseeseeee 26

Assistance and COOperation ......sssserseesrnrenes
Subrogation RIQHts ....csccercecsessesessesssrcreearseees
Loss Payable Clause —..-.......esescessecneareerensesvens

27

27

Page 43 of 105 PagelD 54

Page 1

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 44 of 105 PagelD 55

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

ALLSTATE

The Company Named In the Declarations
A Stock Company - Home Office - Northbrook, Illinois

GENERAL

The coverages of this policy apply only when a
specific premium is indicated for them on the Policy
Declarations. {f more than one auto is insured, a
coverage premium will be shown for each auto. We,
relying upon the declarations, subject to all terms of
the policy and subject to your payment of the
premiums, make the following agreements with you.

When And Where The Policy Applies
During the premium period, your policy applies to
losses to the auto, accidents and occurrences within
the United States of America, its territories or
possessions or Canada, or between their ports.

insurance Coverage in Mexico

Auto accidents in Mexico are subject to the laws of
Mexico —NOT the United States. Unlike the United
States, Mexico considers some auto accidents a
CRIMINAL DFFENSE as well as a civil matter.

In some cases, the coverage under this policy may
NOT be recognized by Mexican authcrities and we
may not be allowed to provide any insurance
coverage at all in Mexico. For your protection you
should consider purchasing auto coverage froma
licensed Mexican insurance company before driving
into Mexico.

However, when possible, coverage will be afforded
for an insured auto while that auto is within 75 miles
of the United States border and only for a period not
to exceed tan days after each separate entry into
Mexico.

If, as the result of a covered Joss, loss or damage
occurs which may require repair of the insured auto
or replacement of any part(s) while the auto is in
Mexico, the basis far adjustment of the claim will be
as follaws: any amount payable resulting from any
loss or damage occurring in Mexico shall be payable
in the United States. We will not be liable for more
than the cost of having the repairs made or parts
replaced at the nearest point in the United States
where the repairs or replacements can be made. The

costs for towing, transportation and salvage
operations of the auto while within Mexico are not
covered under this poticy.

Definitions Used Throughout the Policy
The following definitions apply throughout the policy
unless otherwise indicated. Defined terms are
printed in bold face type.

1. We, us or our means the company shown on
the Policy Decla rations.

2. Auto means a land motor vehicle designed for
use principally upon public roads.

3. Resident or reside means the physical
presence in your household with the intantion
to continue living there. Your unmarried
dependent children while temporarily away
from home will be considered residant(s), if
they intend to continue to live in your
household.

4. Utility auto means an auto of the pick-up
body, sedan delivery or panel truck type. This
auto must have a gross vehicle weight of
14,000 pounds or less, according to the
manufacturer's specifications.

5. You or your means the policyhalder named on
the Policy Declarations and that policyholder's
resident spouse.

The following provisions apply throughout the policy
unless a different provision regarding the same
subject matter is provided under a particular
coverage or it is otherwise indicated.

Premium Changes

The premium for each auto is based on information
we have received from you or other sources. You
agree to cooperate with us in determining if this
information is correct, if it is complete, and if it
changes during the policy period. You agree that if
the information changes or is incorrect or
incomplete, we may adjust your premium
accordingly during the policy periad.

Page 2

ci

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 45 of 105 PagelD 56

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

Changes which result in a premium adjustment are

contained in our rules. These include. but are nat

limited to:

1. autos insured by the policy including changes
in use;

2. drivers residing in your household, their ages
or marital status;

3. coverages or coverage limits;
4. rating territory; and
5. discount eligibility

Any calculation or adjustment of your premium will
be made using the rules, rates, and forms in effect
for use in your state.

Coverage Changes

When we broaden a coverage during a policy period
without additional charge, you have the new feature
if you have the coverage to which it applies. The new
feature applies on the date the coverage change is
effective in your state. Otherwise, the policy can be
changed only by endorsement. Any change in your
coverage will be made using the rules, rates, and
forms in effect for use in your state.

Duty To Report Policy Changes

Your policy was issued in reliance on the information
you provided concerning the auto(s) and persons
insured by the policy and your place of residence. To
properly insure your auto, you must promptly notify
us when you change your address or whenever any
resident operators insured by your policy are added
or deleted.

When you acquire an additional four wheel private
passenger auto or ulility auto, that four wheel
private passenger auto or utilily auto will be covered
by us for 30 days immediately after you acquire
ownership if:

1. we orone of our affiliates insures all other
autos you Own;

2. the newly acquired four wheel private
passenger auto or utility auto is not covered
under any other automobile insurance policy;
and

3. you pay any additional premium

Coverage will be continued beyond this 30-day

period only if:

1. you ask us to continue coverage within 30
days after you acquire the four wheel private
passenger auto or utility auto:

2. weorone of our affiliates agrees to continue
coverage for this additional four wheel private
passenger auto or utility auto; and

3. you pay any additional premium.

ff you do not notify us within 30 days after you
acquire an additional four wheel private passenger
auto or utility auto, the coverages under this policy
will not apply to the additional four wheel private
passenger auto or utitity auto.

If you do not natify us within 30 days of acquiring a
replacement four wheel private passenger auto or
utility auto, the coverage under Part V —Protection
Against Loss To The Auto, of this policy will not
apply to the replacement four wheel private
passenger auto or utility auto.

What to Do If There Is ALoss

1. If coverage is provided to any person under
this policy and that person has an accident
involving a motor vehicle, we or an authorized
agent of ours must be informed as scon as
possible of all details. As soon as possible, any
person making a claim must give us written
proof of loss, including all details we may need
to determine the amounts payable, if any.

2. We may require any person making a claim to
file with us a sworn proof of loss. We may also
require that person to submit to examinations
under cath, separately and apart from others,
and to sign the transcript.

3. lf an insured person is sued as the result of a
motor vehicle accident, we must be informed
immediately,

4. You must allow us to inspect the damaged
property.

Page 3

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 46 of 105 PagelD 57

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

5. You must protect the auto from further loss.
We will pay reasonable expenses to guard
against further loss. if you do not protect the
auto, further Joss is not covered.

6. You must report all theft losses promptly to the
police.

Proof Of Claim; Medical Reports

As soon as possible, you or any other person making
claim must give us written proof of claim including
all details reasonably required by us to determine
any amounts payable.

The person making the claim may be required to
submit to physical examinations by physicians
selected by us, as often as we reasonably require.
The person making the claim or that person's
representative must authorize us to obtain medical
reports and copies of medical and other records

related to the income of the person making the claim.

We may require any person making a claim to tile
with us a sworn proof of lass. We may also require
that person to submit to examinations under cath, as
often as reasonably required, separately and apart
from others associated with the claim for coverage,
and to sign the transcript.

We may require representatives of any entity or
person that has an assignment of benefits to submit
to examinations under oath, as often as reasonably
required, separately and apart from others
associated with the claim for coverage, and to sign
the transcript. We may choose any representative
that we require to sit for examination under oaths.

Combining Limits Of Two Or More Autos
Prohibited

This provision applies only when you have two or
more auto(s) insured in your name. If one of these
auto(s) is involved in an accident, the coverage limit
will be as shown on the Policy Declarations for the
auto. If none of these auto(s) Is involved in the
accident for which this policy provides coverage, you
may select any single auto shown on the Policy
Declarations and the coverage limits applicable to
that auto will apply.

in either case, coverage on any other auto may not
be added to or stacked upon the coverage of the
involved or selected auto.

This provision does not apply to Uninsured Motorist
Insurance if the Policy Declarations indicates that,
under the Uninsured Motorist Insurance provision,
the limits of two or more insured autos may be
stacked together.

Transfer

You may not transfer this policy or assign any
interest in this policy, other than benefits payable
under Part fil, Personal Injury Protection, to another
person without our written consent. However, if you
die this policy will provide coverage untii the end of
the premium period for your legal representative
while acting as such and persons covered on the
date of your death.

Medicare Provision

it is agreed that the benefits provided by the Federal
Medicare Program will not offset or reduce any
coverage provided by this policy.

Provisional Premium

The premium shown on the Policy Declarations for

Automobile Liability Insurance, Automobile Medical

Payments and Uninsured Motorists Insurance will

be considered provisional and may be recomputed,

if:

1. any provision of the Florida Motor Vehicle No-
Fault Law exempting persons from tort liability
is found to be unconstitutional, and

2. the rules, rates or premiums for the issuance
of this policy are changed because of the
unconstitutionality of the law.

if this policy is a continuation or renewal of your
policy, any recompuiation of premium will include
consideration of any returned or credited premium
given in compliance with the Florida Motor Vehicle
No-Fault Law.

if the final recomputed premium exceeds the
premium stated on the Policy Declarations, you must
pay the excess to us, Including the amount of any
return premium previously credited or refunded.

Page 4

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 47 of 105 PagelD 58

LSTATE FIRE AND L

Payment

K your initial premium payment for your first policy
period is by check, draft, electronic transaction, or
any remittance other than cash, such payment is
conditional upon the check, draft, electronic
transaction, or other remittance being honored upon
presentation. If such check, draft, electronic
transaction, or other remittance is not honored upan
presentation, this policy may be voided from its
inception.

Concealment, Misrepresentation Or Fraud
This entire policy, including any and all coverages
hereunder, may be void if, whether before or after
any loss, you intentionally or fraudulently omit,
conceal, or misrepresent any material fact or
circumstance relating in any way to:

1. this insurance policy;

2. any application for this insurance policy; or

3. any claim made under this insurance policy.

Cancellation And Non-Renewal

During the first two months following the effective

date of the policy, you may not cancel this policy

except:

1, upon total destruction of the insured motor
vehicle;

2. upon transfer of ownership of the insured
motor vehicle;

3. after the purchase of another policy or binder
covering the motor vehicle which was covered
under this policy; or

4. in the event of a military assignment.

ff your original policy has been in effect for 60 days
or less, we may also cancel for reasons other than
non-payment of premium. However, during the first
60 days of your original policy we may cancel far
non-payment of premium if the reason for the
cancellation is the issuance of a check for the
premium which is dishonored for any reason.

After your original or renewal policy has been in
effect for 60 days, you may cancel this policy by
writing and telling us what future date you wish to
stop coverage.

After your original policy has been in effect for 60
days, or if this is a renewal policy, we will not cancel
during the premium period unless:
1. the premium is not paid when due;
2. there is material misrepresentation, fraud, or
concealment of material facts;
3. the drivers license's of any of the following
persons has been suspended or revoked:
a you;
b. any operator who resides with you; or
c. any operator who customarily operates
your covered auto.
4, we have mailed notice within the first 60 days
the original policy has been in effect that we
do not intend to continue the policy.

After your original poticy has been in effect for 60
days, or if this is a renewal policy, we will give you
notice as follows:

1. if we cancel because you did not pay the
premium, we will give you at least ten days
notice; or

2. if we cancel for any reason other than non-
payment of premium, we will give you at least
45 days notice.

Upon expiration of the premium period, we may
transfer the policy to another insurer under the same
ownership or management as Allstate. We will mail
you notice at least 45 days before the end of the
premium period of our intent to transfer the policy
and of the premium, and the specific reasons for any
increase in the premium.

if we do not intend to continue the policy beyond the
current premium period, we will give you notice at
least 45 days before the end of the premium period.

We will not refuse to renew or continue this policy

solely because:

1. You were convicted of one or more traffic
violations which did not involve an accident or
cause revocation or suspension of your driving
privilege unless you have been convicted of, or
plead guilty to:

a. twosuch traffic violations within an 18
month period;

b. three or more such traffic violations within
a 36 month period; or

Page 5

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 48 of 105 PagelD 59

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

c. exceeding the lawtul speed limit by more
than 15 miles per hour.

2. You have had only one accident if we have
insured the motor vehicle for a period of at
least five years immediately preceding the
renewal date.

We will mail any cancellation or non-renewal notice
to you at your address shown on the Policy
Declarations. Our mailing the notice of cancellation
or non-renewal to you will be deemed proof of
notice. A refund, if due, will be proportional to the
time your policy has been in sfiect, but cancellation
will be effective even though the refund is not made
immediately,

|. If you cancel, we will mail the unearned
portion of any premium paid within 30 days
after the effective date of cancellation or
receipt of notice or request for cancellation,
whichever is later.

2. If we cancel, we will mail the unearned portion
of any premium paid within 15 days after the
effective date of cancellation.

If we mail a cancellation notice, after your policy has
been in effect for 60 days, because you did not pay
the required premium when due and you then tender
payment by check, draft, electronic transaction, or
other remittance which is not honored upon
presentation, your policy will terminate on the date
and time shown on the cancellation notice and any
notice we issue which waives the cancellation or
feinstates coverage is void. This means that we will
not be liable under this policy for claims or damages
after the date and time indicated on the cancellation
notice.

Any unearned premium under $5.00 will be refunded
only upon your request.

in the event we determine that you have been
charged an incorrect premium for coverage
requested in your application for insurance, we shall
immediately mail you notice of any additional
premium due us. If within 15 days of the notice of
additional premium due (or a longer time period as
specified in the notice), you fail to either.

1. pay the additional premium and maintain this
policy in full farce under its original terms; or

2. cancel this policy and demand a refund of any
unearned premium;

then this policy shall be cancelled effective 15 days
from the date of the notice (or a longer time period as
specified in the notice).

Mediation

Both you and we may request mediation of a claim

for:

1. bodily injury in the amount of $10,000 or lass
under Parts II, ill, and IV of the policy; or

2. property damage under Pari V —Protection
Against Loss To The Auto,

by filing a written request with the Florida
Department of Financial Services on a form which
may be obtained from the Department. The request
must state why mediation is being requested and the
issue in dispute.

The Department of Insurance will appoint a mediator.
Each party may reject one mediator. The mediator
will notify the parties of the date, time, and place of
the mediation conference, which will be held within
45 days of the request for mediation. The mediation
conference will be conducted informally and may be
held by telephone if feasible. Participants must have
authority to make a binding decision, and must
mediate in good faith. Information and disclosures
provided during mediation are not admissible in any
subsequent action or proceeding relating to the
claim. Costs of the mediation will be shared equally
by each party unless the mediator determines a party
has not mediated in gocd faith.

if a person files suit which relates to facts already
mediated, such facts will not be mediated again. Only
one mediation may be requested for each claim,
unless all parties agree to further mediation. Any suit
regarding a mediated dispute must ba filed within 60
days following the conclusion of the mediation
process or the time prescribed by the applicable
Florida statute that places time limits upon causes of
actions, whichever is later.

Page 6

TTT

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 49 of 105 PagelID 60

Action Against Us

No insured person or injured person, as those terms
are defined in Parts |, Il, Il, and IV of the policy, may
sue us for any matter related to this policy unless
there is full compliance with all the terms of the
policy. No one other than such an insured may bring
suit against us prior to first obtaining a judgment
against an insured for damages covered under this
policy.

if liability has been determined by judgment after
trial, or by written agreement among the insured, the
other person, and us, then a person other than an
insured who obtains this judgment or agreement
against an insured person may sue us up to the
limits of this policy.

The bankruptcy or insolvency of a person insured will
not relieve us of any obligation.

Assistance And Cooperation

We will require any person making a claim to
cooperate with usin the investigation, settlement or
defense of any claim or suit. This includes, but is not
limited to, giving us 4 recorded statement, a written
statement, and/or a video-recorded statement, when
requested by us, as often as we reasonably require.

What Law Will Apply

This policy is issued in accordance with the laws of
Florida and covers property or risks principally
located in Florida. Subject to the following paragraph,
any and all claims or disputes in any way related to
this policy shall be governed by the laws of Florida.

ff a covered loss to the auto, a covered auto
accident, or any other occurrence for which coverage
applies under this policy happens outside Florida,
claims or disputes regarding that covered loss to the
auto, covered aute accident, or other covered
occurrence may be governed by the laws of the
jurisdiction in which that covered loss to the auto,
covered auto accident, ar other covered occurrence
happened, only if the taws of that jurisdiction woutd
apply in the absence of a contractual choice of law
provision such as this.

Where Lawsuits May Be Brought

Subject to the following two paragraphs, any and all
law suits in any way related to this policy shall be
brought, heard, and decided only in a state or federal
court located in Florida. Any and all lawsuits against
persons not parties to this policy but involved in the
sale, administration, performance, or alleged breach
of this policy or involved in any other way with this
policy, shall be brought, heard, and decided only in a
state or federal court located in Florida, provided that
such persons are subject to or consent to suit in the
courts specified in this paragraph.

lf a covered loss to the auto, a covered auto
accident, or any other occurrence for which coverage
applies under this policy happens outside Florida,
lawsuits regarding that covered loss to the auto,
covered auto accident, or other covered occurrence
may also be brought in the judicial district where that
covered loss to the auta, covered auto accident, or
other covered occurrence happened.

Nothing in this provision, Where Lawsuits May Be
Brought, shall impair any party's right to remove a
state court lawsuit to a federal court.

Out Of State Coverage

lf an auto accident to which this policy applies
occurs in any state or province ather than the one in
which your covered auto is principally garaged, we
will interpret your policy for that accident as follows:
1. If the state or province has:

a. A financial responsibility or similar law
specifying limits of liability for bodily
injury or property damage higher than
the limit shown in the Declarations, your
policy witl provide the higher specified
limit.

b. Acompulsory insurance or similar law
requiring a nonresident to maintain
insurance whenever the nonresident uses
a vehicle in that state or province, your
policy will provide at least the required
minimum amounts and types of coverage.

2, No one will be entitled to duplicate payments
for the same elements of loss.

Page 7

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 50 of 105 PagelD 61

Part t

Automobile Liability Insurance

Bodily Injury — Coverage AA

Property Damage — Coverage BB

We will pay for all damages an insured person is
legally obligated to pay because of bodily injury or
property damage.

Under these coverages, your policy protects an
Insured person from claims for accidents arising out
of the ownership, maintenance or use, loading or
unloading of the auto we insure.

We will defend an insured person if sued as the
result of a covered auto accident. We will defend that
person at our own expense, with counsel of aur
choice and, may settle any claim or suit if we feel
this is appropriate. We will not defend an insured
person sued for damages which are nat covered by
this policy.

Additional Payments

in defending an insured person under this part, we

will pay for:
loss of wages ar salary not to exceed $50 per
day. These payments will ba made when that
person's attendance is required at a trial to
defend against a bodlly injury suit. We will
also pay other reasonable expense incurred at
our request but not other toss of income or
earnings;

2. court costs for defense;

3. interest accruing on damages awarded, until
such time as we have paid, formally offered, or
deposited in court the amount for which we
are liable under this policy. Interest will be
paid only on damages which do not exceed
our limits of liability; and

4. all premiums on appeal bonds and on bands to
release attachments, but not in excess of our
limit of liability. We have no obligation,
however, to apply for or furnish these bonds.

We will repay an insured person for:

1. the cost of any bail bonds required because of
an accident or traffic law violation involving
the use of an insured auto. Payment will not
excead $300 per bond. We have no obligation
to apply for or furnish a bond; and

2. any reasonable expense incurred for first aid to
others at the time of an auto accident involving
an insured auto.

Additional Definitions Under Part |
The following definitions apply throughout Part | of
the policy.

Bodily injury means bodily injury, sickness,
disease, or death to any person, including loss
of services, but does not include:

a. any venereal disease;

b. herpes;

or any resulting symptom, effect, condition,
disease, or illness related to a. or b. listed
above.

2. Insured auto means:

a. any auto described on the Policy
Declarations. This includes the four wheel
private passenger auto or utility auto with
which you replace it;

b. an additional four wheel private
passenger auto or utility auto of which
you acquire ownership during the policy
period.

The additional four wheel private
passenger auto or ulility auie will be
covered by us for 30 days immediately
after you acquire ownership if:

(i) we or one of our affiliates insures all
other auto(s) you own,

(i) the newly acquired four wheel
private passenger auto or utility auto
is not covered under any other
automobile insurance policy; and

(ii) you pay any additional premium.

Coverage will be continued beyond this
30-day period only if:

Page 8

ATA

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 51 of 105 PagelD 62

(i) you ask us to continue coverage
within 30 days after you acquire the
additional four wheel private
passenger auto or utility auto;

(ii) we or one of our affiliates agrees to
continue coverage for this additional
four wheel private passenger auto or
utility auto; and

(ii) you pay any additional premium.

c. a substitute four wheel private passenger
auto or utility auto, not owned by you or
a resident, being temporarily used with
the permission of the owner while your
insured auto is being serviced or
repaired, or if your insured aula is stolen
or destroyed;

d. anon-owned auto used by you ora
resident relative with the owner's
permission. This auto must not be
available or furnished for the regular use
of an insured person; or

é. a trailer, while attached to an insured
auto, as defined in a. through d. above,
designed for use with an auto. This trailer
can not be used for business purposes
with other than a four wheel private
passenger auto or utility auto.

3, insured person means:
a. While using your insured auto
(i) you;
(ii) any resident, or
(ii) any other person using it with your
permission;

b. While using a non-owned auta
(i) you,
(i) any resident relative of your
household using a four whee! private
passenger auto or utility auto; or

c. Any other person or organization liable for
the use of an insured auto if the auto is
not owned or hired by that person or
organization, provided the use is by an
insured person under 1. or 2. above and

4.

then only for that person's acts or
omissions.

Property damage means damage to or
destruction of property, including loss of use.

Exclusions — What Is Not Covered
We will not pay for any damages an insured person
is legally obligated to pay because of.

1.

bodily injury or property damage arising out
of the use of your insured auto while used to
carry persons or property for a charge, or any
auto you are driving while available for hire by
the public. This exclusion does not apply to
shared-expense car pools.

bodily injury or property damage arising cut
of auto business operations such as repairing,
servicing, testing, washing, parking, storing or
selling of autos. This exciusion does not apply
to you, resident relatives, partners, or
employees of the partnership of you ora
resident relative when using your insured
auto.

hadily injury or property damage arising out
of the use of a non-owned auto in any
business or occupation of an insured person.
However, this exclusion does not apply while
you, your chauffeur, or domestic employee are
using a private passenger auto or trailer.

hodily injury to an employee of any insured
person arising in the course of employment.
This exclusion does not apply to your domestic
employee who is not required to be covered by
a workers compensation law or similar law.

bodily injury to a co-worker injured in the
course of employment, This exclusion does not
apply to you.

bodily injury to you or any resident of your
household related to you by blood, marriage,
or adaption.

damage to or destruction of property an
insured person owns, transports, is in charge
of, or rents. An auto operated by an insured

Page §

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 52 of 105 PagelD 63

LSTATE L

person is considered to be property in charge
of an insured person. This exclusion does not
apply to a private residence or a garage rented
by that person.

8. bodily injury or property damage caused by
the:

a. _ intentional acts,

b. criminal acts, other than traffic violations
defined as infractions under Florida law,
or

c. omissions,

of an insured person, or done at the direction
of an insured person which are designed to
produce loss or damage.

This exclusion applies even if:

a. an insured person lacks the mental
capacity to control or govern his or her
own conduct;

b. an insured person is temporarily insane
or temporarily lacks the mental capacity
to control or govern his or her conduct or
is temporarily unable to form any intent to
cause bedity injury or property damage;

c. such bodily Injury or proparty damage is
of a different kind or degree than
intended; or

d. such bodily injury or property damage is
sustained by a different person than
intended.

This exclusion applies regardless of whether
an insured person is actually charged with, or
convicted of, a crime.

This exclusion precludes coverage for any
insured persons under the policy regardless of
whether the person seeking coverage
participated in any way in ihe intentional or
criminal acts or omissions.

9. bodily injury or praperty damage which would
also be covered under a nuclear energy
liability policy issued by the Nuctear Energy
Liability Insurance Association, Mutual Atomic
Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or any other

such policy. This applies even if the limits of
that insurance are exhausted.

10. bodily injury or property damage arising out
of the use of a non-owned auto, substitute
aulo or non-owned utility auto, being driven
by someone other than you or a resident
relative.

11. bodily injury or property damage arising out
of the insured person's active participation in
any prearranged, organized, or spontaneous:
a. racing contest:

b. speed contest; or

c. use of an auto at a track or course
designed or used for racing or high
performance driving;

or in practice or preparation for any contest or
use of this type.

Financial Responsibility

When this policy is certified as proof under any Motor
Vehicle Financial Responsibility law the insurance
under this part will comply with the provisions of that
law. This liability coverage will comply to the extent
of liability coverage and limits required by the law.

Limits of Liability

The Automobile Liability insurance limits shown on
the Policy Declarations are the maximum we will pay
for any single auto accident. The limit stated for each
person for bodily injury applies to all damages
arising from bodily injury Sustained by one person in
any single auto accident, including damages
sustained by anyone else as a result of that bodily
Injury. Subject to the * each person” Iimit, the fimit
stated for each occurrence is our total limit of liability
for all damages for bodily injury sustained by two or
more parsons in any single auto accident. For
property damage, the limit stated for each

occurrence is our total limit of tiability for property
damage sustained in any single auto accident

The Automobile Liability Insurance limits apply to
each insured auta as stated on the Policy
Declarations. The insuring of more than one person
or auta under this policy will not increase our liability
limits beyond ihe amount shown for any one auto,

Page 10

aT TT ee

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 53 of 105 PagelD 64

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

even though a separate premium is charged for each
auto. The limits also will not be increased if you have
other avto insurance policies that apply.

An auto and attached trailer are considered one
auto. Also, an auto and a mounted camper unit,
topper, cap or canopy are considered one auto.

If There Is Other Insurance

ff an insured person is using a substitute private
passenger auto or non-owned auto, our liability
insurance will be excess over other collectible
insurance. If more than one policy applies to an
accident involving your insured auto, we will bear
our proportionate share with other collectible fiability
insurance.

Assistance And Cooperation

We will require any person making a claim to
cooperate with us in the investigation, settlement or
defense of any claim or suit. This includes, but is not
limited to, disclosing all facts, attending hearings and
trials, and giving us a recorded statement, a written
statement, and/or a video-recorded statement, when
requested by us, as often as we reasonably require.

We will not be obligated by an insured person
voluntarily making any payments or taking other
actions except as specified in this policy.

Additional Interested Parties

ff one or more additional interested parties are {Isted
on the Policy Declarations, the Automobile Liability
Insurance coverages of this policy will apply to those
parties as insureds.

We will mail or deliver at least ten days notice to an
additional interested party if we cancel or make any
changes to this policy which adversely affects that
party's interest Our notice will be considered
properly given if mailed to the last known address of
the additional interested party.

The naming of an additional interested party does not
increase that party's rights to recovery under this
palicy, nor does it impose an obligation for the
payment of premiums under this policy.

Part ll
Automobile Medical Payments
Coverage CC

We will pay to or on behalf of an insured person
reasonable expenses incurred for medically
necessary treatment actually provided to the insured
person within three years of a covered auto accident
because of bodily injury. Payments will be made only
when bodily injury is caused by an auto accident.
Reasonable and medically necessary ambulance,
medical, surgical, hospital, chiropractic, X-ray,
dental, orthopedic and prosthetic devices,
pharmaceuticals, eyeglasses, hearing aids, funeral
service expenses, and professional nursing services
are covered.

We will not pay for medical services, supplies, or
care that are not reimbursable under Medicare or
under Florida workers’ compensation law. If a
healthcare provider takes action against the insured
person to recover for services billed and not paid, we
will defend and, if necessary, indemnify them up to
the policy limits.

Notwithstanding this limitation, we will pay:

1. expenses not paid under Part Il! of the policy
because of the 80 percent limitation for
medical expense benefits;

2. expenses not paid under Part ill of the policy or
under any no-fault benefits in any other auto
policy because all available medical expense
benefits have been exhausted; or

3. expenses for bodily injury sustained outside
the state of Florida through being struck while
in, on, getting into or out of, or struck while a
pedestrian by a motor vehicle.

There is no coverage under Automobile Medicat
Payments for mileage costs for use of a personal
vehicle.

Additional Definitions Under Part Il
The following definitions apply throughout Part |I of
the policy.

1. Bodily injury means bodily injury, sickness,
disease, or death to any person, including loss
of services, but does not include:

a. any venereal disease;

Page 11

EXHIBIT A
ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

b. herpes;

or any resulting symptom, effect, condition,
disease, or illness related to a. or b. listed
above.

Insured auto means:

a. any auto described on the Policy
Declarations. This includes the four wheel
private passenger auto or utillty auto with
which you replace it;

b. an additional four wheel private
passenger auto or utility auto of which
you acquire ownership during the policy
period.

The additional four wheel private
passenger auto or utility auto will be
covered by us for 30 days immediately
after you acquire ownership if:

() we or one of our affiliates insures all
other auto(s) you own;

(i) the newly acquired four wheel
private passenger auto or utility auto
is not covered under any other
automobile insurance policy; and

(ii) you pay any additional premium.

Coverage will be continued beyond this

30-day perlod only if:

(i) you ask us to continue coverage
within 30 days after you acquire the
additional four wheel private
passenger auto or uttlity auto;

Gi) we or one of our affiliates agrees to
continue coverage for this additional
four wheel private passenger auto or
utility auto; and

(ii) you pay any additional premium.

c. a substitute four wheel private passenger
auto or ulility auto, not owned by you or
a resident, temporarily used while your
insured auto Is being serviced or
repaired, or if your Insured auto is stolen
or destroyed;

d. anon-owned auto having not less than
four wheels used with the owner's
permission. This auto must not be

Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 54 of 105 PagelD 65

available or furnished for the regular use
of an insured person; or

e. a trailer, while attached to an insured
auto, designed for use with an auto. This
trailer can not be used for business
purposes with other than a four wheel
private passenger auto or utility auto.

Insured person means you and any resident
relative who sustains bodily injury while in,
On, getting into or out of, or through being
struck by, an auto or trailer. The use of a non-
owned auta must be with the owner's
permission.

Medically necessary means a medical service

or supply that a prudent physician would

provide for the purpose of preventing,

diagnosing, or treating an illness, injury,

disease, or symptom in a manner that is:

a. in accordance with generally accep ted
standards of medical practice;

b. clinically appropriate in terms of type,
frequency, extent, site, and duration; and

c. not primarily for the convenience of the
patient, physician, or other health care
provider.

Exclusions — What Is Not Covered
This coverage does not apply to:

bodily injury caused by the:

a. intentional acts,

b. criminal acts, other than traffic violations
defined as infractions under Florida law,
or

c. omissions,

of an insured person, or done at the direction
of an Insured person which are designed to
produce loss or damage.

This exclusion applies even If:

a. an Insured person lacks the mental
capacity to contral or govern his or her
own conduct;

b. an insured person is temporarily insane
or temporarily lacks the mental capacity
to control or govern his or her conduct or

Page 12

iT Lue

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 55 of 105 PagelD 66

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

is temporarily unable to form any intent to
cause bodily injury;

c. such bodily injury is of a different kind or
degree than intended; or

d. such bodily injury is sustained by a
different person than intended.

This exclusion applies regardless of whether
an insured person is actually charged with, or
convicted of a crime.

This exclusion precludes coverage for any
insured persons under the policy regardiess of
whether the person seeking coverage
participated in any way in the intentional or
criminal acts or omissions.

2. bodily injury to you ora resident relative while
in, on, getting into or out of an auto owned by
you or a resident relative which is not insured
for this coverage.

3. bodily injury to you or a resident relative while
in, on, getting into or out of, or struck as a

pedestrian by:
a. a vehicle operated on rails or crawler-
treads; or

b. a vehicle or other equipment designed far
use principally off public roads, while not
upon public roads.

4. bodily injury to any person while in, on,
getting into or out of:

a. an owned auto while available for hire to
the public. This exclusion does not apply
to shared-expense car pools.

b, an auto or trailer while used as a
residence or premises.

c. amiotor vehicle other than an auto or
utility auto.

5. bodily injury to any person, other than you or
a resident relative, while using a non-owned
auto which is available for hire by the public,
or in auto business operatians such as
repairing, servicing, testing, washing, parking,
storing or the selling of autos. Coverage is
provided for you, your private chauffeur or
domestic employee while using an auto or
trailer in any other business or occupation.

6. bodily injury to any person resulting from any
act of war, insurrection, rebellion or revolution.

7. bodily injury to any person or dependent of a
person who is entitled to benefits provided by
the U.S. Government under a contract of
employment including past or present military

duty.

8. hedily injury arising out of the insured
person's active participation in any
prearranged, organized, or spontaneous:
a. facing contest;

b. speed contest; or

c. use of an auto at a track or course
designed or used for racing or high
performance driving:

or in practice or preparation for any contest or
use of this type.

Limit Of Liability

The Automobile Medical Payments limit shown on
the Policy Declarations is the maximum we will pay
for all expenses incurred by or for each person as the
result of any one auto accident regardless of the
number of autos insured under this policy or any
other policy.

THIS MEANS THAT NO STACKING OR AGGREGATION
OF AUTOMOBILE MEDICAL PAYMENTS WHATSOEVER
WILL BE ALLOWED BY THIS POLICY.

if a healthcare provider takes action against the
insured person to recover for services billed and not
paid, we will defend and, if necessary, indemnify
them up to the policy limits.

Any amounts payable under this coverage shall be
subject to the fee schedule reimbursement
limitations set forth in the Florida Motor Vehicle No-
Fault Law, as enacted, amended or otherwise
continued In the law.

if an insured person dies as the result of a covered
auto accident, we will pay the least of the following
as a funeral service expenses benefit:

1. $2,000;

Page 13

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 56 of 105 PagelD 67

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

2, the Automobile Medical Payments limit of
liability stated on the Policy Declarations; or

3. the remaining portion of the Automobile
Medical Payments limit of liability not
expendad for other covered medical expenses

This funeral service expenses benefit does not
increase, and will not be paid in addition to, the Jimits
of liability stated on the Policy Declarations for
Automobile Medical Payments. This benefit is
payable ta the deceased person's spouse if a
resident of the same household at the time of the
accident. However, if the deceased is a minor, the
benefit is payable ta any parent who is a resident of
the same household at the time of the accident. In all
other cases, the benefit is payable to the deceased
injured person's estate.

There will be no duplication of payments under the
Bodily Injury Liability, Automobile Medical
Payments, and Uninsured Motorists Insurance
coverages of this policy. A!l payments made to or on
behalf of any person under this coverage will be
considered as advance payments to that person. The
damages payable under the Badily Injury Liability
and Uninsured Motorists Insurance coverage of this
policy will be reduced by that amount.

in addition, this coverage does not apply ta bodily
injury to any person to the extent that treatment is
provided or benefits are paid or payable to or on
behalf of an injured

person under:

1. any workers compensation law;

2. Part ill of the policy; or

3. no-fault benefits in any other auto policy.

Unreasonable Or Unnecessary Medical

Expenses

ff an Insured person incurs madical expenses which
we deem to be unreasonable or unnecessary, we
may refuse to pay for those medical expenses and
contest them.

if the insured person is sued by a medical services
provider because wa refuse to pay medical expenses
which we deem to be unreasonable or unnecessary,
we will pay resulting defense costs and any resulting
judgment against the person insured. We will choose

the counsel. The insured person must cooperate
with us in the defense of any claim or lawsuit. If we
ask an insured person to attend hearings or trials,
we will pay up to $50 per day for loss of wages or
salary. We will also pay other reasonable expenses
incurred at our request.

if There is Other Insurance

When this coverage applies to a substitute auto or
non-owned auto, we will pay only after all other
collectible auto medical insurance has been
exhausted.

When this coverage applies to a replacement auto or
additional auto, this policy will not apply if yau have
other collectible auto medical insurance.

Assistance And Cooperation

We will require any person making a claim to
cooperate with us in the investigation, settlement or
defense of any claim or suit. This includes, but is not
limited to, disclosing all facts, attending hearings and
trials, and giving us a recorded statement, a written
statement, and/or a video-recorded statement, when
requested by us, as often as we reasonably require.

You must also help us to obtain partial payments
from anyone who may be jointly responsible.

We will not be obligated by you voluntarily making
any payments or taking other actions except as
specified in this policy.

Subrogation Rights

When we pay, an insured person's rights of recovery
from anyone else become ours up to the amount we
have paid. The insured person must protect these
rights and help us enforce them.

Part Ill

Personal Injury Protection

Coverage VA

In accordance with the Florida Motor Vehicle No-
Fault Law, we will pay to or on behalf of the injured
person the following benefits. Payments will be
made only when bodily injury is caused by an
accident arising from the ownership, maintenance, or
use of a motor vehicle. We will not pay for medical

Page 14

i ee

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 57 of 105 PagelD 68

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

services, supplies, or care that are not reimbursable
under Medicare or under Florida workers’
compensation law.

1. Medical Expenses
Eighty percent of reasonable expenses for
medically necessary medical, surgical, X-ray,
dental, and rehabilitative services, including
prosthetic devices, and medically necessary
ambulance, hospital, and nursing services.

2. Incame Loss
Sixty percent of loss of income and earning
capacity from inability to work caused directly
by the injury sustained in the motor vehicle
accident. Income loss benefits end upon the
death of the injured person.

3. Loss of Services
All reasonable expenses incurred in obtaining
from others ordinary and necessary services
usually performed by the injured person
without income for the benefit of the family or
family household. Loss of services benefits
end upon the death of the injured person.

4 Death Benefits

Benefits due to the death of an injured person.

Payments will be made only when badily injury is
caused by an accident arising from the ownership,
maintenance, or use of a motar vehicle.

Additional Definitions Under Part lil
The following definitions apply throughout Part Ill of
the policy.

1. Bodily injury means physical harm to the
body, sickness, disease, or death, but does not

include:
a. any venereal disease;
b. herpes;

or any resulting symptom, effect, condition,
disease or illness related to a. or b. listed
above unless there is a causal connection or
relation between an accident arising from the
ownership, maintenance or use of a moter
vehicle and the transmission of the venereal
disease or herpes.

2, Insured motor vehicle means a motor vehicie:
a. you own;

b. for which security is required to be
maintained under the Florida Motor
Vehicle No-Fault Law, and

c. (i) for which a premium is charged, or
(i) is a trailer designed for use primarily

with a motor vehicle.

3. Injured person means:
a. within the State of Florida:

() you or a resident relative while in,
an, getting into or out of, or struck
while a pedestrian by a motor
vehicle.

(i) any other person while in, on, getting
into or out of the insured motor
vehicle.

(ii) any other person struck while a
pedestrian by the insured motor
vehicle if that person is a resident of
Florida.

b. outside the State of Florida:

(i) you or a resident relative while in,
on, getting into or out of the insured
motor vehicle.

(ji) you while in, on, getting into or out of
a motor vehicle owned by a resident
relative for which security is
maintained under the Florida Motor
Vehicle No-Fault Law.

4. Motor vehicle means any self-propelled
vehicle with four or more wheels which is of a
type both designed and required to be licensed
for use on the highways of Florida and any
trailer or semi-trailer designed for use with
such vehicle.

A Motor vehicle does not include:

a. any motor vehicle which is used in mass
transit, other than public schoo!
transportation, and designed to transport
more than five passengers exclusive of
the operator of the motor vehicle and
which is owned by a municipality, a
transit authority, or a political subdivision
of the state; or

b. amobile home.

Page 15

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 58 of 105 PagelD 69

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

5. Medically necessary means a medical service
or supply that a prudent physician would
provide for the purpose of preventing,
diagnosing, or treating an illness, injury,
disease, or symptom in a manner that is:

a. in accordance with generally accepted
standards of medical practice;

b. clinically appropriate in terms of type,
frequency, extent, site, and duration; and

¢. not primarily for the convenience of the
patient, physician, or other health care
provider

Exclusions - What Is Not Covered

This coverage does not apply:

1. to you or any rasident relative while in, on,
getting into or out of a motor vehicle which
you own that is not an insured motor vehicle
under this policy.

2. toany person while operating the insured
motor vehicle without your permission.

3. toany person whose conduct contributed toa
self injury:
a. intentionally caused; or
b. while committing a felony.

4. toany person, other than you, if that person
owns a motor vehicle for which security is
required under the Florida Motor Vehicle No-
Fault Law.

5. to any person, other than you ora resident
relative, who is entitled to no-fault benefits
from the owner or insurer of a motor vehicle
which is not an insured motor vehicle under
this insurance.

6. toany person who sustains bodily injury while
in, on, getting into or out of a mator vehicle
while located for use as a residence or
premises.

7, to you ora resident relative for Income Loss if
the Policy Declarations indicates that Income
Loss coverage does not apply.

 

ww |

Limits Of Liability

The Personal Injury Protection limit shown on the
Policy Declarations is the maximum we will pay per
Injured person for any one motor vehicle accident,
regardless of the number of vehicles insured under
this or other policies. We will not pay more than
$5,000 for Death Benefits for any one person or the
remainder of unused Personal Injury Protection
benefits whichever is tess. This $5,000 limit is
subject to the Personal Injury Protection limit of
liability shown on the Policy Declarations.

Expenses and losses will be reduced by:

1. amounts paid or payable for the same items of
loss and expense under any workers
compensation law.

2. amounts received from any insurer for the
same items of loss and expense for which
benefits are available under this policy, This
reduction applies only to amounts that are a
duplication of payment for the same loss or
expense. The insurer paying these benefits,
however, will be entitled to recover from us an
equitable pro-rata share of the benefit paid
and expenses incurred in processing the claim.

3. the amount of any deductible stated on the
Policy Declarations. This will not apply to
Death Benefits.

Claims will be paid in the order received except: (1)
where otherwise provided by the Florida Motor
Vehicle No-Fault Law; or (2) where the injury is
investigated or disputed by us as not being related to
the loss, or treatment is investigated or disputed by
us as not being reasonable or medically necessary.
We can proceed to pay other claims that are later
received without incurring any fiability for ihe prior
disputed or investigated claim amounts if limits are
exhausted after paying later received claims.

Any amounts payable under this coverage shall be
subject to any and all limitations, authorized by
section 627.736, or any other provisions of the
Florida Motor Vehicle No-Fault Law, as enacted,
amended or otherwise continued in the law,
including, but not limited to, all fee schedules.

Page 16

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 59 of 105 PagelD 70

E LTY | AN

Once aggregate payments for benefits equal to the
limit of liability have been made, no further obligation
to pay benefits remains, regardless of when claims
for such benefits were submitted or received.

Unreasonable Or Unnecessary Medical

Expenses

Ff an injured person incurs medical expenses which
we deem to be unreasonable or unnecessary, we
may refuse to pay for those medical expenses and
contest them.

F the injured person is sued by a medical services
provider because we refuse to pay medical expenses
which we deem to be unreasonable or unnecessary,
we will pay resulting defense costs and any resulting
judgment against the insured person. We will choose
the counsel. The insured perscen must cooperate with
us in the defense of any claim or lawsuit. If we ask
an injured person to attend hearings or trials, we will
pay up to $60 per day for loss of wages or salary. We
will pay other reasonable expenses incurred at

Our request.

Action Against Us

No one may sue us under this coverage unless:

1, there is full compliance with all the terms of
this policy; and

2. at Jeast 30 days have passed since the
required notice of accident and reasonable
proof of claim were filed with us.

Proof of Claim; Medical Reports

As soon as possible, you or any other person making
claim must give us written proof of claim including
all details reasonably required by us to determine the
amounts payable.

ff the mental or physical condition of an injured
person is material to any claim under this coverage,
that person may be required to submit to mental or
physical examinations by physicians we choose, as
often as we reasonably require. The person making
the claim or that person's representative must
authorize us to obtain medical reports and copies of
medical and other records related to the claim. if an
injured person unreasonably refuses to take the
examination, we are not required to pay any

subsequent Personal Injury Protection benefits. We
will pay the expense of any examinations we request.

Such examination snail be conducted within the
municipality of residence of the injured person or in
the municipality where the injured person is
receiving treatmeni. if there is no qualified physician
to conduct the examination within such municipality,
then such examination shall be conducted in an area
of the closest proximity to the injured person's
residence.

Assistance And Cooperation

We will require any person making a claim to
cooperate with us in the investigation, settlement or
defense of any claim or suit. This includes, but is not
limited to, giving us a recorded statement, a written
Statement, and/or a video-recorded statement, when
requested by us, as often as we reasonably require.

Reimbursement And Subrogation

Unless prohibited by the Florida Motor Vehicle No-
Fault Law, as amended, and in the event of payment
to or for the benefit of any injured person under this
insurance:

1. if the accident occurs outside the state of
Florida, we are subrogated to the rights of the
person to whom or for whose benefit such
payments were made to the extent of such
payments. Such person shall execute and
deliver the instruments and papers and do
whatever else is necessary to secure such
rights. Such person shall do nothing after loss
to prejudice such rights; and

2. We shall be entitled to reimbursement to the
extent of the payment of Personal Injury
Protection benefits made under this insurance
from the owner or insurer of the owner of a
commercial motor vehicle, as defined by the
Florida Motor Vehicle No-Fault Law, if such
Injured person sustained the injury while in,
on, getting into or out of, or while a pedestrian
through being struck by, such commercial
motor vehicle.

Page 17

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 60 of 105 PagelD 71

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

Part IV
Uninsured Motorists Insurance
Coverage ST

We will pay only those damages which an insured
person is legally entitled to recover from the owner
or operator of an uninsured aute because of badlty
injury sustained by an insured person, except that
we will not pay for damages consisting of pain,
suffering, mental anguish, or inconvenience unless
the injury or disease is described in one or more of
paragraphs {a) through (d) of Florida Statute
627.737(2). The bodily Injury must be caused by
accident and arise out of the ownership,
maintenance or use of an uninsured auto. We will
not pay any punitive or exemplary damages.

if an insured person sues a person believed to be
responsible for the accident without our written
consent, we are not bound by any resulting
judgment.

Additional Definitions Under Part IV
The following definitions apply throughout Part IV of
the policy.

1. Bodily Injury means physical harm to the
body, sickness, disease, or death, but does nat

include:
a. any venereal disease;
b. herpes;

or any resulting symptom, effect, condition,
disease or illness related to a. or b. listed
above.

2. {nsured auto means 2 motor vehicle not made

available for public hire by an insured person:

a, which is described on the Policy
Declarations. This includes the motor
vehicle you replace it with. However, you
must notify us within 30 days of the
replacement. You must also pay any
additional premium;

b. of which you acquire ownership during
the policy period. You must, however,
notify us within 30 days after you acquire
the motor vehicle and pay any additional
premium;

 

which is not owned by you or a resident
relative, being temporarily used by you or
a resident relative while your Insured
auto is being serviced or repaired, or if
your insured auto is stolen or destroyed;
or

which is operated by you with the
permission of the owner, but not available
or furnished for your regular use.

Insured person means:

a.

b.

you and any relative who resides in your
household;

any person while in, on, getting into or out
of your insured auto with your
permission: and

any other person who is legally entitled to
recover because of bodily injury to you, a
relative who resides in your household or
an occupant of your insured auta.

Motor vehicia means a land motor vehicle or
trailer other than

a vehicle or other equipment designed for
use principally off public roads, while not
upon public roads;

a vehicle operated on rails or crawler-
treads; or

a vehicle when used as a residence or
premises.

Uninsured aulo means:

a.

iM occ

a motor vehicle which has no bodily
injury liability bond or insurance policy in
effect at the time of the accident;

a motor vehicle, other than a motor
vehicle insured under the liability portion
of this policy, for which the insurer denies
coverage;

a motor vehicle for which the insurer
becomes insolvent within four years from
the date of the accident. This coverage
will be excess over any obligations
assumed by the Florida Insurance
Guaranty Association to pay claims;

Page 18

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 61 of 105 PagelD 72

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

d. ahit-and-run motor vehiele which causes
bodily injury to an insured person as the
result of a motor vehicle accident. The
identity of either the operator or owner of
the vehicle must be unknown. The
accident must be reported within 24
hours to the police. We must be notified
within 30 days. If the hit-and-run motor
vehicle caused the injury without physical
contact with the insured person or the
vehicle the insured person was
occupying, the facts of the accident must
be proved. If the insured person was
occupying the insured auto at the time of
the accident, we have a right to inspect it;

@. avehicle insured under the liability
portion of a motor vehicle insurance
policy which causes badily injury to you
or a resident relative while being
operated by a person other than you ora
resident relative and which is excluded
under the liability portian of the policy; or

f. an underinsured motor vehicle. An
underinsured motor vehicle is one which
has liability protection in effect and
applicable at the time of the accident but
in an amount less than the damages the
insured person is legally entitled to
recover.

Exclusions — What Is Not Covered
Regardless of the type of coverage under Uninsured
Motorists Insurance, this coverage does not apply
{o:

1. Any person who makes a settlement without
our written consent and that settlement is
prejudicial to our company.

2. The direct or indirect benefit of workers’
compensation or disability benefits insurer,
including a self-insurer.

3. Any person arising out of the insured person's
active participation in any prearranged,
organized, or spontaneous:

a. racing contest;

b. speed contest; or

c. use of an auto at a track or course
designed or used for racing or high
performance driving;

or in practice or preparation for any contest or
use of this type.

ff the Policy Declarations indicates that under the
Uninsured Motorists Insurance provision, the limits
of two or more insured autos may not be

stacked together, the following Exclusions also

apply:

4. Any person while in, on, getting into or out of a
vehicle you awn which is insured far this
coverage under another policy.

5. You ora relative who resides in your
household while in, on, getting into or out of a
vehicle owned by you or a relative who resides
in your household which is not insured for this
coverage under this policy.

Limits Of Liability
1. When Ilmits of two or more insured autos
may be stacked:

lf the Policy Declarations indicates that, under

the Uninsured Motorist Insurance provision,

the limits of two or more insured autos may be
stacked together, the Uninsured Motorists

Insurance limit shown on the Policy

Declarations for.

a. “each person” is the maximum that we
will pay for all damages arising out of
bodily injury to one person in any one
motor vehicle accident, including
damages sustained by anyone else as a
result of that bodily injury.

When the limits of two or more insured
autos are stacked, our maximum limit of
liability for all damages to you or a
resident relative in any one accident is
the sum of the * each person” limits for
each insured auto shown on the Policy
Declarations.

Page 19

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 62 of 105 PagelD 73

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

2.

b. “each accident" is the maximum that we
will pay for all damages arising out of
badily Injury to two or more persons in
any one motor vehicle accident. This
"each accident’ limit is subject to the
“each person” limit.

When the limits of two or more insured
autos are stacked, subject to the limit for
"gach person”, our maximum timit of
liability for all damages to two or more
persons in any one accident is the sum of
the “each accident” limits for each
insured auto shown on the Policy
Declarations.

When limits of two or more insured autos may

not be stacked:

{f the Policy Declarations indicates that, under

the Uninsured Motorist Insurance provision,

the limits of two or more insured autos may
not be stackad together, the Uninsured

Motorists Insurance limit shown on the Policy

Declarations for:

a. "each person” Is the maximum that we
will pay for all damages arising out of
bodily injury to one person in any one
motor vehicle accident, including
damages sustained by anyone else as a
result of that bodily injury.

b. "each accident’ is the maximum that we
will pay for all damages arising out of
bodily injury to two or more persons in
any one motor vehicle accident. This
“each accident’ limit is subject to the
"gach person” limit.

These limits are the maximum we will pay for

any one mator vehicle accident regardless of

the number of:

a. claims made;

b. vehicles or persons stated on the Policy
Declarations; or

c. vehicles involved in the accident.

The Uninsured Motorists Insurance limits
apply to each insured motor vehicle as stated
on the Policy Declarations. If you are struck as

 

a pedestrian you are entitled to selact the
highest limits of Uninsured Motorists
Insurance available on any one motor vehicle
for you or a resident relative.

Regardless of whether the Policy Declarations
indicates that the limits of two or more insured
aulas may be stacked, or may not be stacked
together for Uninsured Motorists Insurance, if
hodily Injury is sustained in a motor vehicle
accident by any person other than you ora
resident relative, our maximum limit of lability
for all damages arising out of bodily injury to
any parson other than you or a resident
relative is the limit of liability shown on the
Policy Declarations applicable to the vehicle
the insured person was occupying at the time
of the motor vehicle accident. This is the most
we will pay regardless of the number of:
a. claims made;
b. vehicles or persons stated on the Policy
Declarations; or
c. vehicles involved in the accident.

Damages payable will be reduced by:
all amounts paid by the owner or operator
of the uninsured auto or anyone else
responsible, including alt sums paid or
payable under the bodily Injury liability
coverage of this or any other auto policy;
and

b. all amounts payable under any worker's
compensation law, disability benefits law,
or similar law, Automabite Medical
Payments, or any similar automobile
medical payments coverage, Personal
Injury Protection benefits provided under
this policy or any no-fault benefits
provided under any other auto policy.

If There Is Other Insurance

1.

When limits of two or more insured autos
may be stacked:

if the injured person was struck as a
pedestrian or in, an, getting into or out of a
vehicle which is insured for this coverage
under another policy, this coverage will be
excess.

Page 20

i cc

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 63 of 105 PageID 74

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

lf more than one policy applies to the accident
on a primary basis, we will bear our
proportionate share of the damages payable.

2. When limits of two or more insured autos
may not be stacked:
if the injured person was struck as a
pedestrian or in, on, getting into or out of a
vehicle you do not own which is insured for
this coverage under another policy, this
coverage will be excess. This means that when
the injured person is legally entitled to recover
damages in excess of the other policy limit, we
will pay up to your policy limit, except that we
will not pay for damages consisting of pain,
suffering, mental anguish, or inconvenience
unless the injury or disease is described in one
or more of paragraphs (a) through (d) of Florida
Statute 627.737(2), but only after all other
collectible insurance has been exhausted.

If more than one policy applies to the accident
ona primary basis, the total benefits payable
to any one person will not exceed the
maximum benefits payable by the policy with
the highest limit far uninsured motorists
benefits. We will bear our proportionate share.
This applies no matler how many autas or auto
policies may be involved whether written by us
or another company.

Assistance And Cooperation

We will require any person making a claim to
cooperate with us in the investigation, settlement or
defense of any claim or suit. This includes, but is not
limited to, giving us a recorded statement, a written
statement, and/or a video-recorded statement, when
requested by us, as often as we reasonably require.

We may require the injured person to take
appropriate action to preserve all rights to recover
damages from anyone responsible for the bodily

injury.

Trust Agreement

When we pay any person under this coverage:

1. We are entitled to repayment of amounts paid
by us and related collection expenses out of
the proceeds of any settlement or judgment

that person recovers from any responsible
party or insurer. We are not entitled to
repayment until after the person we have paid
under this coverage has been compensated for
all damages that person was legally entitled to
recover.

2. All rights of recovery against any responsible
party or insurer must be maintained and
preserved for our benefit.

3. If we ask, insured person(s) must take
appropriate action in their name to recover
damages from any responsible party or
insurer. We will select the attorney and we will
pay all related costs and fees. We will not ask
the insured person to sue the insured of an
insolvent insurer.

Payment of Loss by Us

Any amount due is payable to the insured person, to
the parent or guardian of an injured minor, or to the
spouse of any insured person who dies. However,
we may pay any person lawfully entitled to recover
the damages.

If We Cannot Agree

ff the insured person and we do not agree on that
person's right to receive any damages or the amount
of that person's damages, then the disagreement will
he resalved in a court of competent jurisdiction.
Costs, including attorney fees, are to be paid by the
party incurring them.

Notwithstanding this provision, should the insured
person and we mutually agree to arbitrate the
disagreement, the Florida Arbitration Code will not
apply unless the insured person and we mutually
agree to apply that cade.

Part V

Protection Against Loss To The Auto
The following coverages apply when indicated on the
Policy Declarations.

Page 21

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 64 of 105 PagelD 75

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

Auto Collision Insurance

Coverage DD

if a premium is shown on the Policy Declarations for
Auto Collision Insurance, we will pay for loss to your
insured auto or a non-owned auto (including insured
loss to an attached trailer) from a collision with
another object or by upset of that auto or trailer.

Auto Comprehensive Insurance
Coverage HH

{f a premium is shown on the Policy Declarations for
Auto Comprehensive Insurance, we will pay for
direct and accidental loss to the insured auto o7 a
non-owned auto nat caused by collision. Loss
caused by missiles, falling objects, fire, theft or
larceny, explosion, earthquake, windstorm, hall,
water, flood, malicious mischief or vandalism, and
riot or civil commotion is covered. Glass breakage,
whether or not caused by collision, and collision with
a bird or animal is covered.

The deductible amount will not be subtracted from
the lass payment for loss to the windshield of the
insured auto or a non-awned auto.

Auto Fire, Lightning, Transportation and
Theft Insurance
Coverage HG

If a premium is shown on the Policy Declarations for
Auto Fire, Lighining, Transportation and Theft
Insurance, we will pay for loss to your insured auto
or non-owned auto caused by:

1. fire or lightning;

2. smoke or smudge due to a sudden, unusual
and faulty operation of any fixed heating
equipment serving the premises in which the
auto is located;

3. stranding, sinking, burning, collision or
derailment of any conveyance in or upon
which the auto is being transported on land or
on water, or

4. theft or larceny.

Towing and Labor Costs

Coverage JJ

if a premium is shown on the Policy Declarations for
Towing and Labor Costs, we will pay costs for labor
done at the initial place of disablement and for

 

|

towing made necessary by the disablement of your
insured auto or a non-owned auto. The total limit of
our liability for each loss is stated on the Policy
Declarations.

Rental Reimbursement Coverage

Coverage UU

If a premium is shown on the Policy Declarations for
Rental Reimbursement Coverage, and if you have
Auto Collision Insurance or Auto Comprehensive
Insurance under this policy and the loss involves
either coverage, we will repay you for your cost of
renting an auto from a rental agency or garage. We
will not pay mere than the dollar amount per day
shown on the Policy Declarations, We will not pay
mileage charges.

ff your insured auto is stolen, payment for
transportation expenses will be made under the
terms of paragraph (3) under Additional Payments
We Will Make. However, the limits for this coverage
will apply if they exceed the limits stated under
Additional Payments We Will Make.

ff an insured auto is disabled by a collision or
comprehensive loss, coverage starts the day of the
loss. lf an insured auto is drivable, coverage starts
the day the auto is taken to the garage for repairs. If
the entire insured auto is stolen, coverage begins the
day you report the theft to us.

Reimbursement under this coverage ends when

whichever of the following occurs first:

1. if the auto is disabled by a collision or
comprehensive loss, completion of repairs or
replacement of the auto:

2. if the auto is stolen, when we pay settlement
or your auto is returned to use; or

3. thirty full days of coverage.

Sound System Coverage

Coverage ZA

ff a premium is shown on the Policy Declarations for
Sound System Coverage, we will pay for loss toa
sound system permanently installed in your insured
auto by balts, brackets or other means, and to its

Page 22

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 65 of 105 PagelD 76

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

antennas or other apparatus in or on your auto used
specifically with that system.

Sound System Coverage applies only if
comprehensive insurance is in effect under this
policy. This coverage makes sound systems, and
antennas or other apparatus used specifically with
them, insured property under the terms of both Auto
Collision Insurance and Auto Comprehensive
Insurance. The fimit of our liability is shown on the
Policy Declarations.

Tape Coverage
Coverage ZZ

if a premium is shown on the Policy Declarations for
Tape Coverage, we will pay for !oss to any tapes,
compact dises or similar items used with sound
systems. Coverage applies to property owned by you
or a resident relative that is in or upon your insured
auto at the time of loss. The total limit of our liability
for each loss is stated on the Policy Dectarations.

This coverage applies only if you have Auto
Comprehensive insurance under this policy. Tape
Coverage makes tapes or similar items insured
property under your Auto Comprehensive Insurance.

Additional Payments We Will Make
We will pay up to $200 for loss of clothing and
personal luggage, including its contents,
belonging to you or resident relative while it is
in or upon your insured auto. This provision
does not apply if the insured auto is a travel-
trailer.

This coverage applies only when:

a. the loss is caused by collision and you
have purchased collision coverage;

b. the entire auto is stolen, and you have
purchased comprehensive coverage; or

c. physical damage is done to the auto and
to the clothing and luggage caused by
earthquake, explosion, falling objects, fire,
lightning or, flood and you have

purchased comprehensive coverage. 9

2. We will repay you up to $10 for the cost of
transportation from the place of theft of your

inspred auto or disablement of the auto to

your destination, if:

a. the entire auto is stolen and you have
comprehensive coverage under this
policy; or

b. the auto is disabled by a collision or
comprehensive loss, and you have the
coverage under this policy applicable to
the loss.

This provision does not apply if the insured
auto is a travel-trailer.

if you have Automobile Comprehensive
Insurance under this policy, we will repay up
to $10 a day but not more than $300 for each
loss for the cost of transportation when the
entire auto is stolen. This coverage begins 48
hours after you report the theft to us, and ends
48 hours after we pay settlement or your auto
is retumed to use, whichever occurs first.

If you have purchased collision or
comprehensive coverage under this policy, we
will pay general average charges and salvage
charges imposed when your insured auto is
being transported.

Additional Definitions Under Part V
The following definitions apply throughout Part V of
the policy.

Camper unit means a demountable unit
designed to be used as temporary living
quarters, including all equipment and
accessories built into and forming a permanent
part of the unit. A camper unit does not
include:

a. caps, tops, canopies designed for use as
protection of the cargo area of a utility
auto; or

b. radio or television antennas, awnings,
cabanas, or equipment designed to create
additional off-highway living facilities.

Insured auto means:

a. any auto described on the Policy
Declarations, This includes the four wheel
private passenger auto or utility auto with

Page 23

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 66 of 105 PagelD 77

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

which you replace it if you notify us
within 30 days of the replacement and
pay any additional premium;

b. an additional four wheel private
passenger auto or utility auto of which
you acquire ownership during the policy
period;

The additional four wheel private
passenger auto or utility auto will be
covered by us for 30 days immediately
after you acquire ownership if:

(i) we or one of our affiliates insures all
other autos you own;

(i) the newly acquired four wheel
private passenger aulo or utility auto
is not covered under any other
automobile insurance policy; and

(li) you pay any additional premium.

Coverage will be continued beyond this

30-day period only if:

@) you ask us to continue coverage
within 30 days after you acquire the
additional four wheel private
passenger auto or utility auto;

(i) we or one of our affiliates agrees to
continue coverage for this additional
four wheel private passenger auto or
utility auto; and

(ii) you pay any additional premium.

c. asubstitute four wheel private passenger
auto or ulillty auto, not owned by you or
a resident, temporarily used with the
permission of the owner while your
Insured auto is being serviced or
repaired, or if your insured auto is stolen
or destroyed;

d. anon-owned four wheal private
passenger auta or utilily auto used by
you ora resident relative with the
owner's permission. This auto must not
be made available or furnished for the
regular use of you or any resident; or

 

e. a trailer, while attached to an insured
auto, cesigned for use with an auto. This
trailer cannot be used for business
purposes with other than a four wheel
private passenger auto or utifity auto.
Home, office, store, display or passenger
trailers or travel-trailers are not covered
unless described on the Policy
Declara tions.

Motor home means a self-propelled vehicle
equipped, designed or used as a living
quarters.

Sound system means any device within the

insured auto designed for.

a. voice or video transmission, or for voice,
video or radar signal reception;

b. recording or playing back recorded
mate rial;

¢c. supplying power to cellular or telephone
equipment; or

d. satellite data reception;

and which is installed in a location other than
the one designed by the auto's manufacturer
for that device.

Asound system also includes antennas or
other apparatus in or on your Insured auto
used specifically with that system, if
permanently installed. Apparatus doas not
include sound reproducing media such as
compact discs or cassette tapes. A sound
system does not include any equipment that is
externally exposed except for antennas.

Travel-trailer means a trailer of the house,
cabin or camping type equipped or used as a
living quarters.

Custom parts or equipment means
equipment, devices, accessories,
enhancements, and changes, other than those
offered by the manufacturer of the auto
specifically for that model, or installed by the
auto dealership when new as part of the
original sale, which alter the appearance or
performance of an auto. This does not include
items designed for assisting disabled persons
Page 24

|

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 67 of 105 PagelD 78

ALL |

or items covered under Sound System
(average

Exclusions — What Is Not Covered
These coverages do not apply to:
1. Property damage caused by the:

a. _ intentional acts;

b. criminal acts, other than traffic violations
defined as infractions under Florida law,
or:

c. amissions,

of an insured person, or done at the direction
of an insured person which are designed to
produce loss or damage.

This exclusion applies even if:

a, an insured lacks the mental capacity to
control or govern his or her own conduct;

b. an insured person is temporarily insane
or temporarily lacks the mental capacity
to control or govern his or her conduct or
is temporarily unable to form any intent to
cause property damage;

c. such properly damage is of a different
kind or degree than intended; or

d. such property damage is sustained by a
different person than intended.

This exclusion applies regardless of whether
an insured person is actually charged with, or
convicted of, a crime.

This exclusion precludes coverage for any
insured persons under the policy regardless of
whether the person seeking coverage
participated in any way in the intentional or
criminal acts or omissions.

2. Any auto used for the transportation of peaple
or property for a fee. This exclusion does not
apply to shared-expense car pools.

3. Any damage or loss resulting from any act of
war, insurrection, rebellion or revolution.

4. Loss to any non-owned auto used in auto
business operations such as repairing,
servicing, testing, washing, parking, storing or
selling of autos.

10.

11.

12.

13.

Loss due to radioactive contamination

Damage resulting from wear and tear,
freezing, mechanical or electrical breakdown
unless the damage is the burning of wiring
used to connect electrical components, or the
result of other loss covered by this policy.

Tires unless stolen or damaged by fire,
malicious mischief or vandalism. This
exclusion does not apply if the damage to tires
occurs at the same time and from the same
cause as other loss covered by this policy.

Loss to any sound system within your auto.
This exclusion applies to any apparatus in or
on the auto designed for use with that system
This exclusion does not apply if you have
purchased Sound System Coverage.

Loss to any tapes or compact discs or similar
items, unless you have Tape Goverage under
this policy.

Loss toa camper unit whether or not
mounted. This exclusion does not apply if
coverage for the camper unit is shown as
applicable on the Policy Declarations.

Loss to appliances, furniture, equipment and
accessories that are not built into and form a
permanent part of a motor home or travel-
trailer.

Loss to your motor home cr your travel-trailer
while rented to anyone else unless a specific
premium is shown on the Policy Declarations
for the rented vehicle.

Loss due to seizure, confiscation or taking
away by any means, with or without your
cooperation, of any auto by any police or
governmental agency, body, or authority, for
any reason whatsoever. This exclusion applies
whether or not you are or were a bona fide
purchaser in good faith of the auto.

Loss arising out of an insured person's active

participation in any prearranged or organized

racing or speed contest, including practice or
Page 25

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 68 of 105 PagelD 79

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

training on any track or course whether on
public roadways or private property, or in
preparation for any contest of this type.

15. Loss to any custom parts or equipment
designed for racing which is installed in or
upon your insured auto. This includes, but is
not limited to, nitrous oxide systems, roll
cages, and air intake modifications.

Payment Of Loss By Us

We may pay for the loss in money, or may repair or
replace the darnaged or stolen property. We may, at
any time before the loss is pald or the property is
replaced, return at our own expense any stolen
property, either to you or at our option to the address
shown on the Policy Declarations, with payment for
any resulting damage. We may take all or part of the
property at the agreed or appraised value. We may
setile any claim or joss either with you or the owner
of the property.

Right to Appraisal

Both you and we have a right to demand an appraisal
of the loss. Each will appoint and pay a competent
and disinterested appraiser and will equally share
other appraisal expenses. The appraisers, or a judge
of a court of record, will select an umpire to decide
any differences, Each appralser will state separately
the actual cash value and the amount of loss. An
award in writing by any two appraisers will
determine the loss amount payable.

Limits Of Liability

Our limit of liability is the least of:

1, the actual cash value of the property at the
time of the loss, which may include a
deduction for depreciation;

2. the cost to repair or replace, as determined by
us, the property or part to its physical
condition at the time of loss using parts
produced by or for the vehicle's manufacturer,
or parts from other sources, including, but not
limited to, non-original equipment
manufacturers, subject to applicable state
laws and regulations; or

000081

3. $500, if the loss is to a covered trailer not
described on the Poticy Declarations.

Any applicable deductible amount is then subtracted.

if repair or replacement results in the betterment of
the property or part, a reduction for the amount of
the betterment may be taken subject to the
applicable state laws and regulations.

The maximum we will pay for a covered loss to any
custom parts or equipment is $1000.

An auto and attached trailer are considered separate
autos, and you must pay the deductible, if any, on
each. Only one deductible will apply to an auto with a
mounted camper unit. If unmounted, a separate
deductible will apply to the auto and camper unit.

When more than one coverage is applicable to the
loss, you may recover under the broadest coverage
but not both. However, any Sound System Coverage
deductible will always apply.

If There Is Other Insurance

if there is other insurance covering the loss at the

time of the accident, our payments will be

determined as follows:

1. When this insurance covers an auto listed on
the Policy Declarations, we will pay only our
share of any damages. Our share is
determined by adding the limits of this
insurance to the limits of all other insurance
that applies on the same basis and finding the
percentage of the total that our limits
represent.

2. When this insurance covers a substitute auto
or non-owned auto not made available or
furnished for your regular use, we will pay
only after all other collectible insurance has
been exhausted.

3. When this insurance covers a replacement
auto or additional auto, this policy will not
apply if you have other collectible insurance.

When more than one coverage is applicable to the
loss, you may recover under the broadest coverage
but not bath. However, any Sound System Coverage
deductible will always apply.

Page 26

UAT mL

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document1-2 Filed 02/18/20

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

Assistance And Cooperation

We will require any person making a claim to
cooperate with us in the investigation, settlement or
defense of any claim or suit. This includes, but is not
limited to, giving us a recorded statement, a written
statement, and/or a video-recorded statement, when
requested by us, as often as we reasonably require.

Subrogation Rights

When we pay, your rights of recovery from anyone
else become ours up to the amount we have paid.
You must protect these rights and help us enforce
them.

Loss Payable Clause

if a Lienholder and/or Lessor is shown on the Policy
Declarations, we may pay loss or damage under this
policy to you and the Lienholder and/or Lessor as its
interest may appear,

The Lienholder and/or Lessor must notify us of any
change in ownership or hazard that is known.

ff you or any owner fails to render proof of loss within
the time granted in the policy, the Lienholder and/or
Lessor must do so within 60 days in the form and
manner described in the policy. The Lienholder
and/or Lessor are subject to the provisions of the
policy relating to appraisal, time of payment and
bringing suit.

We may cancel this policy according to its terms. We
will notify the Lienholder and/or Lessor at least ten
days prior to the date of cancellation that the
cancellation is effective as to the interest of the
Lienhalder and/or Lessor.

Whenever we pay the Lienholder and/cr Lessor any
sum for toss or damage under this policy, we will be
subrogated to the extent of payment to the rights of
the party to whom payment was made. However,
these subrogation provisions must in no way impair
the rights of the Lienholder and/or Lessor to recover
the full amount of its claim from the insured.

The Lienholder and/or Lessor has no greater rights
under the provisions of the policy than the insured.

Page 69 of 105 PageID 80

Page 27

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 70 of 105 PagelD 81

Policy Endorsement

The following endorsument changes your polley.
Please read this document carefully and keep it with
your policy.

Florida
Amendatory Endorsement - AFA61-3
(Ed: 12/15)

|. In the General section ofthe palicy the following changes
ore ode

A. Under the What Ta Doll There ls A Loss provision,
iter 2 |s replaced by the follaw|ng:

2 At our sgtlon:

@. any persan mwdinga calm must submit a
sworn pront of loss to wa) and ©

any ivevres parson meking 2 calm must
submit towemlpations onder oath, —
separately and spert fotn others, and sign
the tancer|pt(s) 96 oftan as ere rextonably
require; The besured parser submitting to
examination uniter oath may be nepresented
by counsel atthalr awn éxperse.

B. The Croof (CH Clatas; Medical Reports, Transiey,
Payment, Concealmnt, isrepresentation OrFraud,
Conpvatetion Are Man Fanaa Action Resin’ Ms.
and Asaletarce And Cooperation provis‘ans are
replaced by the followin

Proof (4 Claim; Modical aporiz

Ag soon as powlb &, you ar any olfier person making
claim crust give us writen proof of cial Inchading all
drtalls reasonably meulred by ue te datermiiie any
amounts payabic,

An Insured poison making a claim may ba raquiradto
submitto quer natibns ly physicians
gelacted by us, as offen as wn remsenably require, The
Insured person making 2 calm cr Ihet persen’s
ropresentahve must suthorlac wate obtain medical
‘reports and copies of teeaical and otter records
related to the Ineafne of the person taking a claim,

Wo iiay requlre any lesurnd person making a claim to
Me with as a swern prod! of |oses, Wite may also require
that persan te submit to eaiminations undar apth, as
often as reasonably required, separately and apart
from others associatad with tha dalm for coverage,

‘another.

wwe OQ) Alistate.

You's In good hands

and ta sign the tronscrist. The parson submitting te
examnanaiian under cath may bo reprepeqied by
counsel ot Uhalr own expense,

Only forthe purposes of thic provision and tha What
To Do ff There Ba A Loan provision above, fnsured
person Has thd some oreaning os;

"ingured persan” unitor Pert |—Automod| |e

Livbtl ity Insurance-Coverares AA andl BB,

Part |(—Automubile (udical Payments-Covarsye

GG and Part IV—Uninedred Motordst= Irourance—
Covernge ST, respectively, and

“Injurad parsan” under Part !l}-Parsonal injury
Pretéerilon-Cowerage VA

Trenshy

Vou may not transfer this policy or asalgn ony Interest In
tnisipalicy, other than banciits pxyeble aftey elass, t4
person without ow writtan consent. However,

[F you die: this palley will provide eoverago until the end
of the promiism period for your jegal representative

aN penn Rese Eee paranns coverad on the date

of your dooth

Payment

| F your initial premium payment for your first pallcy pede
is by check, draft, elittronle transaction, credit card ar any
remittance other thar cesn, auch payment ts conditional
Upon the civecie, dealt, electronic tansaction, credit card or
other periittance belig honored epan presontetion [Ff such
chuck, draft; aloctranic transaction, credit card or ather
remitianos isnot horwrad upon presentation, or is
honered and lnter reveried or dlohoredsd, this policy may

‘be volded fram its Inception,
‘If wa void the palicy From its Inception we will not be lleble:

for any clolors oF damages that Would have otfterwiee been
covered if the check draft, nloctronic tromanetlon, credlt
zard o¥ ctor ramithinioe wan honored upon prasentation.

Concealment, Maereprowantation Or Freed

We may deny any claim orwe may vald this entire pualicy,

Including any and.all coyersges heruunder, if

1. whether befere or after any loss, you or eny person
moking a chal inde? this policy ett, conceal or
misreprasent any material fact of clreumstince
rolating In ary way tor
a. thia Inaurance po Icy, or
bony calm mide Under tin|s (nsurerce policy; or

 

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 71 of 105 PagelD 82

Policy endorsement

2 - yeu amit, conceal or misregerosent ony material fact or
cirournstanca ralating in any way to any application for
this Insurance policy.

If wa vold the policy from Its inception, we will not be liable
for any claims or damages that would have otherwise been
covered If
1. youdid not omit, conceal or misrapresant any material
fact or circumstance relating in any way toi
a. thisinsurance policy; or
&. any clalm made under this Insuremce policy; or
2. you did not omit, conceal ov misrepresent ary material
fact or clrcumstance releting tn any way to-any
application for this Insurance policy.

Provided, however, only with sospect te a claim for
Personal Injury Protection banefits under Part Ill of this
policy, 2 will not deny such claim based selety upon this
Concealment, Misrepresentetion Or Fraud proviaion If:
1. the claimant, tesueceasors snd asslans did inet cenit,
conceal or misrepresent any material fact or
circumstanca relating In any way to:
a, this insurance policy, ar
bh. any clalm made under this insurance policy;

2. the claimant, Its successors and arsiges did mat omit,
conceal o¢ misrepresent any matarial fact or
circumstance relating in any way to any application for
this insurance policy; and

3. this entire policy has not or is not volded pursuant to
this Concealment, fitisreprapentation Or Fraud
provision.

Cancolletton And Nen=Recinaall

During the first two months following the effective date of

a palicy, yoo may not cancel this palley except)
upon total destruction of the Insured zutex

2 upori brarisfer of ownership of the Insured nute;

3. after Ure purchane of another policy or binder covering
the auto which was covmrod undor this policy; or

4. in the event of a military assignment.

If your origina! palicy has been in effect tar 60 days or lass,
we may also cancel far reagans other than non-payment of
prenlur. However, during the first 60 days of pour
arlginal palley ee may cancal for non-payment of promiumn
it the reason for the cancellation (s the Issuance a7 a creck,
draft, electronic transactian, credit card or any remittance
other than cash for the premium which |s dishonored upon
presentation, of honored and Inter reversed a¢ dishonored,
for any reason.

Page 2 of 18

It you make an initial grarniunt paymant on your origical
policy that is dishonored upon presentaticn, or hanared
and later reversed or dishonored far any reason, we may
deny any clalm and we may vold this extire policy,
including any and all coverages hereunder. If we void the
pallcy from its inception we will not be liable for any claims
or damages that would have otherwise been covered In the
absence of the non-payment of premium.

After your original or renewal policy has been in affect for
60 days, you may cancel this policy by notifying ws what
future date you wish to stop coverage.

Alter your original polley has been In effect far 60 days, or

lf this isa renewal policy, we will nat cancel during the

premium period unlass:

1. the premium is not paid when due:

2 thereis material misrepresantation, fraud ar
concealment ef materlal facts

3. you or any miernbar af your housalold has had a
driver's |loense suspended or revoked during the
policy perlod cr 180 days immediately preceding the
effective date of the policy or if this policy is a
renewal, during iis polley peelod: or

4. ‘we have mailed notice within the first 60 days the
original policy has bean in affect that we do not intend
te contine the policy.

We may cancal the policy for nen-payment of premium
when due ifthe raasson for cancellation is the Issuance of a
check, draft, electronic transaction, credit card or any
remittance other than eaah for the prenalurt which hs
dishonored upen presentation, or honored and later
reversed or dishonored for any reason.

Aitar your original policy has bean in effect for 60 days,

ar if this ig 3 renewal policy, we will give you notice

5 Follows:

1. ifete-concel because you did not pay the premium, wa
will give ytu at least ten days notice; or

2. faa cancel for any reason other than non-payment of
premium, we will giva yoo at jaest 45 days not}ce.

Upon expiration of the premium period, we may transfer
the policy to another insurer under the same ownership or
manageaient as Allstate. We will mail you notice at least
45 days befara the end of the pramium period of our intant
to transfer the policy and of tha premium, and the specific
reasons for any Increase |n the premlurmi.

OO080.A2 (end TM_oatita an oo a2idh Nita

peeve en

317 6 O75

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2

Policy endorsement

|) we do wal intend to continue the pulicy beyond the
current premium period, wo will giva you notice at laast
45 days belere the end ef the premitm period,

We will not refuse to remew or continue this pollcy solely,
b ao ok 7 ca) ot
t  Vou'wese convicted of one or more traffic vio stlons
which did net invalven acdldent.or calee revocation
er suspensian of your driving qrivilago unless you
have bean exnvicted of, arpland guilty to!
a, bwasuch tafiic violations withinen 12-nonth
period;
ty) Use or more noch treffic violations within a
34-nonth pariod: ar
© ‘eaeneding the lawful speed Ilmit by mane than
1S miles per Pour.
2 Youhsve had caly one pedident |? we heave Insured the
warts for a paridd cf at |enst five peers lrenndistaly
preceding the renqwal date

We will net canen! ee sorrenaw this palicy based on the
lawful use, passessien, on ownership ol a firearm or
ammunition hy ay Insured person ora kotsenold member
of art insaieed person. ——_:

Wo will med ony cane lation or non-renewal notice to you
ol your oddeeos shown on the Policy Declsrations: Gur
reall lig the notice of cancellation ar nor-romwel to you
will be deemed preef at notice. A refund, fdue willbe
proportional fo the time your palicy ies been in effect, but
cancellation wil be effective even though the refund is not:
prada (nunedi stanly.

1 Fee caren, eoy!l| merl! the unearried portion of any
premivn paid within 30 days efter the effective dabe
ef cuncallation ef recelpt of ndaice or request for
censeilotion; whichever is (uber.

2  |Cyrecence, wre will mal] the saserned partion of any
premiem pald within 15 dives after the affective date at
cancellation.. } ,

If we mail 4 cuncollativn notice; aller yeur pallcy has been
inettect far 50 days, because you did not pay the macired
prentlim when due ead you (hen teandee poyment by
check, draft, dlectsonic transactice, credit cord oe other
remlitance which is nol hoocred upon presentation, your
palicy will taren! pata On tha data and time shown onthe
cancellation notice and any notice we issun which weilves
the cancellation or telnstates coverage |s void, This means
that we willl not bo liable undior thls palicy fer cielms of

is aller (he dale and Here Indijcated on the
cancellation nailce.

Filed 02/18/20 Page 72 of 105 PagelD 83

marie OS) Allstate.

Yau're jn geod bainds.

Any unsarned premium under $5.00 will be zefunded only
upon your raqunst

In tho evert we determina that you have baen charged an

Incorrect premiuns for coverage requested in your

epplication farlesuraney, we shall |mmmediately muni| yeu

notice of ony add |Gonnl preteen dus ws. /fwithiy 1S days

of the notice of additional premium dea (era longer time

period as Speciflad |p the natien), you fail to either:

L pay the additianal premium and malntain this policy in
full force under (ts original terms; or

2 cancel this policy ond demand a refund of eny
uneariad peantiuin

then this pal ley shal! te cancelled effective 15 days from
the date of the notice Cor a longer tire period asspacifind
In the notlca).

AcBon Ayainat Us
‘No onu may sue ws for any matter celpterd to this policy
unless there (4 ful] compliance with: all farms of the policy.

If lobilty hon teen determined by judgment after trial, or
by written agremrunt emany the Unsure, a parsun other
than the lisured, and ws, Uben the persan other than an
Insured Wha ebtalng this Judgment of agreement against
ee penton may sue wep to thre |nike of this

por icy.

The banlauptey of |neolvency of 3 persca Insured will not
releveusofenyobligution,

Actistame And Cooporation

Wa will require any person making a claim to cooporate
with aia |W the Investigation, settlement op defense of any
claim of sult.

Part Automobile Lnhitty inawronce, Béedily Injury
Coveragy AA, Proparty Darsqe-Coverage 6B: |=
armtatatod a5 folleees}

&.. In Additions! Defioktions Under Hart 1, the following
‘changes are mwehe:

% Thedefinition of leeured person | replaced by
tha tallenwlinys ,

 

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 73 of 105 PagelD 84

Policy endorsement

3. Inewred porgen means

a While using pour inaured atta:
i) you:
Cli} any resident; or
Gil) aay other person using IEwith
your parmission;

b. While using a non-owned auta:
€) you:
Gi) any resident relative of your
househald using a four-wheel private
passenger aerto or utility aute; or

¢. Anyother person or orgenization lishle
tar tha insured auto if the auto is rat
owned or hired by that Insured person
under a. or b. above and then only for
that person's acts or omissions.

2. Tha datinitian of bodily injury is replaced by the
tallawing:

1.

Bedi ly Injury means bodily harm, sickness,
disease or death but does not include:

@ any venereal disease;

b. herpes;

or any resulting symptom, effect, condition,
disease, or llneas related to s. or b. |lnted
above unless there Is a cousal cennectlonor
relation bebreen an accident arising fremthe
ownership, mal ntanance or use of 9 mata
vohide and the tarsmiseion of the venereal
disease or herpes.

3. Minder the definition of insured auto, subjtem d.
Is raploced by the following:

d. angr-owned sate used by you with the

owner's permissian. This agte must not be
available or fumished for tho regular use of an
inaured parswa, except for a law

enforcement, fira fighting or amergency
medical ante provided for year regular use by
a federal, state or municipal gaverrienental
body or ontity; or

& Under Exctustone—\Whut Is Not Covered, tha
following changes ara made:

1. Item 3 is replaced by the following

Page 4 of 18

bodily injury or property damage arising out

of the use of a non-ownad atite in any

business of occupation of an Imacred persan.

However, this exelusion does not apply:

a. while you, your chautteur of domeslic
employce are using a private passenger
auto or trailer, or

b. toyour non-business related, personal
use of a law enforcenient, fire fighting oF
emergency medical auto provided for
your regular use by a federal, stata or
municipal governmental body ar entity.

ltam 8 is raplaced by the following:
B Bodily injury or property damage caused by

a Intentional acta;

b.  erieinal acts, other than traffle violations;

or
c. omissions;

of an insured penson, or done at the direction
of an fresured persan which are designed to
produce lass or damage.

This exclusion applies even if:

® an insured parven lacks the mental
capacity to contral or govern his ar her
own conduct;

b. an insured pomon ia temporarily Insane
or temporarily lacks the mental capacity
tocontral or gevern his or her conduct or
Is tainporazi ly unable to fonm any intent
to cause bodily injury or property
darage

e. such bodily injury or property damage ia
ofa differant kind or degree than
intended; or

d. such bodily injury or property damage is
sustained by 2 different person than
intended.

This exclusion spplies regerdless of whether
an Inaured person is actunlly charged with, ov
convicted of, a crine. The application of this
exclusion will aot be based salely on an arrest
or the Issuance of a citatlan.

This exclusion precludes ooverage for any

insured persons under the policy regardless
of whether tha person seeking coverage

EXHIBIT A

T0000. 47 BSL.D0 7)? _CONMALEIMOINAMIZIO NSE

Ga? TH OFF
Had act ee
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 74 of 105 PagelD 85

Policy endorsement
Boe Allstate.
You're In pood hands,
perticieated in any why inthe infentianalor IIL. Pavt —Auttamobllo Macical Payments-Coverage CC is
criminal acts oromissions:; = amended as follows:

A.. The Automobile Medical Puymanty-Coraraga CC

C. The 8 Thkoro is Other raurance arovisian i¢- rnplaced
— insuring agreement |s replaced by the following:

V LIGIHXS

by the following.

W Twore be Cthne tnuwvance

an Insured geese [5 uslng 2 substituls private
parcage: site of nenyned auto, cur l}abllity
|paaance will be exoess cyer other collectible
(nsarance This includes, but net limited to, any
collartible llobility insurance covering a law
enforcement, fre ightlng of emergency qeclitu| wut
provided for your requizr use by « feterval, ctate or
municipal goverrencelsl body erentity,

{i more than one pol ley applits-to on aocidayet
owolving your Invured ante, we will bearowe __
preporGanete share With other callectiby|p lixbil lly
insurAnte.

. The Assistance And Conparetian poviaan'is

ropleced by the fallow!ng-

Assittaree Ard Cooperation
We will require yoo and any Insured person making 4
cloten te cogperate wilh ga In the Invcstigetion =
snttlement or defénco of any ciin or sult. This
includes, buf ty nat (inlbed to; eesist lng ue bin making
settlements, scoring evidanca obtaining evidence,
and In conducting avits: cisdcaling oll (ucts attending
heanelmgs arid trials; helping u& recover fram snyone
may ba jointlreaponsible xiving es 3 recordad
mb, a writier ctutument, 3 yitteo-recarntad
stetement, records and/ordocurments when
requested by te, es often a3 we reasenably require.
You and any (reared person metking 4 claitn alsall be
Yoqu) red, at our option, to eubenit to.an examination
under onth, seperately aod apart from others, and to
lan the branses|pt. The losured perzon suornitting Lo
the exam! nation under cath moby be hepecsented by
counse| ct thar own expanse. [I you or any facred
persan makings calm dons not comply with the
farms of this provision wie are not required to pay any
boneflis under this orverage

We Wil) not be 45|iqaued by an insured persen
voluntarily mokings any payrusats of taking ether
actions excep! as apedified fri thix polley:

\8a premium js shown on the Policy Dectsratiuns for
Automobiln (Mexira| Poyroerts—Caverape CC, vr vill
pay to of on behylf of an aured persan far medically
neceaary truatmion! actual ly pravided to. the Inauired
perean within three yesrs of a coyeresd gute accidtani
because of bodily Lajury, Payseants will te made only:
vdven bodlly (ajary bs ealised by en asta actidant for
medics, surglesl, X-ray, denta), and reho! ((betive
pervices, Including prosthetic devices, anc ambularice,
hospital and aursing sasvicas, which are ¢madteally
necesamry; only H live trated parson recelves |n(tial
serviees and care wifhin 14 days after the motor
vakicle acddent. The methodolery for datermining
tho armawht wo will pay fer such exparrses shal | ba
urmiant to the fou schedule limitations under Socdlcry
(a)\. of the Florida Statutes or any other
mitations established by Secs (on 627,736 of the
Finite Stototes, or any other provisions of the Floc|da
Matar Vabicle No-Faull Law, a0 onacted/amoanded or
ptherwise continues in tha law, ard shal! he limited to
the following schedule of maxtmum charges (ar any
other tee schedule |imitatian whith may be enacted,
amended or otharwise conUrwed In the law)!

L. fie emergency trarmport snd treatment by

providers licormnd undur chapter 40} of tha

Florida Statutes, 200 percent of Medicare

fot emergency services and tart prowided bya

hospital [cerned under chapter 395 of the Florida

Statutes, 75 percent of the hospital's usual and

oastomary charges;

3: for emergency servicas and care es defined by
Section 395,002 of the Flotida Statares, provided
in otaediity |leensed under Chapter 305 rendered
by o physician or dentist, and related hose! tal
(npatiant servlonk hiddered bya piysicion oF
dontint, the umxeal and customary charges inthe
copter ity;

4 fer honpital inpetient eervices, ather thon
emergency services und exe, 200 percent of the
Medicare Part A prospective payment applicrtia
to the specific hasplta! praviding the inpatient
services;

§. for hospital sutpatlent arvites offer than
emergency services and care, 200 percent af the
Medica: Part A Amibulitary Payroart

 
Case 6:20-cv-00276-WWB-EJK Document 1-2

Policy endorsement

Classification for the specific hospital providing

the outpationt senices; and,

6 forall other medical sorvices, supplies and care,

200 pereant of the allowable amount under:

a. the participating physicians fee schedule at
Madicare Part 8, except as provided in
subparagraphs b. and ¢. balow.

b. Medicare Part B, Inthe case of services,
supplies and care provided by ambulatory
surgical centees and clinical lsboratortes.

¢. the Durable Medica] Equipnvent
Prosthetica/ Orthotics and Supplies tee
schedule of Medicare Part 8, inthe case of
durable madica| equipment.

Ifa provider submits a charge for an ammount less than
the amnunt determined by the fee schedule ar other
limitations established by Section 627.736 of the
Flarlds Stotutes, of any other provisigns of the Florida
Mstor Vehicle No-Fault Law as desoibed afove, we
willl pay based on the amount of the charge that was
submitted.

Howerer, |f such services, supplies of care ls not
relmburzable under Medicare Part 8, as provided
above, we will limit reimbursement te the maxinruin
reimbursable allowance under workers'
compensation, as detesmined under Section 440.13 af
the Florida Stefutes, and rules adopted thereunder
which are in effect at the time such sexuices, supplies
or care le provided. Services, supplies or care that is
not reimbursable under Medicare or workers’
compensation will not be raimbursed by us

The applicable fee schedule or payment limitation
under Medicare Is the fae schedule or payment.
limitation In effect on March 1 of the service year In
whieh the services, supplies or care is rendered and
for the area in which such serviens, suppligs or care is
vandered, and the applicable faa schedule ev paymant
limitation applies to services, supplies, or care
rendered during that service year, notwithatanding
ony subsequert change mede to the fee schedule or
payment lim|tation, except that |t may pct be less then
tha allowable amount under tha appl cable schedule of
Madicara Part 8 for Z00F for medical services,
supplies and care subject to Medicare Part B. For
purposes af this subparagraph, the term “service year"
means the period fram March t through the end of
Fabruary of tha following yaar.

Filed 02/18/20 Page 75 of 105 PagelD 86

Page 6 of 16

Notwithstanding the foregoing, Wwhvers:
a madical provider has contracted with an
organization or netwark to accept payment for
servicesin an amount that !5 less than the fee
schedule or others limitations established by
Section 627.736 of the Florida Stotutes, or any
alter provisious of the Florida Moter Vehicla
No-Fault Law as described above; and

2. we contracted with that crgenization or network
or one of its afilliates, elther directly or thraugh
one of more medical Dill review carnpanies or
thied-party administrators, to apply and accept
such contractually agreed amaunts;

than we will pay that provider's bills at the
contractually agreed rate.

Automebite Medical Payments provides

relmbursament only for initia] services and care;

i) that.are lawfully pravided, ardered or praserined
by a physician licensed under Flavida Statules
chapter 459 of 499, a dentist licensed under
Floeida Statutes chapter 466 or a chiropractic
physician licensed under Florida Statubes chapter
460; ar

i) shatare provided ina hospital arin a facility that
awn or Iewivelly owned by, a hospital; ar

Wl) provided by a person or entity licensed under part
(Il of Florida Statutes chapter 401 which provides
emergency transportation and treatment.

Upan referral fram a provider described above, follow
up services and care consistent with the underlying
medical diagnosis rendered may be provided,
supervised, ordered er praseribed crly by 3 physician
licensed under Flarida Statutes chapter 458 or 459, a
chiropractic physiclan Ileensed under Florida Statutes
chapter 460, 3 denilst licensed under Florida Stawtes
chapter 466, or. to tho extent parmittad by zpplicabla
law and under the supervision of such physician,
osteapathic physician, chiropractic physician, or
dentist, by a physician assistant licensed under Florida
Statutes chapter 458 or 459, of an advanced
registered nurse practitioner licensed under Florida
Statutes chapter 464.

Fellow up sarvices and care may also ba provided by

any of the follawing:

1. ahospital or ambulstory surgical center licansed
under Florida Statutes chapter 395;

EXHIBIT A

is Wd Bhd TT a eG |

RIN OO
WAGES IRS
HOOW a7 ttt are on
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 76 of 105 PagelD 87

Foficy endorcensent

nuroe OS) Alistate.

2... arentity wholly owned by one ar mare physicians
Jicartised uncer Florkdu Stelumms chaplur 456 of
459, chiropractic physiciar linersned uncler
Florida Statutes chantar 460, or dentists licensed
under Flarldx Statutes chapter 466; or sy such
peactitioners.and the spouse, parant, child, of
sibling of such practonars:

2 mn entity thatowns or ts wholly owned, diractiy ar
indirectly, Ixy a hospital ar hospitals,

4 apbysical theraplat licensed under Flosida

Statutes chapter 496, bul only upon raferral rom:

& a physician licessod under Florida Stetutes
chapter 456 or 485;

fh a ditrilst| Inensesl under Florida Statutes
chepter 464;

6. achiropracile physician licensed under
Flefida Sirtutes chapter 460;

@ a physician assistant licensed under Florida
Statutes chapter 455 of 459, to the oxtant
perm|tled by law and under bre supervision of
2 provider | (sted In 42, 4b or 4.c. above: oF

0. anadvanced myittered nurse practioner
licansed under Florida Statutes chapter 464,
ta the axtont permitted by |aw and under the
aupervislon of a provider |lsted in 4.6, 4.5 oF
4c above: or

5S, whoalth care clinic licensed under part of
Florida Statutes chapter 400 which ts accredited
by the Joint Comm sian on Accreditation of
Healthcare Organizations, the American
Osteopathic Aszociotion, the Comtaasion on
Accreditation of Rehwtllitation Facilities, ov ttre
Accnmftation Asseciatan far Ambulatary Health
Care, lnc, or:

a. hoa romical director licensed uniti¢r Florida
Statuies chapter 454, 450 ar 460-

b. has boon continvousty lensed Faw mare than
3 yours or is 6 publicly traded corporation
thot issues securities baded onan exchange
registered willy the United States Secuz|tles
ond Fechange Seeerie mp anational
scountles exctrange

c. provides at last fur et of tho following medical

speclalilon

, gecteral medicine

3. codlography,

WO orthopedic medicinn:
WW) ghysical modicina;

v) physical therapy,

Vi) physical rahabi|itetion;

You's in good hands,

vil) prestribing or dizpensing oulpaticnt
prescription med|cation, or
viil) Gierntory services,

Howeve;, the brestae as this

subpiracciph 5. does era

1 anentity whollyo bya physician
lleersed unde chopter-4$9 or chapier 459,
or by the physician and the spouxe, parent,
child, orsibling at the physician;

2 anentity wholly owed by adentist |icensed
under chanler 466, or by the dentist andthe
spouse, parent, child, or s[bliqg of the dentist,

3 arventity wholly cwned by o ehimpractic

physician liconsed under chapter 460, of by
the cilropractic physician and the spouse,
pardnt, repli iid, ar siting of he ey iropract!c
phyaletan:

4, a boupitol crambulstory surgical center
Heensaal totdar 395;

5. arrentity that whally owns or)s wholly owned,
dipectly or Indirectly, by a hospital or
haspltuls jicenapd under chonter 395;

& arpentity that jaa clinical focilfty affiliated
with an accradited mndical schoo! at which
training ls provided for medical students;
realideats, or fellows; or

7. Bn esetity that [s.cotied under 42 C.F part
@65,subkpari wi

Autumebile Medical Payments do not Include
massage a5 delined ins. 480,033 of tha Florida
Statotes or acupunctury as defined ins, 457,102 of the
Florida Statutes, regurdinss of tie person, entity or
licensee providing (he massage or Acupenctture,
Ucensed massage therapists of llcnreaed
acupureivelets yy (ll nut be reimburned for medical
expanse bervefitu..

Werwl| notpay for mudical ceeviens, supplies or care
that is not roimbarsalde under Medicare or-under
Florida work's’ compensation lew: [la inatiicaire
provider takes ection agningt tha insared person to
recover for cervices bi [or and not paid, we will dcfertsl
ard, |f mocassary, indemnity te lnsered person up to
the policy [lrits,

Notwithstanding the abova limitation, we will pay:

1. @apenses not patd ander Part || oF thre policy
because of the aighty percent |imibation fer
medic expense benall te:

EXHIBIT A
Policy aodorsenrant

2. expenses not pald under Part ||| of the policy or
under any no-fault benefits in any other aute
policy because a | available medical expense
benefits have been exhausted; or

3. expenses for bodily infury sustained outside the
state of Florida through balng struck while in, on,
getting into or out of 3 motor vehicle. or was a
pedestrian struck by a motor vehicle.

There Is no coverage under Autemobite
Medical Payments for mijaage costs for use of
B personal vehicle.

In Additional Definitions Under Part I the following
changes are made:

% «The definition of badily injury is replaced by the
fallowing:

1. Bodily injury means bodily hartn, sickness.
disease or death.

2. The definition of tasured auto is deleted.

. Urider Exteluntors—virat be Not Covered, item 1 ix
replaced by the following:

1. bodily injury caused by tho:
a. Intentional acts
b. criminal acts, other than traffic violations: or
c. omilssians:
of an Insured person, or dere at the direction of
an itsured parson which are designed to produce
loss or damage.

This axclusion applies even It:

a. aninsured person lacks the mental capaclty
to control or govern his or her awn conduct;

b. sninsared persos ls temporarily Insane or
temporarily lacks the mental capacity to
control or govern his or her conduct ar is
temporarlly unable to farm any intent to
cause badily inpury:
suet bodily injury ls of » different kind oF
dogree than intended; or

ds such Sedily Injury |s sustained by a ditferent
persan then Intended.

This exclusion applies regardless of whether an
Insured person [5 actually charged with, or
convicted of a crime. The zpplication of this

Page 8 of

exclusion will not be based solely on an arrest or
the issuanca of a citation.

This wiclusion precludes coverage for any
insured pereans under the po icy regardless of
whether the person seeklng coverage participated
in any way in the lnxtentional ar criminal acts

Br omissions.

. The kimit OF Liability and Assistance And

Conperathon provisions are replaced by the fallowing:

Einit OF Liability

The Automobile Medical Paymants limit shown on the
Policy Deciaratlons is the maximum we will pay for all
expenses Incurred by or for each person ag the result
of any one saute eecident regordiess of the number of
arto insured under this policy or any othar policy.

THIS MEANS THAT NO STACKING OR
AGGREGATION OF AUTOMOBILE MEDICAL
PAYMENTS WHATSOEVER WILL SE ALLOWED BY
THIS POLICY.

Any amounts payable under this coverage shall be
subject to the fee schedule ralmbursemenit [imitations
set forth in the Florida Motor Vehicle No-Fault Law, 33
attactad, amended or otherwise continued in the law.

If an insured parson dies as the resull of a covered

auty accident, we will pay the least of the following as

a funeral service expenses banefit:

1 $2,000;

2 the Automebile Medical Paymertts limit of llabillty
stated aon the Policy Declarations; ot

3. the remaining portian of the Aidomadlle Medical
Payments | mit of liability not expended for other
eovered medical expenses.

This funeral service expenses benefit does not
Increase, and welll not be paid in addition to, the limits
of liabllity stated on the Falley Declarations for
Automobile Medical Payments. This benefit Is payable
tothe deceased person's spouse Ifo resident of the
same household at the time of ths accident. However,
ff the deceased Is a minor, the benefit ls payable to
any parent who is a resident of the same household at
ths time of the accident: In all cther cases, the benefit
is payable te the decagsed inaurad paragn's estato.
This benefit is in addition to Death Benefits paid under

EXHIBIT A

Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 77 of 105 PagelD 88

TORII OF 1 Se COIP= IT GID'D WF MIO Hea

OA? sha IG
MOCTIAT ed,
Policy endorsenint

Part M—Pereanal Injury Protection-Coverage VA
due to the naured person's dirath.

There will be nu duplication of paymants unde the

Payments,

enverages of this policy. Ristorcomeraniete or on
behalf of-any puragn under this coverage will So
cordidored as dvancu pzymants to that person. The
damages payable under the Bodlly jury Liskifty and
VUnlasured Meterists (esurence coverages of this
policy will 6a reduced by that arount

In acidition, this coverage does not apply to bodily
Injury tc any person to tre extent that treatment ls
previded or benefits arn pald orpayable to or of
behalf of an fesuted person andor

1. any Werkors’ compensation lay,

2 Partill at the polley;or

3. no-fault benefits In any other. auto policy.

in the event any bereflfs ore pall to the insered.
personunder the Mecticaid program we will rapay the
full aeonent te Moddicalsl within 30 days after receing
notice thal Medicald pald the heaehts

Aaulsiacee And Cooperatiog

We will require yau and ony Insured parson making a
dain ta cooperate with us i the lhwestigation,
‘sottiomant or defense of any clalm or matt This
includes, but js not |Imitad to; assinting us Insmaking
sittlemants, securing evidence, obluining evidenco,
and |p conducting sults; diocoslrg all facts attending
hearings and wlals: helping wa recover from anyone
who may be jsintly respansilile giving ua a recohded
‘Stabemsnt, a written staterient, a video-recorded
statement, records and/or dacurnentss wien
requested ty us. ad offen bs we reasonpbly require.
Vow and any Insared person mbking 3 claim ahal/ bo
roquired, at ger option, to culm to an examination
vader cath, separately arctigpart from olbeers‘and to
Sgn The transeript. The parson submitting vo the
Jexemination under onth may be reproserted by
cowrsal at thalr own axporres. If yc@or any limorad
parsgn maldng a claim does not comply with the
terms of this pravisian we are net required to pay any
benefits andor (hie coverage.

Wew!|| not be obligated by you yojuntar|ly owking
Ory poymants or toking athes octlons excepl as
Spocified In this palicy.

Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 78 of 105 PagelD 89

noon () Allstate.

You're In ppad hands.

E. The following Preof OF Chain: Mexilcal Reports
provision! addéd;

Proof Of Claire Medica) Reports

As aon os possible you orany other parswr making
claire must give es writlen proof of clalm lnctuding all
detalls reasonab)y rosulred by as to delermine the
amounts payekle

\f the mental or physical condiven of an brsured
parson |= material tony clalm under this Coverage,
that parson may be required to eubmit to mental or
phyalcal exem|nations by physiclans we choase, as
often an we reasonably require: Tha person pnaking
the clainyor that ‘s eeprasentstlve must
authorizo us to obtain modical reparts and copies oF
medical and other records ealatert tn the claim. If an
Insured nerasn unreasrnably refuses to sutrm|t to.a7
examination of fallg te oppenr oben examination, wee
are nat roquired fo payer subsequent Autemobita
Modical Payments borclts. Wo will poy the expense
el any examinations ewe request,

Such examination shall be conductad within the
mmuricipality of residence of the Leserad parsan cr |r;
the munielpal ity where the tmasred persen ts receiving
trastmont. |t thera |= 10 qualified obysicten ta canduct
tho oxamiretion with|n such murscipality, than such
exumination shall be conducted in an are of the
closest proximity to the besuned person's realdenoe

\V; Pact Personal [ojury Protecthon=Coverage VA ls

arvended 25 follows:

A. The Personal [pjory PretectioneCaversge WA Insuring
agreement ls tegikocad by the following:

In wocordance with the Florida Motor Vehicle No-Fault
Caw, wo will pay to oF an Belial! of tho Infured person
the following tranaf ite. P will ba mracte only
wheo bodliy (afury Is caused by 2n accident arising
from the owneéral |p, malrtenance ar use! a

motor vehTele

% Medical Experes
Pursuant te Het requirerrants of Section 627.736
(Ta) of the Florida Statutes: eighty percant of
reszonehle aquarncas for medina! surgical X-ray,
dantal and rohabil tative services. Including
prosthetic devices, ancl enisujamce, herspi tal ane
nursing services; which ore medically poctesary!

 

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2

Policy endorsement

only Itthe injured person receives initial services

and care within 14 days after the moter vehide

accident. Tha methodology for determining the
ammount we will pay for such expenses shall,
pursuant to the fee schedule limitations under

Section 627.736(5)(a)1-of the Flosids Statutes, or

any other limitations establistad by Section

627 726 of the Floridés Statules of any olher

provisions of the Florida Moter Vehicle No-Fault

Law, a9 enacted, amended or otherwise continued

in the law, ba limited to aighty percent of the

following schedule of maximum charges Cor any
other fee schedule Ilmitation which may be
anacted, amended or otherwise contined In the
law):

a. for emergency transport and treatrnent by
providers licensed under chagier 401 oF the
Florida Statues, 700 percent of Madicarm

B. for emergency services and care provided by
a hospital lleensed under chapter 395 of the
Florida Statutes, 75 percent of the hocpital's
usual and customary charges

c, for emergency services and care as defined
by Section 395.002 of the Florida Statutes,
provided Ina facility linensed under chapter
395 rendered by a physician or dentist, and
ralaied hospita! |npatient survices rancdercd
by aphysicwn or dante, the usyal and
customary charges in the community;

dé. for hospital Inpatient services, other than
emergency services and care, 200 percent of
tho Medicars Part A prespactive payment
applicable to the specific hospital providing
the inpatient services;

«. for heapltal outpatient services, other than
emergency services and caré, 200 percent of
the Medicare Part A Ambulatory Payrvant
Classification for the specific hospital
providing the outpatient services; and

f. far all other medical services, supplies
ard cake, 200 percent of the allowable
amount under:

{) the participating physicians fee echredule
of Medicare Part 6, excoptos providudin
subparagraphs (Il) and (il) below.

il) Medicare Part 8, in the cose of services,
supplies and caro provided by
ambuletory purgical centars and clinical
laboratarles.

Page 10 of 18

(ill) the Ourable Medical Equipment
Prosthetics/ Orthotics and Supplies fee
schadule of Medicare Part B, in the case
oF durable medical equipment.

If a provider subralts a charge for aa amount less
than the amount determined by the fee schedule
or other limitations established by Section
627.76 of the Florida Statutes, or any other
provisions of the Flarida Motor Vebicle No-Fault
Law as described above, we will pay eighty
porcent of the charge that was submitted.

However, If suck services, supplies or care is rot
relmbursable under Medicare Part B, ag provided
above, wa will limit reimbursement to 80 percent
of the maximum reimbursable allowance under
workers' compensation, a3 determined under
Section 4:40.13 of the Florida Statutes, and rules
adopted thereunder which ara In offect at the tine
such services, supplies or care is provided.
Services, supplies or care that is not reimbursable
under Medicare or workers’ compensation will
net be reimbursed by ue.

The apni icable fee schedule ov payment limilstion
under Modicare (s the fae schetluleor payment
limitation in effect on March 1 of tha service year
in-which the services, supplies or care |s rendered
and for the area In which such services, supplies
of cate is rendered, end the applicable fee
schedule or payment limitation spplies to
rurvicns, supplies, of care rendered during that
service year, notwithstanding any subsequent
change made to the fee schedule or payment
limitation, except that It may not be less than the
allowable amount under the applicable schedule
of Medicare Part B for 2007 for medical sarvicas,
supplies and care subjoct to Medicare Part 3. Far
purposes of this subparagraph, the term “service
year” mens the period from March 1 through the
end of February of the following year.

Notwithstading the faregolng, where:

a. amedical provider has contracted with an
erganization or netyrork to accept payment
for-serviews in at! 2mourrt thal |s lass than the
fee schedule ar other limitations established
by Sectlon 627.736 of the Florida Statutes, ar
any other provisions of the Florida Motor
Vehicle No-Fauit Law as dascribed above; and

EXHIBIT A

Filed 02/18/20 Page 79 of 105 PagelD 90

DODD IT ALIZ*. CONC EIMOINGD AH ST

O29 OV) OF
wide Ft RS
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 80 of 105 PagelD 91

— Page Nl 618 @) Allstate.

b- seo centracted with that ongainization or
natwork or one oF its affiliates, elthar directly
or through ane of mare médical bill review
sompanies or third-party adinlatrators, to
bpply and ochept such contrpetaally
agreod arnounts:

thea we wil pay lol provider’ biliz at elgnaty
percent (8056) of the cuntractually agreed rate,

Adedical ezpense benefit provides reimbursement

an y for initial serviens and cara:

\) thal are lawfully provided, ordered or
prescribed by a physician licensed tinder
Florids Statutes chagtzr 458 of 459, a dentist
licenned andor Farida Statiies chapter 466
or achlropractle phystolan (Icensad under
Florida Statutes chapiar 460; of

ii}, thet are provided [na haspltat or ln a facility
that ores, ot [s whO) ly owneed be a hospital:

iii) provided by 2 porson or antity \lconzad under
Part ||! of Florida Strtutes chapter 40) whieh
provides emezgency transportation and
trestment:.

Upon referraltrom a provider described ahove.
follow up services and care consistant with the
undodlying medical diagnosis randored may be

provided, supervised, ordered or proscribed only
by 8 physician |icensed under flanda Statoles
chapter 453 of 459, a chiropractic physiclon
|itensed under Foride Statutes chapter 460,20
dentlet Icensed undet Florida Stalutes chapter
466, or. to the extent permittiad by wpalicable law
and tineler the superviglen af such plysiclan,
astenpathic physician, chifopractic physician, or
demilst. by a phystcian astistedl |icensed under
Florida Statulcs chapter 4S8 or 452. or an
advanced ragistennd eurse practitishar licensed
under Florida Statutes chapter 464,

Follow up services and cara may also be provided

by any of Ove fallow|ngs

‘a: a bospital or ambulsttory sivpicel center
llcormnd uadar Florida Stattites chapret 295;

b.  anentity wholly owned by one or more
physicians licensed undar Florida Statutes
chapter 458 or 459, chiropracti¢ physicians
lloenged under Flordda Statutes chapte: 460,
or dentists |icensed under Florida Statutes

You're in pood hands.

chapter 466; or by such pract|tioners and the
-spousa, parent, child, or eibling ol such
practitioners:

‘an entity Urat owns or is wholly owned,

" “Yirectly or ladlreetly, bye hospital

ot huxsplts|s,
a physical therapist |icunsext under Florida

Statutes chapter 486, butonly pen referral

from

1) a physichen llcansed under Moria
Statutes chapter 458.9r 459;

i) a deritiet licensed under Florida Sertutns
chapter 466;

I} a chiropractic physician licensed under
Florida Statutes chaptar 460;

Wi) a physio aciietant Towed under
Florida Statutes. chiaptor 458 or 459, te
the extant permitted by Jaw end under
the suparvisien of s provider sted im daly,
dD ar di) above or

v) avvadvanced registered nurse
prac tener | lcansed undar Florida

-Shrtutes chaptor 464, to the oxtent:
penniited by law and under the
superviaina of a provider listed ln d.l},
@)} of d.10) above: or

a health care clinic lloensed under part % of

"Florida Statulies chapter AQO which &

accretiited by the tolnt Commission an
Apcreditation of Hea|thésre Organizatlorn,
the Americes Osteoppthic Association, tha
Cammission on Accreditation of

Reteb! Ration Facilities, or the Accruditstion
ASzocatloa for Ambulatory Heolth Care, Inc,

ori

\) here medical director lleensed under
Florida Statutes chapter 458, 459 or 460;

i) bras buen continuosaly licensed ter morn
than 3 years or & 2 publicly traded
extrpovation that [sues securtlos traded
on on exchuinge registered with thy
United Stetes Seourltles and Exchanzs
Corrnisslon asa rational securities
eachange: and

©) provides at feast four af th= foi lowing
medical spociailles
(9) general miedicine;
(b) radiography;
{c) orthopedic medicine;
Cd} phisieal medicine

 

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 81 of 105 PagelD 92

Policy endorsenant

2.

(e) physical therapy:

(® physical rctabilitation;

(g) prescribing or dispensing outpatient
prescription medicatiarny; or

Ch) laboratory services.

However, the Gicensing requirement under this

Aifpamash «, doe aot apply to:

1 ar entity veolly owned by a physician
licansad under chapter 458 o7 chapter 459,
or by the physician and the spouse, parent,
child, or sibling af tha physiclany;

2 anentity wholly owned by a dentist Icensed
under chaptor 466, or by tha dentist and the
spouse, parent, child, ar sibling of the dentist:

3. an entity wholly owned by a chirepractle
physiclan|ioensed under chapter 460, or by
the chiropractic physician and the spouse,
parent, child, or sibling of the chirapractic
physicians

4. a hospital or ambulatory surgical center
llcenged under chapter 395

5. sn entity that wholly owns or is wholly cwned,
directly or indirectly, by a hospital or
hospitals llconsad undar chapber 395;

6. anantity that ies clinical facility affillated
with an accredited medical school at which
tralalng is provided for medical students.
residents, or fellows; or

7 anventity that is cestified under 42 C.F.R part
495, subpart H.

Medical expense benefits do not include massage
as defined ins, 480.033 of the Florida Statutes or
aciguncture a5 defined Ins. 457.102 of the Farida
Statutes, regardless of the person, entity or
litensme providing the mogsago or ocupyncture.
Lingesed tmaneige thorapists or ||cinsed
aeupuncturists will not be reimbursed for medical
expense benefits.

We will not pay for medical services, supplies or
care that Is not reimbursable under Medicare ar
under Florida warkers' compensation law. If a
healthcare provider takes action against the
injured person to recover for services billed

and not paid, we will defend and, if necessary,
indanmnify the injured garsan up bo the

policy limits.

Incame Loss

Page 12 of 78

Sixty pereant of {oss of income and carning
capacity from inability to work caused diractly by
the Injury sustainad In the auta accident. Income
lesa benefits end upon the death of the

injured person.

3. Less of Services
All reasonable ezpenses incurred In obtaining
from others ordinary and necessary services
usually performed by the injured persen without
Income far the benafit of the familly ar family
household Lose of services benefits end upon the
death of the injured person.

4. Breath Benefits
Berietits due to the death of an injured persen.
Tha death benefit is $5,000 per deceased Infured
person. Death benefits are In addition to Medica)
Expeages, (neome Loss and Loss of Services
bonedlite We may pay death bercflts te the
ouacutar or administrator of the deceased injured
person; to any of the deceased Injured pursoa's
relatives by biood, marriage o¢ adoption; ar ta any
person that Is entitled to such benellts.

Payments will be made cnly when bedlly Injury |s
caused by an accident arising from the ownership,
malitenancve or usa of a mobor vuhicle.

We shail create and maintain a log of Personal Injury
Protection benefits paid by ts on behalf of the Injured
persen: [Flitgation ls commenced, we shall provide
you a copy of the log within 30 days sfter recelving
aroquest

In Additional Definitions Under Part [Il, the following
changes are mada:

1. The definitions of bodily iniury and Injured
parson are replaced by the following:

1. Bodily injury means bodily harm, sickness,
disease oy death.

3. injured pereon mears:
a. Within the State of Florida:

(+ VWau ora pealdent relative walle in,
on, getting Into or cut of, or struck
whila a pedestrian by a motor
vehieie.

EXHIBIT A

THD DDI 4? BSL CO7I*, ON CO G32 220 ONAL FT Cas NASZ

927 00) Oe
WOR BAP
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 82 of 105 PagelD 93

Faiicy endorsement

~euse (Q) Allstate.

You're in goud hands.

i) Any other peraon while in, on, getting
into or out of the insured mater
vehictes.

lil) Any oles persons sirdick by the
inauved eroter veldcle whille mot an
peoupant of a salfprogalled yahiclo
if that parson|s a rasidant of Flonda,

b. Gutsidethe State of Florida:

1) Yeu or a resident ralutive while in,
en, geting into or out af the Pieuhed
motor vabicks.

a) Weeae webiiler lin, ot, getting inte. or ost
a! amoter yelicle owned bya
resident relative far which security Is
required to be maintained under Ue
Rladde Meter Vehicle No-Fau't Low.

2. ‘The following dafinitianis added:

6. Emorgency medica] condition mans 4
medics! condition which man ifasts |tenif by
acube symptoms of suMiclent suvedity, which
may include Severs pain, such that du
abgence of |mmadiate medical attantion
could reasonably be expacted to retul t In any
af the following:

a. serious jedpardy-to pationt health;
b. =e impalement to bodily functors:

e sma dysturiction ‘af any bodily organ
or part, .

C Tho Units Of Lisbiiity, Prout of Carry Medical
Reports end Assistane And Coopsration provisions
ate rep|scec by the following:

Limits OF Lintility

The applicable Personal |njury Protection | |tnlits)
showrron the Policy Declerstlons far Medical
Exponzes, Income Lom: Loss of Service: and Death
Bonofits ts the meinen we will pay per Injured
porsanior any ane metar vehicle eoridant reyerdiess
of the numtier of vehicles (quared uniler Uhls ar allver
policiog, A SIO. O00 sagragzate per inlured person |Imit
applies ty Medical Expenses, |ncrpme Lees) and Less of
Services;

SUBSECT TO THAT $10,000 AGGREGATE LIMIT,
MEDICAL EXPENSES PER INJURED FERSON FOR
ONE ACCIOENT are ALSO subject ic EITHER +

$10,000 of a $2,500 por injured pareve limit

dotermined as follows:

A 310,600 coverage limit for Medical Expenens:
“applies to an injared parson it;
4a) a pitysdan Deunsed under Florida Statutes

chapter 458 or 459;

4b) a dentist [lensed under Flocids Statutas chapter

466:
(©) a physdan assistant Goensad under Florida
' Stututos chapter 458 of 455 of
(d) an adwenced registered nurse practioner
|lecrsed unter Florida Stailtes chapier 464,
bes determined tft the Injured gersen had an
eesargency medics) exmditiien.

Hewuvor, 352.500 coverage limit for Medical

Expenses applies to an Infared peroan If:

(D a physeian Neeosed under Flodide Statutes
458 ot 459;

_. Chepter

42) adentist licensed under Florida Statutes chapter
406:

43) a chirepractic physician | licensed under florida

-— Steuites chapter 460)
(A) @ person oF entity lleended under part Ill wf Florida
Sees Cesar OY Sa Spreader omcrscncy
and treairant,

1) a a phyean aanztant licensed under Florida

Sinbrtes chapter $58 of 459;
(6) an advenced fegistered nurda practitioner
|leensed under Florida Stotutes chapter 464; or
(7) a physital therapist licansed under Florida
Stahites chapter 486, based upon a referral bya
eeaenee (0, @), G), G) ar (6)
shove:
tas determined thet the Injared person did not has
an omergeecy medical carelticn,

arnaae jooaes will be radioed by:
amounts paid or payalte for the same items of
loss and expense under any workers’
compertation jaw.

2 amounts reveled fram ary (neuer for the sasree

lterrs ef lasé aid eapenso for wh!th bannlits are
available under this policy. This reductinn applies
only te smnounts that are o dupllcstlon of payment
for the dime joss or expensa, The |ngurer payioy
Diese benefits, however, will be entitled to recover
trom us ann eqititablo pro rata share of the banefit
paid ond expanses /nowrod In pfocussing the
clair.

 

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2

Poiicy endorsameant

3. the amount of any deductible stated on the
Policy Declarations. This will not apply to
Baath Benefits.

In the avent any benefits ara paid to the Injured
person under the Medicaid prograry we wil repay the
full aviount to Medicaid within 30 dsys after raceiving
notice that Medicaid pald the benefits.

Claims wil! be pald In the order tecoived except:

(0) where otherwise provided by the Florida Motor
Vehicle No-Fault Law; or (2) where tha injury is
Investigated or disputed by es as not belng ralatec ta
the loss, or treatment is Investigated ar disputed by us
38 not being reasonable of aveniically necessary. We
can praceed ta psy other clalms that are later rrcatvend
without incurring any liability for the prior disputed cr
lavestigated claim amounts IF limits are exhausted
after paying later received claims.

Any amounts payable under this coverage ahal| be
subbest to any and all limitations, authorized by
Section 627.736 of the Florida Statubes, or any other
provisions of the Florida Motor Vehicle No-Fault Lav,
as enacted, amended or otherwise continued inthe
law, Including, but mot limited to, all fas schedules.

if we pay a portion of a clalm or reject a clalm due to
€n alleged error Inthe claim, we shal] provide an
itemized specification or explanation of benefits due
to tho spocified orren at tho time of ihe partial
poymentor rejection Upon recalving tin spacification
or explanation, the person making the claim, at his or
her option and without waiving any other legal remedy
far payment, hes 15 days to aubrlta revised claim,
which shall ba congiderad a timaly submissian of
written notice of claim.

In the event of a dispute between yoo and us, or your
assignees and us, upon your or your assigneae's request,
we nvuest notify you or your asalgnee that your
Personal |nlury Protection policy limits have been
reached within 15 days atter the policy limits have
bean reached.

Once age cant: Guyments for Modical Expenses,
Incoma Loss and Loss ef Servions benstits equal to the
limit of liability have been made, mo further obligation
to pay bereits remains, ragardiess of when claims far
such benefits ware subiltted or racelved.

Filed 02/18/20 Page 83 of 105 PagelD 94

Page 14 of 18

Proof Gf Claimy Medical Reports

As soon as possible, yea or any other person making
claim nvust give ss writhen proof of clalm including all
details reasonably required by us to determine the
amounts payable.

If tite mental ar physical condition of an injured
poreost is material bo any claim andar this coverage,
that person may be required to submit to mental or
physica) examinations by physicians we choose, as
often a3 we reasonably require. The person making
the claim of thal persun's representative must
authorize a te obtain medical raparis and coplas of
medical and other records related to the claim. If an
Injured person unreasonably refuses te submit to an
exeminatien ov falls te appear at an examination, we
wre not required bo pay smy subsequent Personal
belury Protection benefits. Undar florida law, an
inquwed’s refusal to submit te or fallure bo appaar at
twe exami aations raises a rebuttable presumption
that Ube refusal or failure was unreasonable. We will
pay the expanse of any axaminations we request.

Such examination shall be canductad within the
municipality of residienca of the Injured person or in
the municipality where the injured parsen is receiving
trestmant |f there is no quallfied physician ta conduct
the examingtlon within such munidpality, then soch
examination shall be conducted i an ores of the
closest proximity to the injured person's residence.

(twe have a reaconabla belief that a fraudulent
insurance act, for the purposes of s. 626.989 of tha
Florida Statutes or 3. 817.25-4 of the Florida Statutes,
has been committed, we will notify the claimant, in
veriting, within 30 days alter submission of the claim
that Uhe clainy is boing investigated for suspacted
fraud. No later than 90 days atter the submission of
the claim, we will deny or pay the clalm.

Notwithstanding the foregoing, we make a written
request for documentation or information in
accordance with s. 627.736(6)(b) of the Flovida
Statutes within 30 days after having recaived notices of
the amount of a covered loss under s. 627.736(4)a)
of tha Florida Statutes, the arount or the partial
amount that Is the qubject of cur inquiry shall bacome
overdue If we do not pay In accordance with
§-627.736(4)(b) of the Florida Statutes or within 10
days after our receipt of the requested documentation
or informatian, whichever occurs later.

7 db OF
HARA IATE ed

EXHIBIT A

TID. DE CO7?*.19IILODWIEIROIOI WAPI A
V LIGIHX3

Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 84 of 105 PagelD 95

Policy endorsement

Aastetance And Cooperation

Wo will require you and ary fajured parson making

claims }o cooperate with wn inthe vestigation,
zastleryent or dalevae of ny claim or sult. This

lnclutes, but is mot | lente tts orvieling as ln ravking

sattlerments, securing ovidenée chtain|ng ovidance,

and in conducting sults: disclosing ail tacts; atianding

hearings and trials: helping ws recover frarn anyone

who moy bejolntly responsible giving ces a recorded

statement, o written eotement. a yidecrecoytied
Statement racortis and/or documpnts; whan
requesiad by os, as often as wn reasonably require.
Yow and any injured person mahing eclalm shall bo
roquired, a1 aur option, to aubsnit to an examination

undar oath, segaralely and apart from others, and lo

sign the transcript, The person submitting to the
eaamination tinier cath eiay be ropresestod by
eourse| at thelr own expense The scope of
questioning during the exam ration under oath |s
United to relevant Information or lnformmtion thal
could reaconably br expected ta uid to relevant
Inforrestion Compliance wits a raquen far
@xamination under paws ls # candition precedans tw
reouving banalits under this coveroge [if yaw or any

dared perscn making a clalm does not comply with
tha terms of Utils provision wa ahd not rquirad to pay

any benofity nader this coverage.

V. PartiV—Uninoured Motorists InsuranceCoversge ST)3

amended a Fallows:

A. in Additions) Definitions Under Part WV, tho
definitions of badity injury and wobraured gute are -
replaced by the folowing,

Bi

Bodily Iefary ertens bodily harm, sickness,
disaese of death, but dees nut Include:

a any vinereel dissamy

bh herpes; ws

or any resulting symptom, effect,

digeese of || ines relates te or
unless there is = causal connection or relatics

bebyveen an accident arising fram the avenarship,

majtitenzace of use of 2 meter vehicle and the
tranumissian of the venereal disease ar herpes,

5. Uninsured gute means:

a. amoter vahicie which has no badily Infury

liability band o¢ Insurance pol ley in effect at

thotimo-of the acddant

muvee () Allstate.

Yau'ra in goed hands.

b. ‘a pratuy vebicte, other than a meter vehicle
insured under Ure liability portion of this
polley, for which Ube Insurer denias coverage;

c. amotor vettcle for which the Insurer
becorias Insolvent within fow yeare trom the
cist of ite eccidant. This coverage will be’
excess over any abligallons assured by ha
Plorid= (insurance Guaranty Association lo
peyeinine;

d. ghit-enc-run metor vehicle which causes
bodliy injury to an torured person irs tho
result of a moter weblcie accdent. The
emtty of elther the operatot ar owner of the
wehicle muat be unknown. The aceldent must
be reported within 24 hours, of 25 soon as
practicabla, tothe polles, We must ba
rau fied within 30 dayps, or as noon an
practicabla. f the hit-and-cun matar vehicle
ested the injury withaul physics! contect
with the framed person or tha vehicle the
Insured putsaii wes occupying the tacts of
the accicunt must fe prowa0_|f Che iraured
Frersan wed occiipy|ng the Insured adie at the
trie of the accident, ate have a dight to
tapest it;

a. .ataotor wabtels insured under the liability
portlan of a mator vehicle |nousance policy
vhich cnpers bodlly (nfury to you ore
Tealdent rajative while balng operated by a
person cthor than you ora resident relative
and which is excluded under thu liability
portion of the pol!ey, ar

f. anunderinsured svator vehicle. An
enderlntured motor vahicle ls onc which hut
Fabllity protection |n affect and applicable at
the time of thn aceident Dut In an amount less
than the darnages the [mired person |s
loyally entilled te recover,

An aniesured acto js ect a Wehicls Insured eadar
the fatel|ty portion of a metar vehi¢le Mauiraace
policy, Unless thal ate causes boully Tnjery to
yau ors resident relative while being operated by
a aerunn other than you or a resident rolddve and
whichis eacleed under the liability portlan of the
policy:

B: Under Livaite OF Liability, item 2 is replaced by the
followelrg:

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 85 of 105 PagelD 96

Policy endorsenient

2. When limite of two er moro insured autos may
not be stacked:

If the Pollcy Declarations Indicates that, under

the Uninsured Motorists [mearance coverage.

thee limits of two or more Insured autes may

not be stacked tnyather, the Uninsured

Motorists Insurance limlt shown on the Policy

Declarations fos:

a. “each person” ig the maximum that we vill
pay fer all damages aritlng ouLot badly
injury to dna porzon in any one motor wehicla
accident Including damage: sustained by
anyone else as a reault of that bedily injury.

b t’ is the maximus that we will
pay for all darnages arising out of badly
injury to two of more persans In any one
moter vehicle zecident This “each aceldent”
limit Is subject ta tive “each person” limit.

Theze limite are dhe maximum we will pay for any
one moter vehicle accident regardiess of the
cumiber cf

a. claims mada;

b. Inaured persons;

e. vehicles stated on the Palicy Derlarations; or

d& vehicles Involved ln the accident.

The Uainaured Motorsts Insurance limits apply
to evch insured motor vehicle as ststed on the
Policy Declarations. If you are strock as a
pedestrian you are entitied to salact the highast
[imnits of Uninsured Adeterists Insurance
available on any one esotor veblele for you or a
resident ralative.

C. The Assistance And Cooperstion provision Is
replaced by the follavring,

Aasistance And Cooperation

We will raquira yor and any Insured person making a
claim te cagperate with ua in the Investigation,
atttlement or defense of any clalin ar sult. Thix
includes. but Is nat limited to; assisting us in making
settlements, securing evidence, obtalning evidence,
and In conduci ng sults; dscdosingall facts attending
hearings and trials; helping us recover from anyone
who may be jointly responsible: slving ws. recorded
stabernent, 8 written statement, a video- recorded
statamant, records and/or dacumants whan
raquested by us, as often as we reasonably require.
Yeu und any insured person making 3 claim shall be

Vi. Part V—Pratuction Agalnst ioas To The Auto is amended
aa Follows:

A. Under &uelusions—What fs Hat Covered, tern T le

Page 16 of 18

required, atauy oplicn, te sunmt lo an aramindtion
under wath, saparaioly and epart from others, and to
sign the transcript. The person submitting to
exartiination under nath may be represented by
counsel at thelr own expense. We may require you
and any insared person ta take appropriate actlan to
preserve all rights to recover damages from anyona
responsible for the bedily Injury. If you or any insured
persoa making a clalin does not comply with the
terme of this provision wa are not required to pay any
benefits undar this coverage.

. The following Proof Of Cains; Medical Reports

provision is added:

Proof Of Gaim; Medical Reports

As soon as possible, you or any other parson making
claim aust give ws swern proof of loss, Including all
detalls reasonably required by sen bo determing the
amounts payable

if the mental or physical condition of an Insured
perach is morierial to ery claim under this coverage,
that person may be required te submit to manta! or
physical exem|natians by physiians we choose, as
atten as we reasonably require. The person making
the clalm or that person's representative must
authorize us to obtain medical reports and copies af
medical and other records related to the claim. If an
Insured perzon unrensonably refuses to subrrilt to at
exominatlen of fails to appear at an examination, we
are notyequirad to pay any suberquent Ubinaered
Motorists insurance benefits, Wo will pay the
expense of any examinations we request

Such examination shall be conducted within the
seunicipality of residence of the insured person or In
the rouniclpality where the insured person is recalving
treatmant If thore is rio qualified physician to conduct
the examination within such municipality, than such
examination shail be conducted In an area of the.
closest proximity to the asured person's residence.

replaced by the fallowlag:

1. Property damayra caused by the:

a. intertional acts;

b. erimianal acts, other than traffle violations; or

OOO OITA ON Sey) LT

O27 OD OOF
Woes ke
NOODI A) D AT +

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 86 of 105 PagelD 97

Policy endorsement

nevax GS) Allstate.

V LIGIHX4

¢ orrdssions;

of en kuured parses, of done af the direction ofan
irsurad petcon Which are de=lgned in produca less or:
dora

This exe uslen applies even |e

so, on lasered lacks the mente) copecity te contol or
gover ble or har men contucl;

b. an basured garean s temporarily inseng or
tomporan ly becker the svantal capacity to
ceniina| or gowern his or harcendbet cr 6
temparael|y unsble fo form any intent to cause
erepurty damexys)

¢ weh eroperty damage ts of a different kind oF
dagres than (intended; or

d, such property damage ls anstained bya different
person than Wnkendnd,

This esc Ualon epplles regardicss of whelher an
insured person ig ectually chatted with, ar coneicted

‘ef,a cime The application of this exclusion wil act
‘be based solely on an arrest or the issuance of 0

citation.

This exc usion precludes coverage for ary inured
parsons under the policy reqacditess of whether the
perion maoking coverage poriic|pates! | any way In
the Intentlonal oy allminal acts of crizeioyis,

The Right Fo Appratsal arovisio In replaced by
tho Following: ‘

Right To Agpraival

Both you and we have a right to demand an appraisal
af the fase Exch will appoint and pay a compatent end
Alsintarested appraiser and will equally share otfser
appraisal expenses Sach aporaleer will state
separately tha actual cash value and the amount of
foss.|t they disagres. Chey w/ |] submit thoir differences
to the omplre. The umpire wi | be selected by the
2ppralsers ona judge of acourtofrecond A writes
decision by ory two of thees threo partons II
dotermine the amaunt of tha loss Thosmount of lass
datermined under this provision wil be brlucing on you
and us.

> The Units OF Liability and Loss Poysblo Ctause

provisions aro replaced by tho fal lowing:

You're in gad hands.

Lisnite Of Uabllity

Orr lilt of abil ity 1s te: least of

1, theactual cash value of ihe property at the
time. of the loss which may Include a deduction
foe dapreciation;

2: tho cost torepur orraplecs, a5 dutermined by us,
se brepenty or owe ta (ts physical condition at
the tire of lant using ports pruduced by or for the
Vehicle's manufacturer, or parts from other
sources, Including, Gut not limited fo, aboligind
BqUipment manufecturers, subject 1o applicable
state laws and regulations

3. the (mito |lability shew an the Pelicy
Daecjarations applicable to the dammged property,

or
& $500, |I the tossis to a cnverod Lraller rok
ddscrbbed on the Pd icy Declarations.

Any applicable deductible amount is then subtracted.

@ regalr or replacement results in the betlurment of
Zhe property o7 perl, 4 reduction for the amount of the
botiarmint may be taken subject te the applicable
state lave ‘and reguloilocs.

The mex|muen we will pay foro covered loss to any
curtam perts of equipement (s $1000.

Ac aute and sttechedd trailerare considered segurnte
nutes, and you ruist pay the deductible, ITeny, on
each. Only one deductible will apply to an witha
mountod unlt If unmaunted, 5 sessrate
deductible will apply (2 the aetp and caper one

When mere then one coverage {s eppiicatte to the
joss, yau mny recover dnd Ihe broadest covereye
but nat bot. Howoinil, any Sound System Coverage
deductible will always apply.

Lows Fayabh Clause

(Fd Lionboldor and/or Lassor shown of tive Policy

Doclzalana we may pay lass ce damage under thia

policy to you and the Denhalder and/or Lesany ox |ts

imerest may appear, except:

1 whorg froud) mm tcrepresontalion, material
omission or intentiqnal damage hae been
camun|ited Sy er atthe dimction of you.

2. when the vehicle(s) [s Intentionally damaged,
destroyed or condnaled by orat tho direction of
Pou of airy Cwrior,

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 87 of 105 PagelD 98

Policy andorseament Page 16 of 18

3. whuh you or-oniy oner maces froudvilont
statements) or enpages in fraudthent conduct in
connection sith any accident oF loss for which
coverage is sought.

The Wenbalder and/or Lessor must notliy us of any
change in ownership or hazard that is known.

If you or any aviner fells te render proof of less within
the thre granted In Ute galley, the Lienholder and/or
Lopsor must do so within sisty days in the horn and
manner described in the poScy. The Lienhulder and/or
Lesser are subject to the provisions of the policy
relating to appralsal, time af payment and bringing
salt.

We may cancel this policy according te Its terms.
We will motlfy the Lientolder and/or Lessor ot least
ten days prior tn he dale of cancallation that ihe
cancellation (s effective as to the Interestoaf thw
Liernholder and/or Lessor.

‘Whenever wa pay the Lienholder and/or Lessor any
sum fer loss ov darsage under this palley, we will be
subrogated to the extent of payment te the rights of
tha party to whom paymont was made. However,
thase subrogation provisions must in no way impair
the rights of the Llenholder and/or Lessor to recover
the full antoune of [ts claim from the insured.

The Uenholder and/or Lessor has no-greuter rights
under the provisions of the policy than the insured.

All other policy terms and conditions apply.

27 51
HACIA eG

EXHIBIT A

190000,4) 05-207 OONMG TEIN NOI FIN
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 88 of 105 PagelD 99

Policy Endorsement

The following endorsement changes yaur policy. Please read this document carefully and keep it with your
policy.

Renewal Offer Guarantee Endorsement —aunati9

The General section of your policy is amended as follows:
|. The following provision is added:

Renewal Offer Guarantee

Prior to the expiration of each premium pericd during which the Policy Declarations indicates that the
Renewal Offer Guarantee Endorsement applies, we will offer to you the opportunity to renew this policy. We
will offer to renew this policy with such coverages, policy terms, conditions, limits of liability, deductibles
and premiums as we, in our discretion, elect to include in the offer of renewal to you on the cate that the
renewal offer is processed by us. You may elect to accept our renewal offer by complying with the terms
and conditions of the offer and all applicable policy terms and conditions, including those relating to
premium payment.

If we cease to offer a Renewal Offer Guarantee Endorsement in Florida, we will offer you the opportunity to
renew this policy (with such coverages, policy terms, conditions, limits of liability, deductibles and
premiums as we, in our discretion, elect to include in the offer of renewal to you on the date that the
renewil wfter is processed by us) for a period of three (3) years fram the effective date of the premium
period that begins immediately after we provide written notice to you that your policy will no longer include
a Renewal Offer Guarantee Endorsement. During that period of three (3) years, we will not be required to
offer a renewal to you if, under the terms of the Renewal Offer Guarantee Endorsement that was in effect at
the time we provide written notice to you that your policy will no longer include a Renewal Offer Guarantee
Endorsement, we would not be required to offer you a renewal. As a condition of our offer to renew this
policy, we may, at our discretion and as permitted by law, require that any operatce added to your policy
alter the eifentive rate of the premium period in which the renewal offer quarantee first applies be axuluded
from coverage under the policy.

We are not required to offer to you the opportunity to renew this policy if this policy is cancelled pursuant to
the Cancellation and Nonrenewal provision of this policy or if-

1. we intend to discontinue writing private passenger automobile insurance in Florida;

2. you no longer reside in Florida or the vehicles you insure under this policy are no longer principally
garaged in Florida;

3. renewal of this policy would violate any law or regulation;

4. you obtained this policy through an independent agent or agency, and the relationship between us and
that indepesidant agent or agency is discontinued; or

5. you or any member of your househald who operates an auto:

Page 1

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 89 of 105 PagelID 100

a. _ has had his or her drivers license suspended or revoked or otherwise fails to maintain a valid
drivers license; or

b. is convicted of driving while under the influence of alcohol or drugs, leaving the scene of an
accident or any other violation considered to be a major viclation as described in our rules that are
in effect and on file (if required) for our use in Florida.

lf any of the items numbered 1 through 5 above apply, or if the three (3) year period from the effective date
of the premium period that begins immediately after we provide written notice to you that your policy will
no Jonger Include a Renewal Offer Guarantee Endorsement has expired, we may nonrenew this policy. If we
intend to nonrenew this policy, we will give you notice at least 45 days before the end of the premium
period. Gur mailing of notice of nonrenewal to you will be deemed preof of notice.

\. Under the provision titled Cancellation and Nonrenewal, the following language is deleted:

If we do not intend to continue the policy beyond the current premium period, we will give you notice at
least 45 days before the end of the premium period.

All other policy terms and conditions apply.

Page 2

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 90 of 105 PageID 101

Policy Endorsement

The following endorsement changes your policy. Please read this document carefully and keep it with your
policy.

Loan Or Lease Gap Coverage Endorsement —aunaiz0

When Lease Or Loan Gap Coverage is shown on your Policy Declarations, the following changes are made to the
Protection Against Loss To The Auto section of your policy:

The following coverage is added:

Lease Or Loan Gap Coverage

if you have both Auta Collision Insurance and Auto Comprehensive Insurance in effect under this policy at
the tlie: of lass fo your auto and the loss is covered under either of those coverages, we will pay for loss to
that auto as described in this endorsement if:

your Policy Declarations indicates that Lease Or Loan Gap Coverage is in effect for that auto;

you are the original owner of that auto, or you lease that auto;

that auto was not previously titled; and

the loss occurs during a premium period that began any time during a calendar year in which that auto
was two model years old or less.

Pwnys>

Lease Or Loan Gap Coverage does not automatically apply to any replacement auto or additional auto you
acquire during the premium period.

In the event of a covered total loss due to physical damage to, or theft of, the auto to which Lease Or Loan
Gap Coverage applies, if the amount you owe at the time of loss under the terms of an auto loan or auto
lease agreement to which that auto is subject exceeds the actual cash value of the auto at the time of the
loss, then we will pay the difference between these amounts. This Loan or Lease Gap Coverage applies
only to the original auto loan or auto lease written on your auto. We may pay you and the lienholder or
lessor named on the Policy Declarations.

Any amounts payable under this Loan or Lease Gap Coverage will be reduced by:

1. overdue loan or lease payments and the financial penalties associated with those overdue payments,
2, the transfer or rollover of a previous outstanding loan or lease balance from another vehicle to the
original say) ar #8as2 for the auto described on the Policy Declarations;

the dollar amount ol unrepaired damage which occurfed prior fo the total loss of your auto;

all refunds paid or payable to you as a result of the early termination of the auto loan or lease
agreement or, to the extent financed, as a result of the early termination of any financed warranty or
extended service agreement on your auto; and

3.
4.

The following is added to the If There Is Other Insurance proviston:

Lease Or Loan Gap Coverage is excess over any other collectible insurance.

All other policy terms and conditions apply.

EXHIBIT A
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 91 of 105 PagelID 102

EXHIBIT B
Case 6:20-cv-00276-WWB-EJK

 

s
ane

* CLAIM INFORMATION

 

Document 1-2 Filed 02/18/20 Page 92 of 105 PagelD 103

   

MARKET VALUATION REPORT

Prepared for ALLSTATE FIRE & CASUALTY INS CO

 

Owner Ryan, William
————s
i *

Loss Vehicle 2015 Kia Sorento EX

Loss Incident Date 07/15/2017

Claim Reported 08/17/2017

INSURANCE INFORMATION

Report Reference Number 85584993 -1

Claim Reference 201

Adjuster Graziano

Appraiser Graziano, Michael

Odometer 21,559

Last Updated 08/17/2017 08:19 AM

vias

“VALUATION SUMMARY

Base Vehicle Value
Condition Adjustment

Adjusted Vehicle Value
Vehicular Tax (6.1127%)

$ 21,725.00
+ $ 467.00

$ 22,192.00
*$ /ease

Tax reflects applicable state, county and municipal

taxes.
DMV FEE

Value before Deductible
Deductible

Total

*Leage
$24, (72.00

- $ 100.00

$21,072.00

The total may not represent the total of the settlement as other factors (e.g. license and

fees) may need to be taken inta account.

© Copyright 2016 CCC Information Services Inc. Ali Rights Reserved.

The CCC ONE® Market Valuation
Report reflects CCC Information
Services Inc's opinion as to the value
of the loss vehicte, based on information
provided to CCG by ALLSTATE FIRE &
CASUALTY INS CO.

Loss vehicle has 42% fewer than
average mileage of 37,400.

 

 

This is derived from comparable
vehicle(s) available or recently available
in the marketplace at the time of
valuation, per our valuation methodology
described on the next page.

   

This is determined by adjusting the

Base Vehicle Value to account for the
actual condition of the loss vehlcle and
certain other reported attributes, if any,
such as refurblshments and after factory
equipment.

 

 

Blicdegss J sage)

Valuation Methodology.........sccseeesseris 2

Vehicle Information... cence 3

Vehicle Condition... csressersererrrssares 6

Comparable VehiclS....... cen ee serene gl

Valuation Note. wees eseeieeeeseee TT
Supplemental Informatlan,...ccesseserercceree 12 |

Page 1 of 14

EXHIBIT B
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 93 of 105 PagelD 104

COG MARKET VALUATION REPORT | our eon

How was the valuation determined?

ee BYE a eEiC (iad

ALLSTATE FIRE & CASUALTY INS CO has provided CCG with the zip code where the loss vehicle
is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition, which is used to
assist in determining the value of the loss vehicle.

 

DATABASE REVIEW = =

Sa OS EF

CCC maintains an extensive database of vehicles that currently are
of recently were available for sale in the U.S. This database includes
vehicles that CCC employees have physically inspected, as well as
vehicles advertised for sale by dealerships or private parties. All of
these sources are updated regularly.

 

 

 

ROH FOR COMPARAB

 

When a valuation is created the database i is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.

 

Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:

- Source of the data (such as inspected versus advertised)

~ Similarity (such as equipment, mileage, and year)

* Proximity to the loss vehicle's primary garage location

» Recency of information

 

‘© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 2 of 14

EXHIBIT B
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20

 

CLG 2) 7 MARKET VALUATION REPORT

   

VEHICLE DETAILS

Location DELTONA, FL 32738-7944
VIN 5XYKU4A75F G639350
Year 2015
Make Kia
Model Sorento
Trim EX
Body Type Sports Utility
Engine -
Cylinders 6
Displacement 3.3L
Fuel Type Gasoline
Carburation Gasoline Direct Injection

Transmission Automatic Transmission

 

Curb Weight 3722 Ibs

VEHICLE ALLOWANCES

Odometer 21,559 + 1,243

Options
Memory Package Reported + 225
Navigation System Reported + 700
Home Link Reported +50
3rd Row Seat Not Present ~ 100
Retractable Seats Not Present - 375
Ventilated Seats Reported + 100
Premium Radio Reported + 150
Electric Glass Roof Reported + 500
Skyview Roof Reported + §50
Blind Spot Detection Reported + 150

Reported* Option(s) added after initia! valuation

VEHICLE HISTORY SUMMARY

Experian AutoCheck No Title Problem Found

Insurance Services 2 Records Found
Organization/ National

Jnsurance Crime Bureau

© Copyright 2016 CCC Information Services Inc, All Rights Reserved.

Page 94 of 105 PageID 105

Owner: Ryan, William

Clin: Es SDO1

Vehicles sold in the United States
are required to have a manufacturer
assigned Vehicle Identification
Number(VIN). This number provides
certain specifications of the vehicle.

Please review the information in the
Vehicle Information Section to confirm
the reported miteage and to verify that
the information accurately reflects the
options, additional equipment or other
aspects of the loss vehicle that may
impact the value.

Allowances are factors influencing

the value of the loss vehicle when
compared to a typical vehicle. The
typical vehicle is a vehicle of the same
year, thake, and model as the loss
vehicle, including average mileage,

and all standard equipment. These
allowances are displayed for Illustrative
purposes only.

The Base Vehicle Value is caiculated
from the comparable vehicles with
adjustments to reflect the loss vehicle
configuraiion

Page 3 of 14

EXHIBIT B

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20

COS ~~ -s MARKET VALUATION REPORT

  

VEHICLE EQUIPMENT

Odometer 21,559
Transmission Automatic Transmission
Power Power Steering

Power Brakes

Power Windows

Power Locks

Power Mirrors

Power Driver Seat

Power Passenger Seat

Power Trunk/Gate Release
Decor/Convenience Ait Conditioning

Climate Control

Dual Air Conditioning

Tilt Wheel

Cruise Control

Rear Defogger ae

Intermittent Wipers

Console/Storage

Overhead Console

Memory Package in

Navigation System

Keyless Entry

Telescopic Wheel

Home Link

Wood Interior Trim
Seating Bucket Seats

Reclining/Lounge Seats

Leather Seats

Heated Seats -

Ventilated Seats |
Radio AM Radio

FM Radio

© Copyright 2016 CCC |nformation Services Inc, All Rights Reserved.

Page 95 of 105 PageID 106

Owner: Ryan, William

Cin: 501

To the left is the equipment of the
loss vehicle that ALLSTATE FIRE &
CASUALTY INS CO provided to CCC.

* Standard This equipment is
Included In the base configuration of
the vehicle at time of purchase.
=} Additional Equipment that is not

Standard but was noted to be on the
loss vehicle.

Page 4 of 14

EXHIBIT B

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 96 of 105 PagelID 107

COG MARKET VALUATION REPORT | (i guummammms00

 

VEHICLE EQUIPMENT

Stereo

Search/Seek

CD Player

Steering Wheel Touch Controls
Auxiliary Audio Connection

Premium Radio iy

Satellite Radio

Wheels Aluminum/Alloy Wheels

Roof Electric Glass Roof |
Skyview Roof id

Safety/Brakes Air Bag (Driver Only)

Passenger Air Bag
Anti-lock Brakes (4)
4-wheel Disc Brakes

Front Side Impact Air Bags
Head/Curtain Air Bags

Backup Camera W/ Parking
Sensors

Hands Free

Traction Control

Stability Control

Blind Spot Detection
Exterlor/Palnt/Glass Dual Mirrors

Heated Mirrors .

Privacy Glass

Fog Lamps

Luggage/Roof Rack rd

Rear Spoiler

Rear Window Wiper

Signal Integrated Mirrors

Three Stage Paint

@

Other - Trucks Rear Step Bumper

© Copyright 2016 CCG Information Services Inc, Ali Rights Reserved Page 5 of 14

EXHIBIT B

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 97 of 105 PagelID 108

MARKET VALUATION REPORT

 

COMPONENT CONDITION
Condition Inspection Notes Value Impact
INTERIOR
Seats PRIVATE LIGHT WEAR DRIVERS AREA $0
OWNER
Carpets PRIVATE: LIGHT WEAR DRIVER AREA $0
OWNER
Dashboard DEALER NO SIGNIFICANT SCRATCHES, $61
GOUGES OR WEAR
Headliner DEALER VERY CLEAN $41
EXTERIOR
Sheet Metal DEALER NO DENTS $ 203
Trim DEALER NO DAMAGE $ 102
Paint DEALER MINIMAL SURFACE CHIPPING $81
Glass FAIR FEW CHIPS - $104
MECHANICAL
Engine DEALER NO SEEPAGE $ 20
Transmission DEALER NO SEEPAGE $ 20
TIRES
Front Tires DEALER 8/11 $ 20
Rear Tires DEALER 8/11 $20

© Copyright 2016 CCC Information Services Inc, All Rights Reserved.

| Owner: Ryan, William

Chin: gS 001

ALLSTATE FIRE & CASUALTY INS
CO uses condition inspection guidelines
to delermine the condition of key
components of the loss vehicle prior

to the loss. The guidelines describe
physical characteristics for these key
components, for the condition selected
based upon age. Inspection Notes
reflect observations from the appraiser
regarding the loss vehicle's condition.

CCC makes dollar adjustments that
reflect the Impact the reported conditlan
has on the value of the loss vehicle as
compared to Private Owner condition.
These dollar adjustments are based
upon interviews wilh dealerships across
the United States

Page 6 of 14

EXHIBIT B

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20

MARKET VALUATION REPORT

 

Options Loss Comp 1 Comp 2 Comp 3
Vehicle
Odometer 21,559 48,895 33,197 73,284

Automatic Transmission

Power Steering

Power Brakes

Power Windows

Power Locks

Power Mirrors

Power Driver Seat

Power Passenger Seat

Power Trunk/Gate Release

Air Conditioning

Climate Control

Dual Air Conditioning

Tilt Wheel

Cruise Control

Rear Defogger

Intermittent Wipers

Consoale/Storage By
Overhead Console - os
Memory Package d x x x
Navigation System x x x
Keyless Entry uf 5 ,

Telescopic Whee!

Home Link i x x x
Wood Interior Trim , ~
Bucket Seats ; 2
Reclining/Lounge Seats x * x

Leather Seats

Heated Seats

3rd Row Seat 4
Retractable Seats x
Ventilated Seats x x x
AM Radio

FM Radio.

Stereo

Search/Seek

CD Player

Steering Wheel Touch Controls

Auxiliary Audio Connection

Premium Radio , 4 x x

© Copyright 2016 CCC Information Services Inc, All Rights Reserved.

Page 98 of 105 PageID 109

Owner: Ryan, William

Cain: 7 SD01

eng | Updated Date: 07/25/2017
2015 Kia Sorento Ex 6 3.31 Gasoline
Gasoline Direct Injection

VIN 5XYKU4A78FG613132
Dealership Coggin Hyundai Deland
Telephone (855) 622-3522

Source Autotrader

Stock # FG613132

Distance from Deltona, FL

41 Miles - Deland, FL

flor 2 Updated Date: 08/16/2017
2015 Kla Sorento Ex 6 3.31 Gasoline
Gasoline Direct Injection

VIN 5XYKU4A77F G583167
Dealership Orlando Kia North /
Longwood Mitsubishi

Contact Timoney Brown

Telephone (407) 571-1234

Source Inspected Inventory

Stock # BNOS55L

Distance from Deltona, FL

17 Miles - Longwood, FL

tarmn 4 Updated Date: 06/15/2017
2015 Kia Sorento Ex 6 3.31 Gasoline
Gasoline Direct Injection

VIN 5XYKU4A71FG640334
Dealership Deland Kia

Telephone (321) 302-1265

Source Autotrader

Stock # 2486824

Distance from Deltona, FL

11 Miles - Deland, FL

Comparable vehicles used in the
determination of the Base Vehicle Value
are not intended to be replacement
vehicles but are reflective of the market
value, and may no longer be available
for sale.

List Price is the sticker price of an
inspected dealer vehicle and the
advertised price for the advertised
vehicte,

Distance is based upon a straight line
between loss and comparable vehicle
lacations.

*The Condition Adjustment sets that
comparable vehicle to Privale Owner

Page 7 of 14

EXHIBIT B
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 99 of 105 PagelID 110

| Owner: Ryan, William
Cain: 7 SDO1

 

  

Options Loss Comp 1 Comp 2 Comp 3 condltian, which the toss vehicle is also
Vehicle comparéd fo in the Vehicle Condition
secilon.

Satellite Radio

Aluminum/Alloy Wheels >
Electric Glass Roof x x x
Skyview Roof x x x
Drivers Side Air Bag
Passenger Air Bag “, ”
Anti-lock Brakes (4) ” ‘ *
4-wheel Disc Brakes 2 ‘
Front Side Impact Air Bags
Head/Curtain Air Bags 3
Backup Camera W/ Parking I , - x
Sensors
Parking Sensors xX x x ,
Hands Free .
Alarm x x a x
Traction Control ’ fi a
Stability Control .: a _ ay
Blind Spot Detection. wo x x x
Dual Mirrors oe e ; ,
Heated Mirrors an ,
Privacy Glass ae as ad
Fog Lamps ae : cog. at
Luggage/Roof Rack ae of ye “y
Rear Spoiler af 7 af
Rear Window Wiper ap of “fe a2
Signal Integrated Mirrors ap “3 “2 ne
Clearcoat Paint x ye ru at
Three Stage Paint © e x x x
Rear Step Bumper om ne oP ag
List Price $ 16,995 $ 19,995 $ 17,977
Adjustments:
Options +$1,950 +$1,800 +$2,100
Mileage + $2,099 + $871 + $ 3,001
Condition’ -$711 -$711 -$711

Page 8 of 14

EXHIBIT B

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 100 of 105 PageID 111

 

«

* = ADDITIONAL COMPARABLE VEHICLES

Source

Gomp 4

Source: Inspected inventory
Sutherlin Nissan

Orlando, FL

(407) 657-9500

22 Miles From Deltona, FL

Comp 5

Source: Inspected Inventory
Orlando Kia North / Longwood
Mitsubishi

Longwood, FL

(407) 571-1234

17 Miles From Deltona, FL

Comp 6

Source: Autotrader
Bourne's Auto Center
Daytona Beach, FL

(386) 682-3993

23 Miles From Deltona, FL

Comp 7

Source: Autotrader

Bill Bryan Kia

Leesburg, FL

(888) 359-2416

36 Miles From Deltona, FL

Comp 8

© Copyright 2016 CCC Information Services Inc. All Rights Reserved,

Vehicle

2015 Kia Sorento Ex 6 3.3]
Gasoline Gasoline Direct
Injection

Odometer: 51,168

VIN: 5XYKU4A70F G646481
Stock # P5599L

Updated Date: 08/16/2017

2015 Kia Sorento Ex 6 3.3]
Gasoline Gasoline Direct
Injection

Odometer: 46,145

VIN: 5XYKU4A70F G§85729
Stock #: PN7541L

Updated Date: 08/15/2017

2015 Kia Sorento Ex 6 3.31
Gasoline Gasoline Direct
Injection

Odometer: 53,189

VIN: SKY KU4A74FG566357
Stock # D1761BL

Updated Date: 07/26/2017

2015 Kia Sorento Ex 6 3.31
Gasoline Gasoline Direct
Injection

Odometer: 11,859

VIN: 5XYKU4A77FG609010
Stock # 161328A

Updated Date: 07/26/2017

MARKET VALUATION REPORT

Adjusted

Comparable

Price Value

$ 20,788 $21,678
(List)

$ 20,614 $ 22,982
(Take)

$ 15,990 $ 19,708
(List)

$ 22,995 $21,199
(List)

| Owner: Ryan, William
Claim: ENS D01

Additional Comparable Vehicles are
in summary format, but are adjusted the
same as those on the previous page

Comparable vehicles used in the
determination of the Base Vehicle Value
are nat intended to be replacement
vehicles but are reflective of the market
value, and may ne longer be available
for sale.

List Price is the sticker price of an
inspected dealer vehicle and the
advertised price for the advertised
vehicle,

Take Price Is the amouni thal the
dealership will accept to sell the
inspected vehicle, though a lower price
may be obtainable through negotiation.

Distance is based upon a straight line
between loss and comparable vehicle
locations.

Page 9 of 14

EXHIBIT B

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20

 

CO

. '.. ADDITIONAL COMPARABLE VEHICLES

Source: Autotrader
Central Florida Chrysler
Orlando, FL

(877) 763-6528

35 Miles From Deltona, FL

Comp 9

Source: Autotrader

City Kia Of Greater Orlan
Orlando, FL

(407) 839-1000

39 Miles From Deltona, FL

Comp 10

Source: Autotrader

City Kia Of Greater Orlan
Orlando, FL

(407) 839-1000

39-Miles From Deltona, FL

© Copyright 2016 CCC Information Services inc. All Rights Reserved.

2015 Kia Sorento Ex 6 3,31
Gasoline Gasoline Direct
Injection

Odometer: 29,799

VIN: BXYKU4A74FG573535
Stock #: H598989A
Updated Date: 07/27/2017

2015 Kia Sorento Ex 6 3.31
Gasoline Gasoline Direct
Injection

Odometer; 38,132

VIN: BXYKU4A7XFG582388
Stock #: P7128

Updated Date: 06/07/2017

2015 Kia Sorento Ex 6 3.31
Gasoline Gasoline Direct
Injection

Odometer: 37,579

VIN: 5XYKU4A79FG652411
Stock # 170821A

Updated Date: 06/07/2017

$ 20,990
(List)

$ 21,232
(List)

$ 20,444
(List)

MARKET VALUATION REPORT

$ 22,324

$ 21,364

$ 23,092

Page 101 of 105 PagelID 112

Owner: Ryan, William

Claim: G5 DO1

Page 10 of 14

EXHIBIT B

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 102 of 105 PageID 113

MARKET VALUATION REPORT __| (ir- os eo

 

 

This Market Valuation Report has been prepared exclusively for use by ALLSTATE FIRE Stalutes concerning vehicle value
& CASUALTY INS CO, and no other person or entity is entitled fo or should rely upon include Florida Statute XXXVI -
this Market Valuation Report and/or any of its contents. CCC is one source of vehicle 626.9743.

valuations, and there are other valuatlon sources available.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 11 of 14

EXHIBIT B |
|
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 103 of 105 PagelD 114

Owner: Ryan, William

COGM=, MARKET VALUATION REPORT | curva

 

“4:9 VEHICLE HISTORY INFORMATION

VINguard®
ViNguard® Message: ViINguard has decoded this VIN without any errors

 

ISO Vehicle History:

Number of times reported toISO: 2

{SO's file number: LSS =S=s)
Loss date: 07/15/2017
Claim ref: Sa)
ISO notified: 07/18/2017
Loss date: 07/15/2017
Claim ref. aS

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 12 of 14

EXHIBIT B
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20

CG

MARKET VALUATION REPORT

°. EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT

 

TITLE CHECK

Abandoned
Damaged

Fire Damage
Grey Market
Hail Damage
Insurance Loss
Junk

Rebuilt
Salvage

EVENT CHECK

NHTSA Crash Test Vehicle
Frame Damage

Major Damage Incident
Manufacturer Buyback/Lemon
Odometer Problem

Recycled

Water Damage

Salvage Auction

VEHICLE INFORMATION
Accident

Corrected Title

Driver Education

Fire Damage Incident
Lease

Lien

Livery Use

Government Use

Police Use

Fleet

Rental

Fleet and/or Rental
Repossessed

Taxi use

Theft

Fleet and/or Lease
Emissions Safety Inspection
Duplicate Title

RESULTS FOUND

No Abandoned Record Found
No Damaged Record Found

No Fire Damage Record Found
No Grey Market Record Found
No Hail Damage Record Found
No Insurance Loss Record Found
No Junk Record Found

No Rebuilt Record Found

No Salvage Record Found

RESULTS FOUND

No NHTSA Crash Test Vehicle Record Found
No Frame Damage Record Found

No Major Damage Incident Record Found

No Manufacturer Buyback/Lemon Record Found
No Odometer Problem Record Found

No Recycled Record Found

No Water Damage Record Found

No Salvage Auction Record Found

RESULTS FOUND

Accident Record Found

No Corrected Title Record Found

No Driver Education Record Found

No Fire Damage Incident Record Found
No Lease Record Found

No Lien Record Found

No Livery Use Record Found

No Government Use Record Found

No Police Use Record Found

No Fleet Record Found

No Rental Record Found

No Fleet and/or Rental Record Found
No Repossessed Record Found

No Taxi use Record Found

No Theft Record Found

No Fleet and/or Lease Record Found
No Emissions Safety Inspection Record Found
Neo Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. All Rights Reserved

Page 104 of 105 PageID 115

| Owner: Ryan, William

Cain: 7 S01

CCC provides ALLSTATE FIRE &
CASUALTY INS CO information reporled
by Experian regarding the 2015 Kla
Sorento (5XYKU4A75FG639350), This
data is provided for informational purposes.
Unless otherwise noted In this Valuation
Detail, CCC does not adjust the value of the
loss vehicle based upon this information.

LEGEND:
. No Event Found
@ Event Found

#21 Information Needed
TITLE CHECK

AutoCheck's result for this loss vehicle
show no significant title events When
found, events often indicate automotive
damage or warnings associated with the
vehicle,

EVENT CHECK

TT HE OHEG 007
AutoCheck's result for this loss vehicle
show no historical events that indicate
a significant automotive problem. These
problems can indicate past previous
car damage, lheft, of other significant
problems.

VEHICLE INFORMATION

{SOL

 

INF ORS
AutoCheck found additional information
on this vehicle. These records will provide
more history for this loss vehicle

ODOMETER CHECK

PPE JECT Gad t

 

AutoCheck's result for this loss vehicle

show no indication of odometer rollback

or tampering was found. AutoCheck
determines odometer rollbacks by
searching for records that indicate
odometer readings less than a previously
reported value, Other odometer events
can report events of tampering, or possible
odometer breakage.

Page 13 of 14

EXHIBIT B

 
Case 6:20-cv-00276-WWB-EJK Document 1-2 Filed 02/18/20 Page 105 of 105 PageID 116

 

¥.= MARKET VALUATION REPORT | Cio qummmmmmgs0

 

. FULL HISTORY REPORT RUN DATE: 08/17/2017

Below are the historical events for this vehicle listed in chronological order.

EVENT RESULTS ODOMETER DATA EVENT

DATE FOUND READING SOURCE DETAIL

10/16/2014 FL 24 Motor Vehicle Dept. ODOMETER READING
FROM DMV

10/16/2014 DELTONA, FL Motor Vehicle Dept. REGISTRATION EVENT/
RENEWAL

10/17/2014 FL Motor Vehicle Dept. TITLE (Lien Reported)

11/05/2014 FL Motor Vehicle Dept. TITLE (Lien Reported)

11/19/2014 DELTONA, FL Motor Vehicle Dept. REGISTRATION EVENT/
RENEWAL

11/04/2015 DELTONA, FL Motor Vehicle Dept. REGISTRATION EVENT/
RENEWAL

11/10/2016 DELTONA, FL Motor Vehicle Dept. REGISTRATION EVENT/
RENEWAL (Lease
Reported)

07/15/2017 DELTONA, FL Police Report ACCIDENT REPORTED

07/15/2017 FL Police Report VEHICLE WAS TOWED

AUTOCHECK TERMS AND CONDITIONS:

Experian's Reports are compiled [rom multiple sources. {tis not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian soarches data from additional sources

where possiblo, but all discrepancies may not be reflected on the Reporl

These Reports are based on information supplied to Experian by external sources believed {o be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
~ PURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR

A PARTICULAR PURPOSE REGARDING THIS REPORT.

YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.

Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
contro} of Experian, including, without Ilmilation, "acts of God", terrorism, or public enemles, labor dispuies, equipment malfunctions, material ar component shortages,
supplier failures, embargoes, rationing, acts of local, state of national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,

epidemics, riots and strikes.

These terms and the relationship between you and Experian shall be governed by the Jaws of the State of Illinois (USA) without regard to its conflict of law provisions. You and

Experian agree to submit to the parsonal and exctusive jurisdiction of the courts located within the county of Cook, Illinois,

© Copyright 2016 CCG Information Services Inc. All Rights Reserved. Page 14 of 14

EXHIBIT B

 
